Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

 

$2,000,000,000

TERM LOAN CREDIT AGREEMENT

 

 

among

 

 

DYNEGY FINANCE IV, INC.,

 

VARIOUS LENDERS,

 

 

and

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as ADMINISTRATIVE AGENT

 

 

--------------------------------------------------------------------------------

 

Dated as of June 27, 2016

 

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY SENIOR FUNDING, INC., DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA, RBC CAPITAL MARKETS, THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. BNP PARIBAS SECURITIES CORP,
CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK and SUNTRUST ROBINSON HUMPHREY, INC.,
as JOINT LEAD ARRANGERS and JOINT BOOK RUNNERS

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

Defined Terms

1

1.01.

Other Definitional Provisions, etc.

15

1.02.

Accounting Terms

16

1.03.

Rounding

16

1.04.

Times of Day

16

1.05.

Timing of Payment of Performance

16

1.06.

Interest Rate Calculations

16

 

 

 

SECTION 2.

Amount and Terms of Credit

17

 

 

 

2.01.

The Commitments

17

2.02.

Maximum Number of Borrowings

17

2.03.

Notice of Borrowing

17

2.04.

Disbursement of Funds

17

2.05.

Term Notes

18

2.06.

Conversions

18

2.07.

Pro Rata Borrowings

19

2.08.

Interest

19

2.09.

Interest Periods

20

2.10.

Increased Costs, Illegality, etc.

20

2.11.

Compensation

22

2.12.

Change of Lending Office

23

2.13.

Replacement of Lenders

23

 

 

 

SECTION 3.

Conversion and Deemed Issuance

24

 

 

 

SECTION 4.

Reductions of Commitments; Repricing Event; MFN Protection

25

 

 

 

4.01.

Mandatory Reduction of Commitments

25

4.02.

Repricing Event

25

4.03.

MFN Protection

25

 

 

 

SECTION 5.

Prepayments; Payments; Taxes

25

 

 

 

5.01.

Voluntary Prepayments; Application of Escrow Funds Thereto

25

5.02.

Mandatory Repayments

26

5.03.

Application of Escrow Funds

26

5.04.

Taxes

26

5.05.

Method and Place of Payment

30

 

 

 

SECTION 6.

Conditions Precedent to Credit Events on the Closing Date

30

 

 

 

6.01.

Closing Date; Term Notes

30

6.02.

Opinion of Counsel

30

6.03.

Company Documents; Proceedings; etc.

30

6.04.

Notice of Borrowing

30

6.05.

Escrow Agreement

30

6.06.

PATRIOT ACT

31

6.07.

Representations and Warranties

31

 

 

 

SECTION 7.

[RESERVED]

31

 

 

 

SECTION 8.

Representations and Warranties

31

 

i

--------------------------------------------------------------------------------


 

8.01.

Company Status

31

8.02.

Power and Authority

31

8.03.

No Violation

31

8.04.

Approvals

32

8.05.

Margin Regulations

32

8.06.

Subsidiaries

32

8.07.

Investment Company Act

32

8.08.

Anti-Terrorism Laws; OFAC; FCPA

32

 

 

 

SECTION 9.

Affirmative Covenants

33

 

 

 

9.01.

Existence

33

9.02.

Use of Proceeds

33

9.03.

Escrow Fund Requirements

33

9.04.

Information

33

 

 

 

SECTION 10.

Negative Covenants

34

 

 

 

SECTION 11.

Events of Default and Remedies

34

 

 

 

11.01.

Payments

34

11.02.

Covenants

34

11.03.

Default Under Other Agreements

34

11.04.

Bankruptcy, etc.

35

11.05.

Change of Control

35

11.06.

Escrow Agreement

35

 

 

 

SECTION 12.

The Administrative Agent

35

 

 

 

12.01.

Appointment

35

12.02.

Nature of Duties

36

12.03.

Lack of Reliance on the Administrative Agent

36

12.04.

Certain Rights of the Administrative Agent

37

12.05.

Reliance

37

12.06.

Indemnification

37

12.07.

The Administrative Agent in its Individual Capacity

38

12.08.

Holders

38

12.09.

Resignation by the Administrative Agent

38

12.10.

Collateral Matters

39

12.11.

Delivery of Information

40

 

 

 

SECTION 13.

Miscellaneous

40

 

 

 

13.01.

Payment of Expenses, etc.

40

13.02.

Right of Setoff

42

13.03.

Notices

42

13.04.

Benefit of Agreement; Assignments; Participations

42

13.05.

No Waiver; Remedies Cumulative

45

13.06.

Payments Pro Rata

46

13.07.

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

46

13.08.

Counterparts

47

13.09.

Headings Descriptive

47

13.10.

Amendment or Waiver; etc.

47

13.11.

Survival

48

 

ii

--------------------------------------------------------------------------------


 

13.12.

Register

48

13.13.

Confidentiality

49

13.14.

No Advisory or Fiduciary Responsibility

50

13.15.

PATRIOT ACT

50

13.16.

[RESERVED]

50

13.17.

Interest Rate Limitation

50

13.18.

Lender Action

50

13.19.

Effectiveness

50

13.20.

Domicile of Loans

51

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

Lender Addresses

SCHEDULE 1.01(b)

Commitments

 

 

EXHIBIT A-1

Form of Notice of Borrowing

EXHIBIT A-2

Form of Notice of Conversion/Continuation

EXHIBIT B

Form of Term Note

EXHIBIT C

Form of Incremental Amendment

EXHIBIT D-1

Form of U.S. Tax Compliance Certificate

EXHIBIT D-2

Form of U.S. Tax Compliance Certificate

EXHIBIT D-3

Form of U.S. Tax Compliance Certificate

EXHIBIT D-4

Form of U.S. Tax Compliance Certificate

EXHIBIT E

Form of Escrow Agreement

EXHIBIT F

Form of Assignment and Assumption Agreement

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This TERM LOAN CREDIT AGREEMENT (this “Term Loan Credit Agreement”) is entered
into as of June 27, 2016, among DYNEGY FINANCE IV, INC. (the “Borrower”), a
Delaware corporation, MORGAN STANLEY SENIOR FUNDING, INC. (“Morgan Stanley”), as
administrative agent (in such capacity, including any permitted successor
thereto, the “Administrative Agent”) under the Credit Documents, and each Lender
(such term having the meaning assigned in Section 1 hereto) from time to time
party hereto.

 

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Term Loans on the Closing Date in an aggregate principal amount of
$2,000,000,000; and

 

WHEREAS, the Lenders are willing to extend credit to the Borrower on the terms
and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

SECTION 1.                            Defined Terms.  As used in this Agreement,
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Act” shall have the meaning provided in Section 8.08.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement, and shall include any permitted
successor to the Administrative Agent appointed pursuant to Section 12.09.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control,” as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control; provided further however
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the Borrower as a result of this
Agreement, the extension of credit hereunder, or its actions in connection
herewith or any other Credit Document.  For purposes of this definition, the
terms “controlling,” “controlled by” and “under common control with” have
correlative meanings.

 

“Agent” shall mean the Administrative Agent and any other agent appointed
hereunder and each of their respective successors and assigns.

 

“Agreement” shall mean this Term Loan Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended, refinanced or renewed from time to time.

 

“Applicable Law” shall mean, as to any Person, any ordinance, law, treaty,
rule or regulation or any determination, ruling or other directive by and from
an arbitrator or a court or other Governmental Authority, in each case,
applicable to or binding on such Person or any of its property or assets or to
which such Person or any of its property is subject.

 

1

--------------------------------------------------------------------------------


 

“Applicable Margin” shall mean a percentage per annum equal to, in the case of
Term Loans maintained as (A) Base Rate Loans, 3.00% and (B) LIBOR Loans, 4.00%.

 

“Approved Fund” shall mean any Fund that is administered, advised or managed by
a Lender or an Affiliate of the entity that administers, advises or manages any
Fund that is a Lender.

 

“Arrangers” shall mean, collectively, Morgan Stanley Senior Funding, Inc.,
Deutsche Bank Securities Inc., Goldman Sachs Bank USA, RBC Capital Markets(1),
The Bank of Tokyo-Mitsubishi UFJ, Ltd., BNP Paribas Securities Corp, Credit
Agricole Corporate and Investment Bank  and SunTrust Robinson Humphrey, Inc.

 

“Assignee” shall have the meaning provided in Section 13.04(c)(i).

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit F (appropriately completed).

 

“Attributable Debt” shall mean, in respect of a sale and leaseback transaction,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction including any period for which such lease has
been extended or may, at the option of the lessor, be extended.  Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation”.

 

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any Person or
Persons that has or have been authorized by the board of directors of the
Borrower to deliver such notices pursuant to this Agreement, (ii) delivering
financial information and Officer’s Certificates pursuant to this Agreement, the
chief executive officer, the president, the chief financial officer, the
treasurer, the assistant treasurer, the principal accounting officer or any
other person of the Borrower having substantially the same responsibilities as
the aforementioned officers, and (iii) any other matter in connection with this
Agreement or any other Credit Document, the chief executive officer, chief
financial officer, treasurer, the assistant treasurer, general counsel or a
responsible financial or accounting officer of the Borrower.

 

“Bankruptcy Law” shall mean Title 11 of the United States Code, 11 U.S.C. §§
101, et seq., as amended from time to time, or any similar federal or state or
other law for the relief of debtors.

 

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time and (iii) the LIBO Rate for a LIBOR Loan denominated in
dollars with a one-month interest period commencing on such day plus 1.00% per
annum; provided that, notwithstanding the foregoing, in the case of Term Loans
which are incurred or maintained as Base Rate Loans, the “Base Rate” shall in no
event be less than 2.00% per annum.  For purposes of this definition, the LIBO
Rate shall be determined using the LIBO Rate as otherwise determined by the
Administrative Agent in accordance with the definition of “LIBO Rate,” except
that (x) if a given day is a Business Day, such determination shall be made on
such day (rather than two (2) Business Days prior to the commencement of an
Interest Period) or (y) if a given day is not a Business Day,

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

2

--------------------------------------------------------------------------------


 

the LIBO Rate for such day shall be the rate determined by the Administrative
Agent pursuant to preceding clause (x) for the most recent Business Day
preceding such day.  Any change in the Base Rate due to a change in the Prime
Lending Rate, the Federal Funds Rate or such LIBO Rate shall be effective as of
the opening of business on the day of such change in the Prime Lending Rate, the
Federal Funds Rate or such LIBO Rate, respectively.

 

“Base Rate Loan” shall mean  each Term Loan designated or deemed designated as
such by the Borrower at the time of the incurrence thereof or conversion
thereto.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the borrowing of one Type of Term Loan from all the
Lenders having Commitments on a given date (or resulting from a conversion or
conversions on such date) having in the case of LIBOR Loans the same Interest
Period; provided that Base Rate Loans incurred pursuant to Section 2.10(b) shall
be considered part of the related Borrowing of LIBOR Loans.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank market.

 

“Capital Lease Obligations” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

 

“Capital Stock” shall mean:

 

(a)                                 in the case of a corporation, corporate
stock;

 

(b)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(c)                                  in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or
membership interests; and

 

(d)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.

 

“Cash Equivalents” shall mean:

 

(a)                                 United States Dollars or Euros;

 

(b)                                 (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities) and
(ii) debt obligations issued by

 

3

--------------------------------------------------------------------------------


 

the Government National Mortgage Association, Farm Credit System, Federal Home
Loan Banks, Federal Home Loan Mortgage Corporation, Financing Corporation and
Resolution Funding Corporation, in each case under clauses (i) and (ii) above,
having maturities of not more than 12 months from the date of acquisition;

 

(c)                                  certificates of deposit and eurodollar time
deposits with maturities of six months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding 12 months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or
better;

 

(d)                                 repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(b) and (c) above entered into with any financial institution meeting the
qualifications specified in clause (c) above;

 

(e)                                  commercial paper and auction rate
securities having one of the two highest ratings obtainable from Moody’s or S&P
and in each case maturing within 12 months after the date of acquisition;

 

(f)                                   readily marketable direct obligations
issued by any state of the United States or any political subdivision thereof,
in either case having one of the two highest rating categories obtainable from
either Moody’s or S&P; and

 

(g)                                  (i) money market funds that invest
primarily in securities described in clauses (a) through (f) of this definition
or (ii) short duration liquidity funds with a total weighted average maturity of
no more than ninety (90) days that invest primarily in securities having a
rating equal to or higher than Baa3 (or the equivalent) by Moody’s and BBB- (or
the equivalent) by S&P, including those described in clauses (a) through (f) of
this definition.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority,
requiring compliance by any Lender (or lending office of such Lender).

 

“Change of Control” shall mean that, at any time prior to the consummation of
the Finance Sub Merger, the Borrower shall cease to be a direct or indirect
wholly-owned subsidiary of Parent.

 

“Closing Date” shall mean the first date that all of the conditions precedent in
Section 6 are satisfied or waived in accordance with Section 6, which date is
June 27, 2016.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

 

“Collateral” shall mean the proceeds of the Term Loans and other amounts
deposited in or credited to the Escrow Account with respect to which any
security interests have been granted (or purported to be granted) pursuant to
the Escrow Agreement.

 

“Commitment” shall mean, for each Lender party to this Agreement on the Closing
Date, the amount set forth opposite such Lender’s name on Schedule
1.01(b) directly below the column entitled “Term Loan Commitment,” as the same
may from time to time be (x) reduced or terminated pursuant to the terms herein
or (y) adjusted as a result of assignments to or from such Lender pursuant
hereto.

 

4

--------------------------------------------------------------------------------


 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Conversion and Deemed Issuance” shall have the meaning provided in Section 3.

 

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Term Note (if
any) and the Escrow Agreement.

 

“Credit Event” shall mean the making of any Term Loan.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would (without cure or waiver hereunder) constitute an Event of
Default.

 

“Delta Acquisition” shall mean the acquisition by the Parent, directly or
indirectly from International Power, S.A., of one hundred percent (100%) of the
equity interests of the Delta Target.

 

“Delta Acquisition Agreement” shall mean that certain Stock Purchase Agreement,
dated February 24, 2016, among inter alia, Atlas Power Finance, LLC, the
indirect domestic Subsidiary of the Parent, and International Power, S.A., (as
may be amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time in accordance with its terms, together with all
schedules and exhibits thereto) pursuant to which the Parent, indirectly, will
consummate the Delta Acquisition.

 

“Delta Acquisition Agreement Representations” shall mean such of the
representations made by or on behalf of the Delta Target Entities in the Delta
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Parent’s or the Parent’s applicable Affiliate has the
right to terminate its obligations under the Delta Acquisition Agreement or
refuse to consummate the Delta Acquisition as a result of a breach of such
representations in the Delta Acquisition Agreement.

 

“Delta Acquisition Deadline” shall mean 11:59 p.m., New York City time, on the
Termination Date (as defined in the Delta Acquisition Agreement as in effect on
February 24, 2016, without regard to any extensions provided for therein) (such
date being February 24, 2017).

 

“Delta Acquisition Escrow Conditions” shall mean (i) the satisfaction (or
waiver) of those conditions applicable to the incurrence of Incremental Term
Loans (as defined in the Existing Credit Agreement) set forth in clauses (i) and
(iii) of Section 2.15(a) of the Existing Credit Agreement (and for the avoidance
of doubt, the conditions applicable to the incurrence of Incremental Term Loans
set forth in clauses (ii) and (iv) of Section 2.15(a) of the Existing Credit
Agreement (and clause (v) of such Section as it relates to such clauses (ii) and
(iv)) shall not be Delta Acquisition Escrow Conditions); (ii) the Delta
Acquisition Agreement Representations and the Delta Specified Representations
shall be true and correct in all material respects; (iii) the Delta Acquisition
shall have been, or substantially concurrently with the release of Escrow Funds
shall be, consummated substantially in accordance with the terms and conditions
of the Delta Acquisition Agreement, but without giving effect to any amendments,
waivers or consents thereto by the Parent that are materially adverse to the
interests of the Lenders in their respective capacities as such without the
consent of the Lenders (such consent not to be unreasonably withheld, delayed or
conditioned) (it being understood that (a) any decrease in the purchase price
shall not be materially adverse to the interests of the Lenders so long as such
decrease is allocated to reduce the Incremental Tranche C Term Loans (as defined
in the Incremental Amendment) upon the Conversion and Deemed Issuance and the
Equity Financing (as defined in the Delta Acquisition Agreement) on a
dollar-for-dollar basis (it being

 

5

--------------------------------------------------------------------------------


 

understood and agreed that any decrease in the purchase price due to purchase
price adjustments contemplated in the Acquisition Agreement as in effect on
February 24, 2016 shall not (i) be materially adverse to the Lenders or
(ii) require any reduction of the Incremental Tranche C Term Loans (as defined
in the Incremental Amendment) upon the Conversion and Deemed Issuance and the
Equity Financing (as defined in the Delta Acquisition Agreement)), (b) any
increase in the purchase price shall not be materially adverse to the Lenders so
long as such increase is funded by amounts available to the Parent to fund such
increase (it being understood and agreed that any increase in the purchase price
due to purchase price adjustments contemplated in the Delta Acquisition
Agreement as in effect on February 24, 2016 shall not be materially adverse to
the Lenders), (c) the granting of any consent under the Delta Acquisition
Agreement that is not materially adverse to the interests of the Lenders shall
not otherwise constitute an amendment or waiver and (d) any amendment, amendment
and restatement of, or other waiver or consent to, the Delta Acquisition
Agreement to (i) reflect Dynegy Inc. as the sole “Sponsor” thereunder and
related changes to reflect Dynegy Inc. as providing all of the Equity Financing
contemplated (and as defined) therein (with no reduction to the aggregate amount
thereof) and/or (ii) reflect the Incremental Tranche B Revolver Increase and the
Incremental Tranche C Term Loans (in each case, as defined in the Incremental
Amendment) or the Term Loans as the Debt Financing (as defined in the Delta
Acquisition Agreement) thereunder, in each case shall not be materially adverse
to the Lenders); (iv) the Delta Refinancing shall have occurred; (v) except as
set forth on Schedule 5.7 to the Delta Acquisition Agreement as in effect on
February 24, 2016, since December 31, 2015, there has not been any event,
change, occurrence or circumstance that has had, or would reasonably be expected
to result in, a Delta Acquisition Funding Date Material Adverse Effect; (vi) the
Lenders shall have received (a) the audited consolidated balance sheets of the
Delta Target, as of and for the years ended December 31, 2013, 2014 and 2015 and
the audited consolidated statements of income, cash flows and shareholder’s
equity for the twelve-month periods ended December 31, 2013, 2014 and 2015,
(b) unaudited consolidated balance sheets and related statements of income and
cash flows of the Delta Target for each fiscal quarter (except the fourth fiscal
quarter of any fiscal year) commencing with the fiscal quarter ending March 31,
2016 and ended at least 45 days prior to the Delta Escrow Release Date and (c) a
pro forma consolidated balance sheet and related pro forma statement of income
of the Parent as of the last day of and for the most recently completed four
fiscal quarter period ended at least 45 days prior to the Delta Escrow Release
Date for which financial statements were required to be delivered pursuant to
preceding clause (b), prepared after giving effect to the Transaction as if the
Transaction had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of the statement of income) (it
being agreed that the filing by the Parent with the SEC of the pro forma
financial statements contained in the Form 8K filed by Dynegy Inc. in connection
with the Transaction satisfy this clause (c) for all purposes hereof); and
(vii) all fees required to be paid in connection with the Incremental Amendment
shall have been paid (to the extent an invoice therefor is received by at least
two business days prior to the Delta Escrow Release Date (or, if earlier, the
Closing Date)).  All other conditions to Credit Events in the Existing Credit
Agreement shall be, and hereby are, irrevocably waived by the Lenders (on their
own behalf and on behalf of their successors and assigns).

 

“Delta Acquisition Funding Date Material Adverse Effect” shall mean a Material
Adverse Effect (as defined in the Delta Acquisition Agreement as in effect on
February 24, 2016).

 

“Delta Escrow Release Date” shall mean that date, occurring on or prior to the
Delta Acquisition Deadline, upon which the Escrow Agent receives an officer’s
certificate of the Parent or the Borrower certifying that the Delta Acquisition
Escrow Conditions have been satisfied.

 

“Delta Refinancing” shall mean the repayment, redemption, defeasance,
discharged, refinancing or termination (including by way of provision of the
irrevocable notice for the repayment or redemption thereof) of existing third
party debt for borrowed money of the Delta Target Entities and all security and
guarantees in respect thereof released and discharged except to the extent
permitted to remain outstanding pursuant to the terms of the Delta Acquisition
Agreement.

 

6

--------------------------------------------------------------------------------


 

“Delta Special Mandatory Prepayment Event” shall have the meaning provided in
Section 5.02(a).

 

“Delta Specified Representations” shall mean the representations and warranties
set forth in the Existing Credit Agreement made with respect to the Parent and
the Guarantors (as defined therein) relating to: organizational existence;
organizational power and authority (as it relates to due authorization,
execution and delivery of the Incremental Amendment); due authorization,
execution and delivery of the Incremental Amendment, and enforceability, in each
case, as it relates to entering into and performance under the Incremental
Amendment; solvency on the Delta Escrow Release Date (after giving effect to the
Transaction) of the Parent and its subsidiaries taken as a whole; no conflicts
of the Incremental Amendment with charter documents; Federal Reserve margin
regulations; the Investment Company Act of 1940, as amended; the Act; the U.S.
Department of Treasury’s Office of Foreign Assets Control regulation; the
Foreign Corrupt Practices Act (Pub. L. 95-213 (signed into law December 19,
1977)); and, subject to the Limited Conditionality Provision (as defined in the
Incremental Amendment), the validity and perfection of security interests of the
Collateral Trustee party to the Existing Credit Agreement with respect to the
collateral to be acquired on the Delta Escrow Release Date pursuant to the
Transaction (subject to security interests and liens permitted under the
Existing Credit Agreement).

 

“Delta Target” shall mean GDF Suez Energy North America, Inc.

 

“Delta Target Entities” shall mean collectively, GDF Suez Energy North
America, Inc. and its subsidiaries to be acquired pursuant to the Delta
Acquisition Agreement.

 

“Disqualified Institutions” shall mean  those Persons that are competitors of
the Parent and its Subsidiaries (or reasonably known Affiliates of any such
competitors) that are specified from time to time by the Parent in writing to
the Administrative Agent.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Effective Date” shall have the meaning provided in Section 13.19.

 

“Effective Yield” shall mean the effective yield on the Term Loans as reasonably
determined by the Administrative Agent (consistent with generally accepted
financial practices), taking into account the applicable interest rate margins
(but not any fluctuations in the LIBO Rate), any interest rate floors by
equating the excess amount of any such floor to interest margin, and all fees,
including recurring, up-front or similar fees or original issue discount
(amortized over the shorter of (x) the life of such loans and (y) the four years
following the date of incurrence thereof) payable generally to Lenders making
such loans, but excluding (i) any arrangement, structuring or other fees payable
in connection therewith that are not generally shared with the Lenders
thereunder and (ii) any customary consent fees paid generally to consenting
Lenders.

 

“Eligible Escrow Investment”

 

(1)                                 investments in money market funds registered
under the Federal Investment Company Act of 1940, whose shares are registered
under the Securities Act, and rated “AAAm” or “AAAm-G” or better by S&P and
“Aaa,” “Aa1” or “Aa2” by Moody’s, including any such money market fund for which
the Escrow Agent or any of its Affiliates serves as investment manager,
administrator, shareholder servicing agent and/or custodian; and

 

(2)                                 deposits in a noninterest-bearing account
with the Escrow Agent; provided that

 

7

--------------------------------------------------------------------------------


 

such account has full FDIC coverage (at least through the Delta Acquisition
Deadline).

 

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
commercial loans in the ordinary course of business or any other “accredited
investor” (as defined in Regulation D of the Securities Act) (other than a
natural person) but in any event excluding (i) the Borrower, and
(ii) Disqualified Institutions.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety (as such relates to exposure to Hazardous Materials) or
Hazardous Materials.

 

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

 

“Escrow Account” shall mean the “Escrow Account” under, and as defined in, the
Escrow Agreement.

 

“Escrow Agent” shall mean Wilmington Trust, National Association in its capacity
as escrow agent under the Escrow Agreement.

 

“Escrow Agreement” shall mean an Escrow Agreement, substantially in the form of
Exhibit E, between the Borrower, the Administrative Agent and the Escrow Agent.

 

“Escrow Funds” shall mean all funds on deposit from time to time in the Escrow
Account, including without limitation all Eligible Escrow Investments from time
to time made with the proceeds thereof as permitted by the Escrow Agreement.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excluded Taxes” shall mean with respect to any Lender or Agent (a) Taxes
imposed on or measured by its overall net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed on it, by a
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender or Agent, in which its applicable lending office is located
or (ii) that are Other Connection Taxes, (b) Taxes attributable to such Lender
or Agent’s failure to comply with Section 5.04(f), (c) any U.S. federal
withholding Taxes that are imposed by reason of FATCA, and (d) any U.S. federal
withholding Tax that is imposed on amounts payable to a Lender or Agent at the
time such Lender or Agent becomes a party to this Agreement (or designates a new
lending office), except to the extent that (i) such Lender or Agent (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 5.04(a) or (ii) such
withholding Taxes are a result of a Change in Law after such Lender or Agent
became a party to this Agreement (or changed its lending office).

 

“Existing Credit Agreement” means that certain credit agreement, dated as of
April 23, 2013, between the Parent, the lenders from time to time party thereto,
Credit Suisse AG, Cayman Islands Branch as administrative agent and the other
agents and arrangers from time to time party thereto, as amended, modified,
amended and restated, and supplemented from time to time.

 

8

--------------------------------------------------------------------------------


 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent (rounded upward, if
necessary, to a whole multiple of 1/100 of 1.00%).

 

“Finance Sub Merger” shall mean the merger of the Borrower with and into the
Parent on the Delta Escrow Release Date.

 

“Foreign Agent” shall mean an Agent that is not a U.S. Person.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“Fund” shall mean any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time; provided, however, that if
any operating lease would be recharacterized as a capital lease due to changes
in the accounting treatment of such operating leases under GAAP since the
Closing Date (as defined in the Existing Credit Agreement), then solely with
respect to the accounting treatment of any such lease, GAAP shall be interpreted
as it was in effect on the Closing Date (as defined in the Existing Credit
Agreement).

 

“Governmental Authority” shall mean any nation or government, or any state,
province, territory or other political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, or any governmental or non-governmental authority regulating the
generation and/or transmission of energy, including Electric Reliability Council
of Texas.

 

“Granting Lender” shall have the meaning provided in Section 13.04(g).

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants” or words of similar import, under

 

9

--------------------------------------------------------------------------------


 

any applicable Environmental Law; and (c) any other chemical, material or
substance, which is prohibited, limited or regulated by any Environmental Law.

 

“Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under:

 

(a)                                 currency exchange, interest rate or
commodity swap agreements, currency exchange, interest rate or commodity cap
agreements and currency exchange, interest rate or commodity collar agreements;
or

 

(b)                                 (i) agreements or arrangements designed to
protect such Person against fluctuations in currency exchange, interest rates,
commodity prices or commodity transportation or transmission pricing or
availability; (ii) any netting arrangements, power purchase and sale agreements,
fuel purchase and sale agreements, swaps, options and other agreements, in each
case, that fluctuate in value with fluctuations in energy, power or gas prices;
and (iii) agreements or arrangements for commercial or trading activities with
respect to the purchase, transmission, distribution, sale, lease or hedge of any
energy related commodity or service.

 

“Incremental Amendment” shall mean the Third Amendment to Credit Agreement in
substantially the form of Exhibit C, as same may be modified at the request of
the Parent so long as such modifications are reasonably satisfactory to the
Administrative Agent.

 

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables,
except as provided in clause (e) below), whether or not contingent:

 

(a)                                 in respect of borrowed money;

 

(b)                                 evidenced by bonds, notes, debentures or
similar instruments or letters of credit (or reimbursement agreements in respect
thereof);

 

(c)                                  in respect of banker’s acceptances;

 

(d)                                 representing Capital Lease Obligations or
Attributable Debt in respect of sale and leaseback transactions;

 

(e)                                  representing the balance deferred and
unpaid of the purchase price of any property (including trade payables) or
services due more than six months after such property is acquired or such
services are completed; or

 

(f)                                   representing the net amount owing under
any Hedging Obligations,

 

if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP.  In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
guarantee by the specified Person of any Indebtedness of any other Person;
provided, that the amount of such Indebtedness shall be deemed not to exceed the
lesser of the amount secured by such Lien and the value of the Person’s property
securing such Lien.

 

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

 

10

--------------------------------------------------------------------------------


 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Initial Lenders” shall mean the Lenders set forth on Schedule 1.01(b) as of the
Closing Date.

 

“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.

 

“Interest Period” shall have the meaning provided in Section 2.09.

 

“IRS” shall mean the U.S. Internal Revenue Service.

 

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder.

 

“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, (i) the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is two (2) Business
Days prior to the commencement of such Interest Period by reference to the
Reuters Screen LIBOR01 for deposits in Dollars (or such other comparable page as
may, in the opinion of the Administrative Agent, replace such page for the
purpose of displaying such rates) for a period equal to such Interest Period;
provided that to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum (rounded upwards to the next 1/100th of 1.00%)
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two (2) Business Days prior to the beginning of such Interest Period, divided
by (ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by Applicable Law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D); provided that, notwithstanding the foregoing,
the “LIBO Rate” shall in no event be less than 1.00% per annum.

 

“LIBOR Loan” shall mean each Term Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.

 

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other) or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement) and any preference or
priority having the effect of security, and any lease having substantially the
same effect as any of the foregoing.

 

“Loan Participant” shall mean any Person who participates in the Term Loans
pursuant to Section 13.04; provided that only Eligible Transferees may be Loan
Participants.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

11

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean any event or circumstance which has had a
material adverse effect on the ability of the Borrower to perform its payment
obligations under the Credit Documents.

 

“Material Indebtedness” shall have the meaning provided in Section 11.03.

 

“Maturity Date” shall mean the date occurring 7 years after the Closing Date;
provided that (x) if a Delta Special Mandatory Prepayment Event occurs, the
Maturity Date shall instead be the date of such occurrence and (y) in
circumstances contemplated by Section 3, the Term Loans shall be converted into
Incremental Term Loans pursuant in the Existing Credit Agreement which shall
mature 7 years after the Delta Escrow Release Date.

 

“Maximum Rate” shall have the meaning provided in Section 13.17.

 

“Minimum Borrowing Amount” shall mean $1,000,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., together with its
successors.

 

“Morgan Stanley” shall have the meaning provided in the preamble hereto.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

 

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

 

“Notice Office” shall mean the office of the Administrative Agent located at
1585 Broadway, New York, New York 10036 or such other office or person as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent or any Lender pursuant to the terms of this Agreement or any other Credit
Document (including all interest which accrues after the commencement of any
case or proceeding in bankruptcy after the insolvency of, or for the
reorganization of the Borrower, whether or not allowed in such case or
proceeding).

 

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Authorized Officer of the Borrower, which certificate shall
include: (a) a statement that each of the Officers making such certificate has
read the applicable covenant or condition, (b) a brief statement as to the
nature and scope of the examination or investigation upon which the statements
or opinions contained in such certificate are based, (c) a statement that, in
the opinion of each such Officer, he has made such examination or investigation
as is necessary to enable him to express an informed opinion as to whether or
not the applicable covenant or condition has been complied with and (d) a
statement as to whether or not, in the opinion of each such Officer, the
applicable condition or covenant has been complied with.

 

“Other Connection Taxes” shall mean with respect to any Lender or Agent, Taxes
imposed as a result of a present or former connection between such Lender or
Agent and the jurisdiction imposing such Tax (other than connections arising
solely from such Lender or Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Term Loan
or Credit Document).

 

12

--------------------------------------------------------------------------------


 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).

 

“Parent” shall mean Dynegy Inc.

 

“Parent Incremental Term Loans” shall have the meaning provided in Section 4.03.

 

“Participant Register” shall have the meaning provided in Section 13.04(h).

 

“Payment Office” shall mean the office of the Administrative Agent that is
provided in writing to the other parties hereto by the Administrative Agent at
times that payments are due.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes.  The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

 

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Closing Date.

 

“Register” shall have the meaning provided in Section 13.12.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Replaced Lender” shall have the meaning provided in Section 2.13.

 

“Replacement Lender” shall have the meaning provided in Section 2.13.

 

“Repricing Event” shall mean (a) the incurrence by the Borrower of any
Indebtedness that is marketed or syndicated to banks and other institutional
lenders in financings similar to the facilities provided for in this Agreement,
(i) having an Effective Yield that is less than the applicable Effective Yield
for the Term Loans of the respective Type and (ii) the proceeds of which are
used to prepay (or, in the case

 

13

--------------------------------------------------------------------------------


 

of a conversion, deemed to prepay or replace), in whole, the outstanding
principal of the Term Loans or (b) any effective reduction in the Effective
Yield of the Term Loans (e.g., by way of amendment or waiver).

 

“Required Lenders” shall mean, at any time, Lenders the sum of whose outstanding
Term Loans at such time represents at least a majority of the sum of all
outstanding Term Loans of Lenders in effect at such time.

 

“S&P” shall mean S&P Global Ratings or any successor thereto.

 

“SEC” shall mean the Securities Exchange Commission or any successor thereto.

 

“Secured Parties” shall mean the Agents and the Lenders.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“SPC” shall have the meaning provided in Section 13.04(g).

 

“Specified Default” shall mean a Default or an Event of Default arising under
Section 11.01 or 11.04.

 

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

 

“Subsidiary” shall mean, with respect to any specified Person:  (i) any
corporation, association or other business entity of which more than 50% of the
total voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees of the corporation, association or
other business entity is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and (ii) any partnership (a) the sole general
partner or the managing general partner of which is such Person or a Subsidiary
of such Person or (b) the only general partners of which are that Person or one
or more Subsidiaries of that Person (or any combination thereof).

 

“Tax Benefit” shall have the meaning provided in Section 5.04(g).

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Loans” shall have the meaning provided in Section 2.01.

 

“Term Note” shall have the meaning provided in Section 2.05(a).

 

“Threshold Amount” shall mean $50,000,000.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

 

14

--------------------------------------------------------------------------------


 

“Trading with the Enemy Act” shall have the meaning provided in Section 8.08.

 

“Transaction” shall mean, collectively, (i) the execution, delivery and
performance by the Borrower of the Credit Documents to which it is a party, the
incurrence of Term Loans on the Closing Date and the use of proceeds thereof,
(ii) the Parent obtaining the Incremental Tranche B Increase (as defined in the
Incremental Amendment), (iii) the consummation of the Delta Acquisition,
(iv) the Delta Refinancing and (v) the payment of all fees and expenses in
connection with the foregoing (the “Transaction Expenses”).

 

“Transaction Expenses” shall have the meaning provided in the definition of
“Transaction.”

 

“Type” shall mean the type of Term Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.04(f).

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

 

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

 

1.01.                     Other Definitional Provisions, etc.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Credit Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Credit
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (ii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iii) unless the context otherwise requires, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Equity Interests, securities, revenues, accounts,
leasehold interests and contract rights, (iv) the word “will” shall be construed
to have the same meaning and effect as the word “shall”, (v) unless the context
otherwise requires, any reference herein (A) to any Person shall be construed to
include such Person’s permitted successors and assigns and (B) to the Borrower
shall be construed to include the Borrower as debtor and debtor-in-possession
and any receiver or trustee for the Borrower in any insolvency or liquidation
proceeding, (vi) all references to “knowledge” of the Borrower means the actual
knowledge of an Authorized Officer responsible for monitoring compliance with
the Credit Documents, (vii) references to “the best of an officer’s knowledge”
or similar phrases referring to “best knowledge” of an officer shall be
interpreted to mean that such officer has made such diligent investigation or
inquiry as would be customary and prudent for such officer to make in the
reasonable judgment of such officer in the context of the applicable
circumstances and (viii) all references

 

15

--------------------------------------------------------------------------------


 

to any Governmental Authority, shall include any other Governmental Authority
that shall have succeeded to any or all of the functions thereof.

 

(c)                                  The words “hereof,” “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(e)                                  Unless otherwise expressly provided herein,
(a) all references to documents, instruments and other agreements (including the
Credit Documents) and all other contractual instruments shall be deemed to
include all subsequent amendments, restatements, amendments and restatements,
extensions, supplements, modifications, refinancings, renewals, replacements and
restructurings thereto, but only to the extent that such amendments,
restatements, amendments and restatements, extensions, supplements,
modifications, refinancings, renewals, replacements and restructurings are
permitted by the Credit Documents; and (b) references to any law (including by
succession of comparable successor laws) shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law.

 

(f)                                   All certifications to be made hereunder by
an officer or representative of the Borrower shall be made by such Person in his
or her capacity solely as an officer or a representative of the Borrower, on the
Borrower’s behalf and not in such Person’s individual capacity

 

1.02.                     Accounting Terms.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, except as otherwise specifically prescribed
herein.  Notwithstanding any other provision contained herein, any lease that is
treated as an operating lease for purposes of GAAP as of the date hereof shall
not be treated as Indebtedness or as a Capital Lease Obligation and shall
continue to be treated as an operating lease (and any future lease, if it were
in effect on the date hereof, that would be treated as an operating lease for
purposes of GAAP as of the date hereof shall be treated as an operating lease),
in each case for purposes of this Agreement, notwithstanding any actual or
proposed change in or application of GAAP after the date hereof.

 

1.03.                     Rounding.  Any financial ratios required to be
maintained pursuant to this Agreement (or required to be satisfied in order for
a specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).

 

1.04.                     Times of Day.  Unless specified, all references herein
to times of day shall be references to Eastern Time (daylight or standard, as
applicable).

 

1.05.                     Timing of Payment of Performance.  When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance (including delivery of any documents or notices)
required on a day which is not a Business Day, the date of such payment (other
than as specified otherwise herein) or performance shall extend to the
immediately succeeding Business Day and such extension shall be reflected in the
computation of interest or fees, as the case may be.

 

1.06.                     Interest Rate Calculations.  All computations of
interest hereunder shall be made

 

16

--------------------------------------------------------------------------------


 

on the basis of a year of 360 days (except for interest calculated by reference
to the Prime Lending Rate, which shall be based on a year of 365 or 366 days, as
applicable) for the actual number of days (including the first day but excluding
the last day) occurring the period for which such interest is payable.

 

SECTION 2.                            Amount and Terms of Credit.

 

2.01.                     The Commitments.  Subject to and upon the terms and
conditions set forth herein, each Lender with a Commitment severally agrees to
make a term loan or term loans (each, a “Term Loan” and, collectively, the “Term
Loans”) to the Borrower, which Term Loans (i) shall be incurred pursuant to a
single drawing on the Closing Date, (ii) shall be denominated in Dollars,
(iii) except as hereinafter provided, shall, at the option of the Borrower, be
incurred and maintained as, and/or converted into, Base Rate Loans or LIBOR
Loans; provided that except as otherwise specifically provided in
Section 2.10(b), all Term Loans comprising the same Borrowing shall at all times
be of the same Type and (iv) shall be made by each such Lender in that aggregate
principal amount which does not exceed the Commitment of such Lender on the
Closing Date.  Once repaid, Term Loans incurred hereunder may not be reborrowed.

 

2.02.                     Maximum Number of Borrowings.  More than one Borrowing
may occur on the same date, but at no time shall there be outstanding more than
one (1) Borrowing of LIBOR Loans in the aggregate for all Term Loans.

 

2.03.                     Notice of Borrowing.  (a)  On or before the Closing
Date, the Borrower shall give the Administrative Agent at the Notice Office
notice of the Term Loans to be incurred hereunder; provided that (in each case)
any such notice shall be deemed to have been given on a certain day only if
given before 1:00 p.m. on such day.  Such notice (the “Notice of Borrowing”),
except as otherwise expressly provided in Section 2.10, shall be irrevocable and
shall be in writing, or by telephone promptly confirmed in writing,
substantially in the form of Exhibit A-1, appropriately completed to specify: 
(i) the aggregate principal amount of the Term Loans to be incurred pursuant to
such Borrowing, (ii) the Closing Date and (iii) whether the Term Loans being
incurred pursuant to such Borrowing are to be initially maintained as Base Rate
Loans or, to the extent permitted hereunder, LIBOR Loans and, if LIBOR Loans,
the initial Interest Period to be applicable thereto.  The Administrative Agent
shall promptly give each Lender which is required to make Term Loans specified
in the Notice of Borrowing, notice of such proposed Borrowing, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.

 

(b)                                 [Reserved].

 

(c)                                  Without in any way limiting the obligation
of the Borrower to confirm in writing any telephonic notice of any Borrowing or
prepayment of Term Loans, the Administrative Agent may act without liability
upon the basis of telephonic notice of such Borrowing or prepayment, as the case
may be, believed by the Administrative Agent in good faith to be from an
Authorized Officer of the Borrower, prior to receipt of written confirmation. 
In each such case, the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Term Loans, as the case may be, absent manifest
error, gross negligence, bad faith or willful misconduct.

 

2.04.                     Disbursement of Funds.  No later than 2:00 p.m. on the
Closing Date, each Lender with a Commitment will make available its pro rata
portion (determined in accordance with Section 2.07) of each such Borrowing
requested to be made on the Closing Date.  All such amounts will be made
available in Dollars and in immediately available funds at the Payment Office,
and the Administrative Agent will make available to the Borrower at the Payment
Office, or to such other account as the Borrower may specify in writing to the
Administrative Agent, the aggregate of the amounts so made available by the
Lenders.  Unless the Administrative Agent shall have been notified by any Lender
prior to the date of

 

17

--------------------------------------------------------------------------------


 

Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on written demand from such Lender.  The Administrative
Agent also shall be entitled to recover on demand from such Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the overnight Federal Funds Rate for the first three
days and at the interest rate otherwise applicable to such Term Loans for each
day thereafter and (ii) if recovered from the Borrower, the rate of interest
applicable to the respective Borrowing, as determined pursuant to Section 2.08.
Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to make Term Loans hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any failure by such Lender
to make Term Loans hereunder.

 

2.05.                     Term Notes.  (a)  The Borrower’s obligation to pay the
principal of, and interest on, the Term Loans made by each Lender shall be
evidenced in the Register maintained by the Administrative Agent pursuant to
Section 13.12 and shall, if requested by such Lender, also be evidenced if
requested by any applicable Lender, by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B, with blanks
appropriately completed in conformity herewith (each, a “Term Note” and,
collectively, the “Term Notes”).

 

(b)                                 Each Lender will note on its internal
records the amount of each Term Loan made by it and each payment in respect
thereof and prior to any transfer of any of its Term Notes will endorse on the
reverse side thereof the outstanding principal amount of Term Loans evidenced
thereby.  Failure to make any such notation or any error in such notation shall
not affect the Borrower’s obligations in respect of such Term Loans.

 

(c)                                  Notwithstanding anything to the contrary
contained above in this Section 2.05 or elsewhere in this Agreement, the
Borrower shall only be required to deliver Term Notes to Lenders promptly
following request for the delivery of such Term Notes.  No failure of any Lender
to request or obtain a Term Note evidencing its Term Loans to the Borrower shall
affect or in any manner impair the obligations of the Borrower to pay the Term
Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents.  Any Lender which does not
have a Term Note evidencing its outstanding Term Loans shall in any event be
required to make the notations otherwise described in preceding clause (b).

 

2.06.                     Conversions.  The Borrower shall have the option to
convert, on any Business Day, all or a portion equal to at least $1,000,000 of
the outstanding principal amount of Term Loans made pursuant to one or more
Borrowings of one or more Types of Term Loans into a Borrowing of another Type
of Term Loan; provided that, (i) except as otherwise provided in
Section 2.10(b), LIBOR Loans may be converted into Base Rate Loans only on the
last day of an Interest Period applicable to the Term Loans being converted
unless the Borrower pays any amounts due under Section 2.11 and no such partial
conversion of LIBOR Loans shall reduce the outstanding principal amount of such
LIBOR Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) Base Rate Loans may not be converted
into LIBOR Loans if any Event of Default exists pursuant to Section 11.04 on the
date of conversion, (iii) if any Event of Default (other than as referred to in
preceding clause

 

18

--------------------------------------------------------------------------------


 

(ii)) is in existence on the date of the proposed conversion of a LIBOR Loan,
(x) Base Rate Loans may not be converted into LIBOR Loans if the Administrative
Agent or the Required Lenders have notified the Borrower that conversions will
not be permitted during the existence of such Event of Default and (y) in the
absence of the notification referred to in preceding clause (x), Base Rate Loans
may only be converted into LIBOR Loans with an Interest Period of one (1) month
and (iv) no conversion pursuant to this Section 2.06 shall result in a greater
number of Borrowings of LIBOR Loans than is permitted under Section 2.02.  Each
such conversion shall be effected by the Borrower by giving the Administrative
Agent at the Notice Office prior to 2:00 p.m. at least (x) in the case of
conversions of Base Rate Loans into LIBOR Loans, three (3) Business Days’ prior
notice and (y) in the case of conversions of LIBOR Loans into Base Rate Loans,
one (1) Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”), in each case substantially in the form of
Exhibit A-2, appropriately completed to specify the Term Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Term Loans were
incurred and, if to be converted into LIBOR Loans, the Interest Period to be
initially applicable thereto.  The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Term Loans.

 

2.07.                     Pro Rata Borrowings.  All Borrowings of Term Loans
under this Agreement shall be incurred from the Lenders pro rata on the basis of
their Commitments.  It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Term Loans hereunder and
that each Lender shall be obligated to make the Term Loans provided to be made
by it hereunder, regardless of the failure of any other Lender to make its Term
Loans hereunder.

 

2.08.                     Interest.  (a)  The Borrower agrees to pay interest in
respect of the unpaid principal amount of each Base Rate Loan from the date of
Borrowing thereof until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such Base Rate Loan to a
LIBOR Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum
which shall be equal to the sum of the relevant Applicable Margin plus the Base
Rate, each as in effect from time to time.

 

(b)                                 The Borrower agrees to pay interest in
respect of the unpaid principal amount of each LIBOR Loan from the date of
Borrowing thereof until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such LIBOR Loan to a Base
Rate Loan pursuant to Section 2.06, 2.09 or 2.10, as applicable, at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the relevant Applicable Margin as in effect from time to time during
such Interest Period plus the LIBO Rate for such Interest Period.

 

(c)                                  Upon the occurrence and during the
continuance of any Event of Default under Sections 11.01 or 11.04, overdue
principal and, to the extent permitted by law, overdue interest in respect of
each Term Loan shall, in each case, bear interest at a rate per annum equal to
the rate which is 2.00% in excess of the rate then borne by such Term Loans, and
all other overdue amounts payable hereunder and under any other Credit Document
shall bear interest at a rate per annum equal to the rate which is 2.00% in
excess of the rate applicable to Term Loans that are maintained as Base Rate
Loans from time to time.

 

(d)                                 Accrued (and theretofore unpaid) interest
shall be payable (i) in respect of each Base Rate Loan, (x) quarterly in arrears
on each Quarterly Payment Date, and (y) at maturity (whether by acceleration or
otherwise) and, after such maturity, on written demand, and (ii) in respect of
each LIBOR Loan, (x) on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
and (y) on the date of any repayment or prepayment (on the amount repaid or
prepaid) at maturity (whether by acceleration or otherwise) and, after such
maturity, on written demand.

 

(e)                                  Upon each Interest Determination Date, the
Administrative Agent shall determine the LIBO Rate for each Interest Period
applicable to the respective LIBOR Loans and shall promptly notify

 

19

--------------------------------------------------------------------------------


 

the Borrower and the Lenders thereof.  Each such determination shall, absent
manifest error, be final and conclusive and binding on all parties hereto.

 

2.09.                     Interest Periods. At the time the Borrower gives the
Notice of Borrowing or any Notice of Conversion/Continuation in respect of the
making of, or conversion into, any LIBOR Loan (in the case of the initial
Interest Period applicable thereto) or prior to 2:00 p.m. on the third Business
Day prior to the expiration of an Interest Period applicable to such LIBOR Loan
(in the case of any subsequent Interest Period), the Borrower shall have the
right to elect the interest period (each, an “Interest Period”) applicable to
such LIBOR Loan, which Interest Period shall, at the option of the Borrower, be
(x) a one month period or (y) if agreed by the Administrative Agent in its sole
discretion, such other period not to exceed one-month; provided that (in each
case):

 

(i)                                     all LIBOR Loans comprising a Borrowing
shall at all times have the same Interest Period;

 

(ii)                                  the initial Interest Period for any LIBOR
Loan shall commence on the date of Borrowing of such LIBOR Loan (including the
date of any conversion thereto from a Base Rate Loan) and each Interest Period
occurring thereafter in respect of such LIBOR Loan shall commence on the day on
which the next preceding Interest Period applicable thereto expires;

 

(iii)                               if any Interest Period for a LIBOR Loan
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of such calendar month; and

 

(iv)                              if any Interest Period for a LIBOR Loan would
otherwise expire on a day which is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day; provided, however, that if any
Interest Period for a LIBOR Loan would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day.

 

If by 11:00 a.m. on the third Business Day prior to the expiration of any
Interest Period applicable to a Borrowing of LIBOR Loans, the Borrower has
failed to elect, or is not permitted to elect, a new Interest Period to be
applicable to such LIBOR Loans as provided above, the Borrower shall be deemed
to have elected to continue such LIBOR Loans as LIBOR Loans with an Interest
Period of one (1) month effective as of the expiration date of such current
Interest Period; provided that if the Borrower is not permitted to elect a new
Interest Period to be applicable to such LIBOR Loans as provided above, the
Borrower shall be deemed to have elected to convert such LIBOR Loans into Base
Rate Loans effective as of the expiration date of such current Interest Period.

 

2.10.                     Increased Costs, Illegality, etc.  (a)  In the event
that any Lender (or with respect to clause (iv), any Lender or Agent) shall have
reasonably determined (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent) after the
Closing Date:

 

(i)                                     on any Interest Determination Date that,
by reason of any changes arising after the date of this Agreement affecting the
London interbank market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
“LIBO Rate”; or

 

(ii)                                  at any time, that such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any LIBOR Loan (other than with

 

20

--------------------------------------------------------------------------------


 

respect to Taxes) because of (x) any change since the Effective Date in any
Applicable Law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, to a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the LIBO Rate
and/or (y) other circumstances arising since the Effective Date affecting such
Lender, the London interbank market or the position of such Lender in such
market (including that the LIBO Rate with respect to such LIBOR Loan does not
adequately and fairly reflect the cost to such Lender of funding such LIBOR
Loan); or

 

(iii)                               at any time, that the making or continuance
of any LIBOR Loan has been made (x) unlawful by any law or governmental rule,
regulation or order, or (y) impossible by compliance by any Lender in good faith
with any governmental request (whether or not having force of law); or

 

(iv)                              at any time, that any Change in Law shall
subject any Lender or Agent to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on any LIBOR Loan;

 

then, and in any such event, such Lender or Agent, as applicable (or the
Administrative Agent, in the case of clause (i) above) shall promptly give
notice (by telephone promptly confirmed in writing) to the Borrower and, except
in the case of clause (i) and clause (ii) above, as applicable, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and the Notice of Borrowing or any Notice of
Conversion/Continuation given by the Borrower with respect to LIBOR Loans which
have not yet been incurred (including by way of conversion) shall be deemed
rescinded by the Borrower (or if requested by Borrower, deemed a request for
Base Rate Loans), (y) in the case of clause (ii) and clause (iv) above, the
Borrower agrees, subject to the provisions of Section 2.11(b) (to the extent
applicable), to pay to such Lender or Agent, as applicable, promptly following
such Lender’s or Agent’s written request (including documentation reasonably
supporting such request) therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender or Agent in its reasonable discretion (in accordance with
generally accepted financial practices) shall determine) as shall be required to
compensate such Lender or Agent for such increased costs or reductions in
amounts received or receivable hereunder (a written notice as to the additional
amounts owed to such Lender or Agent, showing in reasonable detail the basis for
the calculation thereof, submitted to the Borrower by such Lender or Agent
shall, absent manifest error, be final and conclusive and binding on all the
parties hereto) and (z) in the case of clause (iii) above, the Borrower shall
take one of the actions specified in Section 2.10(b) as promptly as possible
and, in any event, within the time period required by law.

 

(b)                                 At any time that any LIBOR Loan is affected
by the circumstances described in Section 2.10(a)(ii), the Borrower may, and in
the case of a LIBOR Loan affected by the circumstances described in
Section 2.10(a)(iii), the Borrower shall, either (x) if the affected LIBOR Loan
is then being made initially or pursuant to a conversion, cancel such Borrowing
by giving the Administrative Agent telephonic notice (confirmed in writing) on
the same date that the Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 2.10(a)(ii) (or convert such request to
a Base Rate Loan) or (iii) or (y) if the affected LIBOR Loan is then
outstanding, upon at least three (3) Business Days’ written notice to the
Administrative Agent, require the affected Lender to convert such LIBOR Loan
into a Base Rate Loan; provided that, if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).

 

21

--------------------------------------------------------------------------------


 

(c)                                  If at any time after the Closing Date, the
introduction of or any change in any Applicable Law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
with any request or directive by the NAIC or by any such Governmental Authority
(whether or not having the force of law), shall (i) impose, modify or make
applicable any reserve, deposit, capital adequacy or liquidity or similar
requirement against such Lender’s Commitments hereunder or its obligations
hereunder, or against  any corporation controlling such Lender based on the
existence of such Lender’s Commitments or other obligations hereunder,
(ii) impose on any Lender any other conditions relating, directly or indirectly,
to this Agreement or any Term Loan, Commitment or other obligation hereunder, or
(iii) subject any Lender or Agent to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on any Term Loan, Commitment or
other obligation hereunder, and the result of any of the foregoing is to
increase the cost to any Lender or such other corporation or any Agent of
making, maintaining or participating in any Term Loan, Commitment or other
obligation hereunder, or reduce the amount of any sum received or receivable by
any Lender or such other corporation hereunder or reduce the rate of return on
its capital or liquidity with respect to Term Loans, Commitments or other
obligations, then within fifteen (15) Business Days after receipt of the
certificate referred to below by Borrower from any Lender or any Agent (a copy
of which certificate shall be sent by any such Lender to the Administrative
Agent), the Borrower, subject to the provisions of Section 2.11(b) (to the
extent applicable), agrees to pay to such Lender or such Agent such additional
amount or amounts as will compensate such Lender or such other corporation or
such Agent for such increased cost or reduction in the amount receivable or
reduction on the rate of return on its capital or liquidity.  In determining
such additional amounts, each Lender or Agent will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable and
customary; provided that such Lender’s or Agent’s determination of compensation
owing under this Section 2.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto.  Each Lender or Agent, upon
determining that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice  thereof to the Borrower, which
notice shall include a certificate submitted to the Borrower by such Lender or
such Agent (a copy of which certificate shall be sent by such Lender to the
Administrative Agent), setting forth in reasonable detail the basis for
calculation of such additional amounts.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III shall in each case be deemed to
be a change after the Closing Date in a requirement of law or government rule,
regulation or order, regardless of the date enacted, adopted, issued or
implemented (including for purposes of this Section 2.10).

 

2.11.                     Compensation.  (a) The Borrower agrees to compensate
each Lender, promptly following its written request (which request shall set
forth in reasonable detail the basis for requesting such compensation), for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its LIBOR Loans but
excluding loss of anticipated profits) which such Lender may sustain:  (i) if
for any reason (other than a default by such Lender or the Administrative Agent)
a Borrowing of, or conversion from or into, LIBOR Loans does not occur on a date
specified therefor in the Notice of Borrowing or a Notice of
Conversion/Continuation (whether or not withdrawn by the Borrower or deemed
withdrawn pursuant to Section 2.10(a)); (ii) if any prepayment or repayment
(including any prepayment or repayment made pursuant to Section 5.01,
Section 5.02 or as a result of an acceleration of the Term Loans pursuant to
Section 11) or conversion of any of its LIBOR Loans occurs on a date which is
not the last day

 

22

--------------------------------------------------------------------------------


 

of an Interest Period with respect thereto; (iii) if any prepayment of any of
its LIBOR Loans is not made on any date specified in a notice of prepayment
given by the Borrower; or (iv) as a consequence of (x) any other default by the
Borrower to repay LIBOR Loans when required by the terms of this Agreement or
any Term Note held by such Lender or (y) any election made pursuant to
Section 2.10(b).

 

(b)                                 Notwithstanding anything to the contrary
contained herein, with respect to any Lender’s claim for compensation under
Section 2.10 or 5.04, the Borrower shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the Borrower of the event that gives rise
to such claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

2.12.                     Change of Lending Office.  Each Lender agrees that
upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c) or (d) or Section 5.04 with
respect to such Lender, it will, if requested by the Borrower, will use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Term Loans affected by such event;
provided that such designation is made on such terms that such Lender and its
lending office suffer no material economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of such Section.  Nothing in this Section 2.12 shall affect or
postpone any of the obligations of the Borrower or the right of any Lender
provided in Sections 2.10, 2.11 and 5.04.

 

2.13.                     Replacement of Lenders.  (a) Upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), (iii) or (iv),
Section 2.10(c) or (d) or Section 5.04 with respect to any Lender which results
in such Lender charging to the Borrower increased costs in excess of those being
generally charged by the other Lenders, or (b) in the case of a refusal by a
Lender to consent to a proposed change, waiver, discharge or termination with
respect to this Agreement as contemplated by the second or third proviso to
Section 13.10(a), in each case, which has been approved by the Required Lenders,
the Borrower shall have the right, in accordance with Section 13.04(c), if no
Event of Default then exists or would exist after giving effect to such
replacement, to (i) replace such Lender (the “Replaced Lender”) with one or more
other Eligible Transferees (collectively, the “Replacement Lender”) in the case
of a replacement where the consent of the respective Lender is required with
respect to less than all of its Term Loans or Commitments, to replace the
Commitments and/or outstanding Term Loans of such Lender where the consent of
such Lender would otherwise be individually required, with identical Commitments
and/or Term Loans provided by the Replacement Lender or (ii) repay all
Obligations (other than contingent obligations not then due and payable) of the
Borrower owing to such Lender relating to the Term Loans held by such Lender as
of such termination date; provided that:

 

(b)                                 at the time of any replacement pursuant to
this Section 2.13, the Replacement Lender shall enter into one or more
Assignment and Assumption Agreements pursuant to Section 13.04(c) (and with all
fees payable pursuant to said Section 13.04(c) to be paid by the Replacement
Lender and/or the Replaced Lender  (as may be agreed to at such time by and
among the Borrower, the Replacement Lender and the Replaced Lender)) pursuant to
which the Replacement Lender shall acquire all of the Commitments and
outstanding Term Loans (or, in the case of the replacement of only the
outstanding Term Loans, the outstanding Term Loans of the respective Lender) of,
the Replaced Lender and, in connection therewith, shall pay to the Replaced
Lender in respect thereof an amount equal to the sum of the principal of, and
all accrued interest on, all outstanding Term Loans of the respective Replaced
Lender with respect to which such Replaced Lender is being replaced; and

 

(c)                                  all obligations of the Borrower then owing
to the Replaced Lender (other than those (i) specifically described in clause
(a) above in respect of which the assignment purchase price has

 

23

--------------------------------------------------------------------------------


 

been, or is concurrently being, paid, but including all amounts, if any, owing
under Section 2.11(a) or (ii) relating to any Term Loans of the respective
Replaced Lender which will remain outstanding after giving effect to the
respective replacement) shall be paid in full to such Replaced Lender
concurrently with such replacement.

 

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption Agreement on behalf of such
Replaced Lender, and any such Assignment and Assumption Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.13 and Section 13.04.  Upon the execution of the
respective Assignment and Assumption Agreement, the payment of amounts referred
to in clauses (a) and (b) above, recordation of the assignment on the Register
by the Administrative Agent pursuant to Section 13.12 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Term Note or Term Notes executed by the Borrower, the Replacement Lender shall
become a Lender hereunder and, unless the respective Replaced Lender continues
to have outstanding Term Loans and/or a Commitment hereunder, the Replaced
Lender shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions under this Agreement (including, without limitation,
Sections 2.10, 2.11, 5.04, 12.06, 13.01 and 13.06), which shall survive as to
such Replaced Lender to the extent contemplated herein.  In the case of the
substitution of a Lender pursuant to this Section 2.13, if the Lender being
replaced does not execute and deliver to the Administrative Agent a duly
completed Assignment and Assumption Agreement and/or any other documentation
necessary to reflect such replacement by the later of (x) the date on which the
Replacement Lender executed and delivers such Assignment and Assumption
Agreement and/or such other documentation and (y) the date as of which all
obligations of the Borrower required to be paid to the Replaced Lender pursuant
to this Section 2.13, then the Replaced Lender shall be deemed to have executed
and delivered such Assignment and Assumption Agreement and/or such other
documentation as of such date and the Administrative Agent and the Borrower
shall each be entitled (but not obligated) to execute and deliver such
Assignment and Assumption Agreement and/or such other documentation on behalf of
such Replaced Lender.

 

SECTION 3.                            Conversion and Deemed Issuance.

 

Upon the occurrence of the Delta Escrow Release Date, the Lenders hereby
irrevocably agree that the outstanding principal amount of Term Loans (i.e., the
original principal amount of Term Loans less all voluntary and mandatory
prepayments previously made with respect thereto pursuant to Sections 5.01 and
5.02) shall be automatically converted into Incremental Term Loans of the Parent
which shall be deemed issued under, and outstanding pursuant to, the Existing
Credit Agreement (the “Conversion and Deemed Issuance”) pursuant to the
Incremental Amendment. In connection with, and in order to effect, the
Conversion and Deemed Issuance, each Lender (for itself and its successors and
assigns) hereby irrevocably agrees, to the execution of, and hereby irrevocably
authorizes the Initial Lenders to execute, the Incremental Amendment and hereby
irrevocably directs the Initial Lenders to do so upon the occurrence of the
Effective Date.  Each Lender (for itself and its successors and assigns) hereby
agrees that the only conditions to the effectiveness of the Conversion and
Deemed Issuance shall be the occurrence of the Delta Escrow Release Date, and
hereby irrevocably waives any other conditions to the Conversion and Deemed
Issuance or related deemed incurrence of Incremental Term Loans pursuant to the
Existing Credit Agreement.

 

Upon the effectiveness of the Conversion and Deemed Issuance, and without any
further action, this Agreement and the other Credit Documents shall
automatically and without further action by any Person (a) cease to be of force
or effect and (b) be superseded by the provisions of the Existing Credit
Agreement as amended by the Incremental Amendment; provided that all
indemnification obligations under this Agreement and the other Credit Documents
shall survive with respect to actions taken or

 

24

--------------------------------------------------------------------------------


 

occurring prior to the Conversion and Deemed Issuance, which obligations, shall
be assumed by the Parent.

 

SECTION 4.                            Reductions of Commitments; Repricing
Event; MFN Protection.

 

4.01.                     Mandatory Reduction of Commitments.  The Total
Commitment (and the Commitment of each Lender) shall terminate in its entirety
on the Closing Date (after giving effect to the incurrence of Term Loans on such
date).

 

4.02.                     Repricing Event.  If any Repricing Event in respect of
the Term Loans occurs after the Closing Date but prior to the Delta Escrow
Release Date, the Borrower agrees to pay to the Administrative Agent, for the
ratable account of each Lender (including any Lender which is replaced pursuant
to Section 2.13 as a result of its refusal to consent to an amendment giving
rise to such Repricing Event), a fee in an amount equal to 1.00% of the
aggregate principal amount of the Term Loans subject to such Repricing Event. 
All such fees payable hereunder shall be earned, due and payable upon the date
of the occurrence of the respective Repricing Event.

 

4.03.                     MFN Protection.  In the event the Parent or its
Subsidiaries enters into an Incremental Amendment (as defined in the Existing
Credit Agreement) providing for a new tranche of Incremental Term Loans (as
defined in the Existing Credit Agreement, the “Parent Incremental Term Loans”)
following the Closing Date, and which new tranche of Parent Incremental Term
Loans is pari passu in right of payment and security to the Incremental Term
Loans (as defined in the Existing Credit Agreement) provided for under the Third
Amendment, the Effective Yield for the Term Loans shall be increased (to the
extent necessary) such that the Effective Yield thereof is not less than the
Effective Yield (as defined in the Existing Credit Agreement) of such Parent
Incremental Term Loans minus 0.50%.

 

SECTION 5.                            Prepayments; Payments; Taxes.

 

5.01.                     Voluntary Prepayments; Application of Escrow Funds
Thereto.  The Borrower shall have the right to prepay the Term Loans, without
premium or penalty, in whole or in part at any time and from time to time on the
following terms and conditions:  (i) the Borrower shall give the Administrative
Agent prior to 12:00 noon at the Notice Office prior written notice (x) on the
same Business Day (or telephonic notice promptly confirmed in writing) in the
case of Base Rate Loans and (y) at least one (1) Business Day prior in the case
of LIBOR Loans (or such shorter period as agreed by the Administrative Agent in
its reasonable discretion), of its intent to prepay any Term Loans, which notice
(in each case) shall specify whether Term Loans shall be prepaid, the amount of
such prepayment and the Types of Term Loans to be prepaid and, in the case of
LIBOR Loans, the specific Borrowing or Borrowings pursuant to which such LIBOR
Loans were made, and which notice the Administrative Agent shall promptly
transmit to each of the Lenders; provided that a notice of prepayment under this
Section 5.01(i) may state that such notice is conditional upon the effectiveness
of one or more specified events in which case such notice of prepayment may be
rescinded by the Borrower (by notice to the Administrative Agent on or prior to
the specified date of prepayment) if such condition is not satisfied; (ii) each
partial prepayment of Term Loans pursuant to this Section 5.01 shall be in an
aggregate principal amount of at least $5,000,000 (or such lesser amount as is
reasonably acceptable to the Administrative Agent in any given case); and
(iii) each prepayment pursuant to this Section 5.01 in respect of any Term Loans
made pursuant to a Borrowing shall be applied pro rata among such Term Loans. At
the time the Borrower gives any notice of prepayment pursuant to this
Section 5.01, it shall be permitted to direct the Escrow Agent to use Escrow
Funds to make the respective voluntary prepayment (and to pay accrued but unpaid
interest thereon and any other amounts owing with respect thereto, which the
Escrow Agent shall do unless, after giving the effect thereto, the remaining
Escrow Funds would be less than the aggregate principal amount of Term Loans
which would remain outstanding after giving effect to such prepayment).

 

25

--------------------------------------------------------------------------------


 

5.02.                     Mandatory Repayments.  (a)  The Borrower shall repay
in full all outstanding Term Loans, in each case if the Delta Escrow Release
Date has not therefore occurred, (1) on the Business Day after Delta Acquisition
Deadline, (2) one Business Day after Parent notifies the Escrow Agent in writing
that (a) Parent has determined that the Delta Acquisition will not be
consummated on or before the Delta Acquisition Deadline or (b) the date of the
termination of the Delta Acquisition Agreement by the Parent or with the written
consent of the Parent, in each case prior to the closing of the Delta
Acquisition or (3) on the Business Day that the Delta Acquisition has closed
without the use of the Term Loans (each such event referred to in clause (1),
(2) or (3) above, a “Delta Special Mandatory Prepayment Event”).

 

(b)                                 The amount of each principal repayment of
Term Loans made as required by Section 5.02(d), shall, subject to the provisions
of the following clause (c), be applied to the Term Loans on a pro rata basis in
accordance with the relevant outstanding principal amounts thereof.

 

(c)                                  With respect to each partial repayment of
Term Loans required by this Section 5.02, the Borrower may designate the Types
of Term Loans which are to be repaid and, in the case of LIBOR Loans, the
specific Borrowing or Borrowings pursuant to which such LIBOR Loans were made;
provided that each repayment of any Term Loans made pursuant to a Borrowing
shall be applied pro rata among such Term Loans.  In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion with a view, but not an obligation, to minimize breakage cost
owing under Section 2.11.

 

(d)                                 The Borrower shall notify the Administrative
Agent in writing of any mandatory repayment of Term Loans required to be made
pursuant to Section 5.02(d), at least one (1) Business Day prior to the date of
such repayment.  Each such notice shall specify the date of such repayment and
provide a reasonably detailed calculation of the amount of such repayment.  The
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of the Borrower’s repayment notice and of such Lender’s pro rata share
of any repayment.

 

5.03.                     Application of Escrow Funds.  The Administrative Agent
shall apply the proceeds of all Escrow Funds received pursuant to the Escrow
Agreement to all payments of principal, interest and other amounts owing
hereunder, in each case unless otherwise specifically provided herein.  All
Escrow Funds in the Escrow Account on the Delta Escrow Release Date will be
released to the Parent on the Delta Escrow Release Date. Following any repayment
in full of the Term Loans prior to the occurrence of the Delta Escrow Release
Date, all Escrow Funds remaining in the Escrow Account or paid to the
Administrative Agent for distribution to the Secured Parties after the payment
in full of all principal, interest and other amounts then due and payable
hereunder shall be returned by the Escrow Agent or the Administrative Agent, as
applicable to the Borrower.

 

5.04.                     Taxes.  (a)  Any and all payments by or on account of
any obligation of the Borrower under any Credit Document shall be made free and
clear of and without deduction or withholding for any Taxes, except as required
by Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 5.04) the applicable Lender or Agent receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

26

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)                                  The Borrower shall indemnify each Lender or
Agent, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.04) payable or paid by such
Lender or Agent, as applicable, or required to be withheld or deducted from a
payment to such Lender or Agent and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or Agent (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or Agent,
shall be conclusive absent manifest error.

 

(d)                                 Each Lender shall severally indemnify any
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified such Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.04(h) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by such
Agent in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by such Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes such Agent to set off and apply any and
all amounts at any time owing to such Lender under any Credit Document or
otherwise payable by such Agent to the Lender from any other source against any
amount due to such Agent under this paragraph (d).

 

(e)                                  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 5.04,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)                                   (i) Any Lender or Agent that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Credit Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender or Agent, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender or Agent is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.04(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender or Agent’s reasonable judgment such completion, execution or submission
would subject such Lender or Agent to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Lender or
Agent.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

27

--------------------------------------------------------------------------------


 

(A)                               any Lender or Agent that is a U.S. Person
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Lender or Agent becomes a Lender or Agent under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
and

 

(B)                               any Foreign Lender or Foreign Agent shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender or Foreign Agent
becomes a Lender or Agent under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

(a)                                 in the case of a Foreign Lender or Foreign
Agent claiming the benefits of an income tax treaty to which the United States
is a party (x) with respect to payments of interest under any Credit Document,
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(b)                                 executed originals of IRS Form W-8ECI;

 

(c)                                  in the case of a Foreign Lender or Foreign
Agent claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit D-1 to the effect that such Foreign Lender or Foreign Agent is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(d)                                 to the extent a Foreign Lender or Foreign
Agent is not the beneficial owner, executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
or Foreign Agent is a partnership and one or more direct or indirect partners of
such Foreign Lender or Foreign Agent are claiming the portfolio interest
exemption, such Foreign Lender or

 

28

--------------------------------------------------------------------------------


 

Foreign Agent may provide a U.S. Tax Compliance Certificate substantially in the
form of Exhibit D-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender or Foreign Agent shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender or Foreign Agent
becomes a Lender or Agent under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender or Agent under
any Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender or Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Agent shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Agent has complied
with such Lender’s or such Agent’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (B), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender or Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(g)                                  If any Lender or Agent and such Lender or
Agent determines in its sole discretion exercised in good faith that it has
actually received or realized in connection therewith any refund of Tax or Other
Tax with respect to which the Borrower has paid additional amounts pursuant to
this Section 5.04 (a “Tax Benefit”), such Lender or Agent shall pay to the
Borrower an amount that such Lender or Agent shall, in its reasonable discretion
exercised in good faith, determines is equal to the net benefit, after tax and
without interest, which was obtained by such Lender or Agent in such year as a
consequence of such Tax Benefit; provided that the Borrower shall repay to such
Lender or Agent the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such Lender or Agent is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the Lender or the Agent be required to
pay any amount to the Borrower pursuant to this paragraph (g) the payment of
which would place the Lender or Agent in a less favorable net after-Tax position
than the Lender or Agent would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any Lender or Agent to

 

29

--------------------------------------------------------------------------------


 

make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

 

(h)                                 Each party’s obligations under this
Section 5.04 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender or Agent,
the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Credit Document.

 

5.05.                     Method and Place of Payment.  Except as otherwise
specifically provided herein, all payments under this Agreement and under any
Term Note shall be made to the Administrative Agent for the account of the
Lender or Lenders entitled thereto not later than 2:00 p.m. on the date when due
and shall be made in Dollars in immediately available funds at the Payment
Office.  Whenever any payment to be made hereunder or under any Term Note shall
be stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.

 

SECTION 6.                            Conditions Precedent to Credit Events on
the Closing Date.  The obligation of each Lender to make Term Loans on the
Closing Date, is subject at the time of the making of such Term Loans to the
satisfaction (or waiver) of the following conditions:

 

6.01.                     Closing Date; Term Notes.  On or prior to the Closing
Date, (i) the Effective Date shall have occurred as provided in Section 13.19
and (ii) there shall have been delivered to the Administrative Agent for the
account of each of the Lenders that has requested same at least five
(5) Business Days prior to the Closing Date the appropriate Term Note executed
by the Borrower, in each case in the amount, maturity and as otherwise provided
herein.

 

6.02.                     Opinion of Counsel.  On the Closing Date, the
Administrative Agent shall have received from White & Case LLP, New York counsel
to the Borrower, a customary opinion addressed to the Administrative Agent and
each of the Lenders and dated the Closing Date.

 

6.03.                     Company Documents; Proceedings; etc.  (a)  On the
Closing Date, the Administrative Agent shall have received a certificate from
the Borrower, dated the Closing Date, signed by an Authorized Officer of the
Borrower, and attested to by the Secretary or any Assistant Secretary of the
Borrower, with appropriate insertions, together with copies of the certificate
or articles of incorporation and by-laws (or other equivalent organizational
documents), as applicable, of the Borrower and the resolutions of the Borrower
referred to in such certificate,  and an incumbency and specimen signature of
each officer executing any Credit Document or any other document delivered in
connection herewith on behalf of the Borrower, and each of the foregoing shall
be in form and substance reasonably acceptable to the Administrative Agent.

 

(b)                                 On the Closing Date, the Administrative
Agent shall have received a good standing certificate from the jurisdiction of
organization and bring down telegrams, electronic PDFs or facsimiles, if any,
for the Borrower which the Administrative Agent reasonably may have requested,
certified by proper Governmental Authorities or, with respect to any such bring
down telegrams, electronic PDFs or facsimiles, service companies.

 

6.04.                     Notice of Borrowing(a)                    .  The
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a).

 

6.05.                     Escrow Agreement. On the Closing Date, the Escrow
Agreement shall have been duly executed and delivered by the Borrower, and shall
be in full force and effect and the proceeds of the

 

30

--------------------------------------------------------------------------------


 

Term Loans incurred on the Closing Date shall be deposited in the Escrow
Account. In addition, the Borrower shall have delivered (or caused to be
delivered) to the Escrow Agent for deposit into the Escrow Account funds in the
amount required on the Closing Date pursuant to Section 9.03.

 

6.06.                     PATRIOT ACT.  The Administrative Agent shall have
received, at least three (3) days prior to the Closing Date, all documentation
and other information about the Borrower required under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act,
that has been reasonably requested by the Administrative Agent in writing at
least ten (10) days prior to the Closing Date.

 

6.07.                     Representations and Warranties.  The representations
and warranties shall be true and correct in all material respects on and as of
the Closing Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date.

 

In determining the satisfaction of the conditions specified in this Section 6,
to the extent any item is required to be satisfactory to any Lender, such item
shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the Closing Date that the respective
item or matter does not meet its satisfaction.

 

SECTION 7.                            [RESERVED].

 

SECTION 8.                            Representations and Warranties.

 

In order to induce the Lenders to enter into this Agreement and to make the Term
Loans the Borrower makes the following representations and warranties.

 

8.01.                     Company Status.  The Borrower (i) is a duly organized
and validly existing Company in good standing (or existing, as applicable) under
the laws of the jurisdiction of its organization, (ii) has all requisite power
and authority to own or lease its property and assets and to transact the
business in which it is engaged and presently proposes to engage and (iii) is,
to the extent such concepts are applicable under the laws of the relevant
jurisdiction, duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the ownership, leasing or operation of its
property or the conduct of its business requires such qualifications except in
the case of clauses (ii) and (iii), for failures which, either individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

8.02.                     Power and Authority; Due Authorization, Execution and
Delivery.  The Borrower has all requisite power and authority to execute,
deliver and perform its obligations under each of the Credit Documents to which
it is party and has taken all necessary Company action to authorize the
execution, delivery and performance by it of each of such Credit Documents.  The
Borrower has duly executed and delivered each of the Credit Documents to which
it is party, and each of such Credit Documents constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms, except to the
extent (i) that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law) and (ii) of the need for
filings and registrations necessary to create or perfect any Liens on the
Collateral granted by the Borrower pursuant to the Escrow Agreement.

 

8.03.                     No Violation.  Neither the execution, delivery or
performance by the Borrower of the Credit Documents to which it is a party, nor
compliance by it with the terms and provisions thereof, (i) will contravene any
applicable provision of any law, statute, rule or regulation or any order, writ,
injunction

 

31

--------------------------------------------------------------------------------


 

or decree of any court or Governmental Authority, except in the case of any
contraventions that would not reasonably be expected, enter individually or in
the aggregate, to result in a Material Adverse Effect, (ii) will conflict with
or result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the Credit
Documents) upon any of the property or assets of the Borrower pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which the Borrower is a party or by which it or any of its property or assets
is bound or to which it may be subject, except for any such contravention,
breach, default, conflict or Lien that would not reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect or
(iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of the
Borrower.

 

8.04.                     Approvals.  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to be obtained or made by,
or on behalf of, the Borrower (except for (x) those that have otherwise been
obtained or made on or prior to the Closing Date and which remain in full force
and effect on the Closing Date, (y) filings which are necessary to perfect the
security interests created under the Escrow Agreement and (z) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect) to
authorize, or is required to be obtained or made by, or on behalf of, the
Borrower in connection with, (i) the execution, delivery and performance of any
Credit Document or (ii) the legality, validity, binding effect or enforceability
of any such Credit Document.

 

8.05.                     Margin Regulations.  Neither the making of any Term
Loan nor the use of the proceeds thereof nor the occurrence of any other Credit
Event will violate the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.  At the time of the making of each
Credit Event, the value of all Margin Stock owned by the Borrower shall
constitute not more than 25% of the value of all assets of the Borrower.

 

8.06.                     Subsidiaries.  On and as of the Closing Date, the
Borrower has no Subsidiaries.

 

8.07.                     Investment Company Act.  The Borrower is not required
to be registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

8.08.                     Anti-Terrorism Laws; OFAC; FCPA.  The Borrower is not
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.) (as amended, the “Trading with the Enemy Act”).  The Borrower is not in
violation, in any material respect, of (a) the Trading with the Enemy Act,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, (c) the USA PATRIOT ACT (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (as amended from time
to time, the “Act”) or (d) the Foreign Corrupt Practices Act (Pub. L. 95-213
(signed into law December 19, 1977)). The Borrower is not a blocked person
described in Section 1 of the Anti-Terrorism Order.

 

The Borrower (i) is not a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) does not engage in any dealings or transactions prohibited by
Section 2 of such executive order, or to its knowledge is otherwise associated
with any such Person in any manner that violates in any material respect
Section 2 of such executive order or (iii) is not a Person on the

 

32

--------------------------------------------------------------------------------


 

list of “Specially Designated Nationals and Blocked Persons” or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

 

SECTION 9.                            Affirmative Covenants.

 

The Borrower hereby covenants and agrees that on and after the Closing Date and
until the Term Loans and Term Notes (in each case together with interest
thereon) and all other Obligations (other than contingent obligations which are
not then due and payable) incurred hereunder and thereunder, are paid in full or
the Delta Escrow Release Date shall have occurred:

 

9.01.                     Existence.  The Borrower will do or cause to be done,
all things necessary, as determined in its reasonable business judgment, to
preserve and keep in full force and effect its existence (except as a result of
the Finance Sub Merger).

 

9.02.                     Use of Proceeds.  All proceeds of the Term Loans will
be used to finance the Transaction (including by depositing same as Escrow Funds
pursuant to the Escrow Agreement) and to pay fees, premiums and expenses
incurred in connection with the Transaction and to pay amounts as required (or
permitted) under the Credit Documents with Escrow Funds; provided that any
proceeds in excess of those used as contemplated above may be retained by the
Borrower or the Parent and used by it for its working capital and general
corporate purposes.

 

9.03.                     Escrow Fund Requirements.  On the Closing Date, all
proceeds of the Term Loans shall be deposited into the Escrow Account. 
Furthermore, on the Closing Date the Borrower shall deposit (or cause to be
deposited) additional funds into the Escrow Account in an amount equal to or, at
the option of the Borrower in its sole discretion, greater than, its reasonable
estimate of the interest payments which will accrue with respect to the Term
Loans during the next one month period (in each case, based upon interest rates
as in effect as such time). On each subsequent one month anniversary of the
Closing Date, the Borrower shall deposit (or cause to be deposited) additional
funds to the Escrow Account, if any may be required, to increase the amounts
deposited therein such that, after giving effect to any such deposit, the amount
of Escrow Funds equals the outstanding principal amount of Term Loans plus the
Borrower’s reasonable estimate of the interest which will accrue thereon from
the Closing Date through the date one month after said latest deposit (less
amounts actually applied to pay such interest) (or such shorter period as will
end on the Delta Acquisition Deadline). Furthermore, and without limitation of
the foregoing requirements, if at any time, and for any reason whatsoever, the
balance of Escrow Funds is less than the aggregate principal amount of
outstanding Term Loans, the Borrower shall, within two Business Days of its
receipt of notice thereof from the Administrative Agent or the Escrow Agent, as
applicable, deposit (or cause to be deposited) into the Escrow Account such
amounts as are required to cure such deficiency.

 

9.04.                     Information.  Promptly following reasonable request,
such information or documents (financial or otherwise) regarding the operations,
business affairs and financial condition of the Borrower as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request. 
Notwithstanding anything to the contrary contained in this Section 9.04, the
Borrower shall not be required to deliver to the Administrative Agent or any
Lender, or otherwise disclose or permit the inspection or discussion of, any
information (i) subject to confidentiality agreements or attorney/client work
privilege or which constitutes attorney work-product, (ii) that constitutes
non-financial trade secrets or non-financial proprietary information or (iii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Applicable Law.

 

33

--------------------------------------------------------------------------------


 

SECTION 10.                     Negative Covenants.

 

The Borrower hereby covenants agrees that on and after the Closing Date and
until the Term Loans and Term Notes (in each case with interest thereon) and all
other Obligations (other than contingent obligations which are not then due and
payable) incurred hereunder or thereunder are paid in full or the Delta Escrow
Release Date shall have occurred, it shall not;

 

10.01                 Permitted Activities of the Borrower.  Engage in any
business activity or enter into any transaction or agreement except as relates
to the Transaction and financing therefor and activities incidental or related
thereto; provided that the following shall be permitted in any event: (i) the
entry into and the performance of its obligations with respect to the Credit
Documents and any other agreements contemplated thereby; (ii) the incurrence of
Indebtedness under the Credit Documents to finance the Transaction;
(iii) subject to compliance with Section 9.03, the payment of dividends and
distributions, the issuance of its own Capital Stock to, and the receipt of
capital contributions or other investments from, the Parent or any of its
Subsidiaries; (iv) the maintenance of its legal existence (including the ability
to incur fees, costs and expenses relating to such maintenance and performance
of activities relating to its officers, directors, managers and employees);
(v) the performance of activities in preparation for and consummation of the
Delta Escrow Release Date (and the satisfaction of related conditions) and the
Finance Sub Merger); (vi) the participation in tax, accounting and other
administrative matters, including compliance with Applicable Laws and legal, tax
and accounting matters related thereto and activities relating to its officers,
directors, managers and employees; (vii) the holding of any cash, Cash
Equivalents and Eligible Escrow Investments; (viii) the entry into and
performance of its obligations with respect to contracts and other arrangements,
including the providing of indemnification to officers, managers, directors and
employees; and (ix) any activities incidental to the foregoing.

 

SECTION 11.                     Events of Default and Remedies.

 

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

 

11.01.              Payments.  Default shall be made in the payment of any
principal of any Term Loan or Term Note when and as the same shall become due
and payable, whether at the due date thereof or at a date fixed for prepayment
thereof by acceleration thereof or otherwise, or default shall be made in the
payment of any interest on any Term Loan or Term Note or any other amounts owing
hereunder or under any other Credit Documents, when and as the same shall become
due and payable, and any such default as described above in this Section 11.01
shall continue unremedied for a period of at least five (5) Business Days;

 

11.02.              Covenants.  (a) Default shall be made in the due observance
or performance by the Borrower of any covenant or agreement contained in
Sections 9.01 (with respect to the Borrower’s existence) or (b) default shall be
made in the due observance or performance by the Borrower of any covenant,
condition or agreement contained in any Credit Document (other than specified in
Section 11.01 and clause (a) above) and such default shall continue unremedied
for a period of at thirty (30) days (or five (5) Business Days in the case of
Section 9.03) after the date on which written notice thereof is given by the
Administrative Agent or the Required Lenders to the Borrower;

 

11.03.              Default Under Other Agreements.  The Borrower shall (a) fail
to pay any principal of any Indebtedness (other than Indebtedness hereunder) in
excess of the Threshold Amount (any such Indebtedness, “Material Indebtedness”),
when due at final (and not any interim) maturity after the expiration of any
applicable cure or grace periods or (b) any other event or condition occurs that
results in the acceleration of the maturity of any Material Indebtedness (other
than Indebtedness hereunder) prior to

 

34

--------------------------------------------------------------------------------


 

its express maturity (without such acceleration having been rescinded or
otherwise cured or the respective Material Indebtedness having been repaid to
the extent so accelerated);

 

11.04.              Bankruptcy, etc.  (a)(i) A court of competent jurisdiction
enters an order or decree under any Bankruptcy Law that is for relief against
the Borrower in an involuntary case; (ii) appoints a custodian of the Borrower
for all or substantially all of the property of the Borrower; or (iii) orders
the liquidation of the Borrower, and, in each of clause (i), (ii) or (iii), the
order or decree remains unstayed and in effect for at least 60 consecutive days;
or (b) the Borrower, pursuant to or within the meaning of Bankruptcy Law
(i) commences a voluntary case; (ii) consents to the entry of an order for
relief against it in an involuntary case; (iii) consents to the appointment of a
custodian of it or for all or substantially all of its property; (iv) makes a
general assignment for the benefit of its creditors;

 

11.05.              Change of Control.  A Change of Control shall occur;

 

11.06.              Escrow Agreement.  The repudiation by the Borrower of any of
its material obligations under the Escrow Agreement or the actual (or asserted
by the Borrower) unenforceability of the Escrow Agreement against the Borrower
except as a result of an action of (or omission by) the Administrative Agent or
the Escrow Agent:

 

then, and in every such event set forth in Sections 11.01 through and including
11.06 at such time, and at any time thereafter during the continuance of any
such event, any or all of the following actions may be taken:

 

if any Event of Default shall then be continuing, the Administrative Agent, upon
the written request of the Required Lenders, shall by written notice to the
Borrower, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent, any Lender or the holder of any Term Note to
enforce its claims against the Borrower (provided that, if an Event of Default
specified in Section 11.04 shall occur with respect to the Borrower, the result
which would occur upon the giving of written notice by the Administrative Agent
as specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice):

 

(i)                                     declare the Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately
without any other notice of any kind;

 

(ii)                                  declare the principal of and any accrued
interest in respect of all Term Loans and the Term Notes and all Obligations
owing hereunder and thereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived (to the extent permitted by Applicable Law)
by the Borrower; and

 

(iii)                               instruct the Escrow Agent to enforce all of
the Liens and security interests created pursuant to the Escrow Agreement in
accordance with the terms therein.

 

SECTION 12.                     The Administrative Agent.

 

12.01.              Appointment.  The Lenders hereby irrevocably designate and
appoint Morgan Stanley as Administrative Agent to act as specified herein and in
the other Credit Documents.  Each Lender hereby irrevocably authorizes, and each
holder of any Term Note by the acceptance of such Term Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and

 

35

--------------------------------------------------------------------------------


 

thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental or related thereto.  The Administrative Agent may perform any of its
respective duties hereunder by or through its officers, directors, agents,
employees or Affiliates.

 

12.02.              Nature of Duties.  (a)  The Administrative Agent shall not
have any duties or responsibilities except those expressly set forth in this
Agreement and in the other Credit Documents.  Neither the Administrative Agent
nor any of its officers, directors, agents, employees or Affiliates shall be
liable for any action taken or omitted by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, unless caused by
its or any of their gross negligence, bad faith or willful misconduct (in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable decision).  The duties of the Administrative Agent shall be
mechanical and administrative in nature, the Administrative Agent shall not have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Term Note and nothing
in this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.

 

(b)                                 Notwithstanding any other provision of this
Agreement or any provision of any other Credit Document, the Arrangers are named
as such for recognition purposes only, and in their respective capacities as
such shall have no powers, duties, responsibilities or liabilities with respect
to this Agreement or the other Credit Documents or the transactions contemplated
hereby and thereby, it being understood and agreed that the Arrangers shall be
entitled to all indemnification and reimbursement rights in favor of the
Administrative Agent as, and to the extent, provided for under Sections 12.06
and 13.01.  Without limitation of the foregoing, the Arrangers shall not, solely
by reason of this Agreement or any other Credit Documents, have any fiduciary
relationship or other implied relationship in respect of any Lender or any other
Person.

 

12.03.              Lack of Reliance on the Administrative Agent.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Borrower,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Term Loans hereunder and enter into this Agreement.  Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Term Note, to the extent it deems appropriate, has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of the Borrower and its Affiliates in connection with the making and the
continuance of the Term Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Borrower and its Affiliates and, except as expressly provided in this Agreement,
the Administrative Agent shall not have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender or the holder of any
Term Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Term Loans or at any time or
times thereafter.  The Administrative Agent shall not be responsible to any
Lender or the holder of any Term Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectability, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Borrower and its Affiliates or be required to

 

36

--------------------------------------------------------------------------------


 

make any inquiry concerning either the performance or observance of any of the
terms, provisions or conditions of this Agreement or any other Credit Document,
or the financial condition of the Borrower and its Affiliates or the existence
or possible existence of any Default or Event of Default, and shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, assets, operations, properties, financial
condition, prospects or creditworthiness of the Borrower that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

 

12.04.              Certain Rights of the Administrative Agent.  If the
Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Term Loans.  Without limiting the
foregoing, neither any Lender nor the holder of any Term Note shall have any
right of action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

 

12.05.              Reliance.  The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, statement, certificate, telex, teletype or telecopier
message, cablegram, order, electronic mail message, telephone message or other
electronic medium signed, or other document or conversation sent or made by any
Person that the Administrative Agent believed  to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.

 

12.06.              Indemnification.  To the extent the Administrative Agent (or
any affiliate thereof) is not reimbursed and indemnified by the Borrower, and
without relieving the Borrower of its obligation to do so, the Lenders agree to
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders on the date such indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Term Loans shall have been paid in full, ratably in accordance with their
respective portions of the Term Loans in effect immediately prior to such date)
for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, suits, judgments, costs, expenses or disbursements
of whatsoever kind or nature which may at any time (including at any time
following the payment of the Term Loans) be imposed on, asserted against or
incurred by the Administrative Agent (or any affiliate thereof) in any way
relating to or arising out of performing its duties hereunder or under any other
Credit Document or in any way relating to or arising out of this Agreement or
any other Credit Document; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, claims,
actions, suits, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s (or such affiliate’s) gross negligence, bad
faith or willful misconduct or a material breach of the obligations of the
Administrative Agent (or any of its directors, officers, employees, partners,
agents and other representatives) under the Credit Documents, in each case, as
determined by a court of

 

37

--------------------------------------------------------------------------------


 

competent jurisdiction in a final and non-appealable decision.  The Agreements
in this Section 12.06 shall survive the payment of the Term Loans and all other
amounts payable hereunder.

 

12.07.              The Administrative Agent in its Individual Capacity.  With
respect to its obligation to make Term Loans under this Agreement, the
Administrative Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” or any similar terms shall, unless the context clearly indicates
otherwise, include the Administrative Agent in its respective individual
capacities.  The Administrative Agent and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of banking, investment
banking, trust or other business with, or provide debt financing, equity capital
or other services (including financial advisory services) to the Borrower or any
Affiliate of the Borrower (or any Person engaged in a similar business with the
Borrower or any Affiliate thereof) as if they were not performing the duties
specified herein, and may accept fees and other consideration from the Borrower
or any Affiliate of the Borrower for services in connection with this Agreement
and otherwise without having to account for the same to the Lenders.

 

12.08.              Holders.  The Administrative Agent may deem and treat the
payee of any Term Note as the owner thereof for all purposes hereof unless and
until a written notice of the assignment, transfer or endorsement thereof, as
the case may be, shall have been filed with the Administrative Agent.  Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any Term Note
shall be conclusive and binding on any subsequent holder, transferee, assignee
or endorsee, as the case may be, of such Term Note or of any Term Note or Term
Notes issued in exchange therefor.

 

12.09.              Resignation by the Administrative Agent.  (a)  Subject to
the appointment of a successor Administrative Agent pursuant to and in
accordance with the time frames set forth in clauses (b), (c) and (d) below, the
Administrative Agent may resign from the performance of all its respective
functions and duties hereunder and/or under the other Credit Documents at any
time by giving thirty (30) days’ prior written notice to the Lenders and the
Borrower.

 

Such resignation shall take effect upon the appointment of a successor
Administrative Agent pursuant to clauses (b) and (c) below or as otherwise
provided below.

 

(b)                                 Upon any such notice of resignation by the
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank with
a combined capital and surplus of at least $1 billion acceptable to the
Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if a Specified
Default then exists).

 

(c)                                  In the case of resignation by the
Administrative Agent, if a successor Administrative Agent shall not have been so
appointed within such thirty (30) day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed (provided that the Borrower’s consent shall not be required if a
Specified Default then exists)), shall then appoint a successor Administrative
Agent who shall serve as Administrative Agent hereunder or thereunder until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above.

 

(d)                                 If no successor Administrative Agent has
been appointed pursuant to clause (b) or (c) above by the 30th day after the
date such notice of resignation was given by the Administrative Agent or notice
of removal was given by the Borrower, the Administrative Agent’s resignation
shall become effective and the Required Lenders shall thereafter perform all the
duties of the Administrative Agent

 

38

--------------------------------------------------------------------------------


 

hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

 

(e)                                  Upon a resignation or removal of the
Administrative Agent pursuant to this Section 12.09, the Administrative Agent
shall remain indemnified to the extent provided in this Agreement and the other
Credit Documents and the provisions of this Section 12 (and the analogous
provisions of the other Credit Documents) shall continue in effect for the
benefit of the Administrative Agent for all of its actions and inactions while
serving as the Administrative Agent.

 

12.10.              Collateral Matters.  (a)  Each Lender authorizes and directs
the Administrative Agent to enter into the Escrow Agreement for the benefit of
the Secured Parties.  Each Lender hereby agrees, and each holder of any Term
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Escrow Agreement, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  The Administrative Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Escrow
Agreement which may be necessary to create, perfect and maintain perfected the
security interest in and Liens upon the Collateral granted pursuant to the
Escrow Agreement.

 

(b)                                 The Lenders hereby authorize the
Administrative Agent to release any Lien granted pursuant to the Escrow
Agreement upon any Collateral (i) upon the occurrence of the Delta Escrow
Release Date, (ii) upon termination of the Commitments and payment and
satisfaction of all of the Obligations (other than contingent obligations not
due and payable) at any time arising under or in respect of this Agreement or
the Credit Documents or the transactions contemplated hereby or thereby,
(iii) if approved, authorized or ratified in writing by the Required Lenders (or
all of the Lenders hereunder, to the extent required by Section 13.10) or
(iv) as otherwise may be expressly provided in this Agreement or the relevant
Credit Documents.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 12.10.

 

(c)                                  Without limiting the generality of
Section 12.01 above, the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized,
to (i) act as the disbursing and collecting agent for the Secured Parties with
respect to all payments and collections arising in connection with the Credit
Documents (including in any proceeding described in Section 11.04 or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Credit Document to any Secured Party is hereby
authorized to make such payment to the Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 11.04 or any other bankruptcy, insolvency or similar proceeding (but
not to vote, consent or otherwise act on behalf of such Secured Party),
(iii) act as collateral agent or collateral trustee for each Secured Party for
purposes of the perfection of all Liens created by such agreements and all other
purposes stated therein, (iv) manage, supervise and otherwise deal with the
Collateral, (v) take such other action as is necessary or desirable to maintain
the perfection and priority of the Liens created or purported to be created by
the Credit Documents, (vi) except as may be otherwise specified in any Credit
Document, exercise all remedies given to the Administrative Agent and the other
Secured Parties with respect to the Collateral, whether under the Credit
Documents, applicable requirements of law or otherwise and (vii) execute any
amendment, consent or waiver under the Escrow Agreement on behalf of the Secured
Parties, to the extent consented to in accordance with Section 13.10 and the
terms thereof.

 

39

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall have no
obligation whatsoever to the Lenders or to any other Person to assure that the
Collateral exists or is owned by the Borrower or is cared for, protected or
insured or that the Liens granted pursuant to the Credit Documents have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Administrative Agent in this Section 12.10 or in the Escrow Agreement, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Administrative Agent may act in any manner it may
deem appropriate, in its sole discretion, given the Administrative Agent’s own
interest in the Collateral as one of the Lenders and that the Administrative
Agent shall have no duty or liability whatsoever to the Lenders, except for its
gross negligence, bad faith, willful misconduct or material breach of the Credit
Documents (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

12.11.              Delivery of Information.  The Administrative Agent shall not
be required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from the Borrower, the Required Lenders, any Lender or any
other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

 

SECTION 13.                     Miscellaneous.

 

13.01.              Payment of Expenses, etc.

 

(a)                                 The Borrower hereby agrees:  (i)(a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent and the
Arrangers for all reasonable out-of-pocket costs and expenses incurred on, prior
to, or after the Closing Date associated with the syndication of the Term Loans
and Commitments incurred under this Agreement and the preparation, negotiation,
execution and administration of this Agreement and the other Credit Documents,
and any amendment, waiver, consent or other modification with respect hereto and
thereto (whether or not the transactions contemplated thereby are consummated),
and the consummation and administration of the transactions contemplated hereby
and thereby (including, but not limited to, due diligence expenses, syndication
expenses, travel expenses but in the case of legal fees and expenses, limited to
the actual reasonable and documented out-of-pocket fees, charges and
disbursements of Paul Hastings LLP (and, if necessary, of one local counsel in
any relevant jurisdiction)) and (b) from and after the Closing Date, to pay or
reimburse the Administrative Agent and each Lender for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
any rights or remedies under this Agreement or the other Credit Documents
(including all such costs and expenses incurred during any insolvency,
bankruptcy or other legal proceeding, which in the case of legal fees and
expenses, shall be limited to the actual reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to the Administrative Agent
and the Lenders, collectively, and, if necessary, of one local counsel in any
relevant jurisdiction and, in the event of any actual or potential conflict of
interest, one additional counsel of each group of affected parties), in each
case within fifteen (15) days of receipt by the Borrower of a written demand
therefor; (ii) indemnify the Administrative Agent and each Lender, the Arrangers
and each of their respective directors, officers, employees, partners, agents
and other representatives of each of the foregoing and their respective
successors (each, an “Indemnified Person”) from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements, joint or several (in the case of legal fees and
expenses limited to the actual reasonable and documented out-of-pocket fees,

 

40

--------------------------------------------------------------------------------


 

disbursements and other charges of one counsel to all Indemnified Persons taken
as a whole (and, if reasonably necessary, of one local counsel in any relevant
jurisdiction to all Indemnified Persons taken as whole, and, in the event of an
actual or perceived conflict of interest, one additional counsel to all affected
Indemnified Persons taken as a whole)) incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, (a) any investigation, litigation or other proceeding (whether
or not the Administrative Agent, the Arrangers or any Lender is a party thereto
and whether or not such investigation, litigation or other proceeding is brought
by or on behalf of the Borrower) related to the entering into and/or performance
of this Agreement or any other Credit Document or the use of any proceeds of any
Term Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (b) any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Borrower or any of its properties, including, in each case,
without limitation, the reasonable fees and disbursements of one counsel
incurred in connection with any such investigation, litigation or other
proceeding, and, if necessary, of one local counsel in any relevant jurisdiction
and, in the event of any actual or potential conflict of interest, one
additional counsel of each group of Indemnified Persons (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of (x) the gross negligence, bad faith or willful misconduct of the
Indemnified Person to be indemnified (or any such Indemnified Person’s
affiliates and controlling persons or any of its or their respective directors,
officers, employees, partners, agents and other representatives) as determined
by a court of competent jurisdiction in a final and non-appealable decision,
(y) a material breach of the obligations of such Indemnified Person (or any such
Indemnified Person’s affiliates and controlling persons or any of its or their
respective directors, officers, employees, partners, agents and other
representatives) under the Credit Documents as determined by a court of
competent jurisdiction in a final and non-appealable decision and (z) any
dispute solely among Indemnified Persons (other than claims against the
Administrative Agent, any Arranger or any of their respective Affiliates in its
capacity or in fulfilling its role as Administrative Agent, Arranger or any
other similar role hereunder and under any of the other Credit Documents) and
not arising out of any act or omission of the Borrower.  To the extent that the
undertaking to indemnify, pay or hold harmless the Administrative Agent, any
Arranger, any Lender or any of their Affiliates set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
Applicable Law.

 

(b)                                 To the full extent permitted by Applicable
Law, each party hereto shall not assert, and hereby waives, any claim (except as
contemplated by the proviso to the second succeeding sentence) against any
Indemnified Person or any party hereto, on any theory of liability, for special,
indirect, consequential, punitive or incidental damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Term Loan, or the use of the proceeds of the
foregoing.  No Indemnified Person shall be liable for any damages arising from
the use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, including, without
limitation, SyndTrak, IntraLinks, the internet, email or similar electronic
transmission systems, in each case, except to the extent any such damages are
found in a final non-appealable judgment of a court of competent jurisdiction to
have resulted from the gross negligence, bad faith or willful misconduct of, or
material breach of any Credit Document by, such Indemnified Person (or its
officers, directors, employees or Affiliates).  None of the Indemnified Persons
or the Borrower or any of their respective Affiliates or the respective
directors, officers, employees and agents of the foregoing shall be liable for
any indirect, special, punitive or consequential damages in connection with this
Agreement, the other Credit Documents or the transactions contemplated hereby or
thereby; provided, that nothing contained in this sentence shall limit the
Borrower’s indemnification and reimbursement obligations to the extent set forth
herein in respect of damages incurred or paid by an Indemnified Person to

 

41

--------------------------------------------------------------------------------


 

a third party.  The Borrower shall not be liable for any settlement of any legal
proceeding effected without its consent (which consent shall not be unreasonably
withheld or delayed), but if settled with the Borrower’s written consent, or if
there is a final judgment for the plaintiff against an Indemnified Person in any
such legal proceeding, the Borrower agrees to indemnify and hold harmless each
Indemnified Person in the manner set forth above.  The Borrower shall not,
without the prior written consent of an Indemnified Person (which consent shall
not be unreasonably withheld or delayed), effect any settlement of any pending
or threatened legal proceeding against such Indemnified Person in respect of
which indemnity could have been sought hereunder by such Indemnified Person
unless (a) such settlement includes an unconditional release of such Indemnified
Person from all liability or claims that are the subject matter of such legal
proceeding and (b) such settlement does not include any statement as to any
admission.

 

13.02.               Right of Setoff.  In addition to any rights now or
hereafter granted under Applicable Law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
an Event of Default, but subject to the last sentence hereof, each Lender is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to the Borrower or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) (other than accounts used
exclusively for payroll, taxes, fiduciary and trust purposes, employee benefits
and petty cash) and any other Indebtedness at any time held or owing by such
Lender (including, without limitation, by branches and agencies of such Lender
wherever located) to or for the credit or the account of the Borrower against
and on account of the Obligations then due and owing (whether at stated
maturity, by acceleration or otherwise) and liabilities of the Borrower to such
Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Obligations purchased by such
Lender pursuant to Section 13.04(c), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document in each case to the extent then due and owing.

 

13.03.               Notices.  (a) Except as otherwise expressly provided
herein, all notices and other communications provided for hereunder shall be in
writing (including .pdf, telegraphic, telecopier or cable communication) and
mailed, telegraphed, telecopied, cabled or delivered:  (i) if to the Borrower,
at the address specified opposite its signature below or in the other relevant
Credit Documents; (ii) if to any Lender, at its address specified on Schedule
1.01(a); and (iii) if to the Administrative Agent, at the Notice Office or, as
to the Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Lender, at such other address as shall be designated by such Lender in a
written notice to the Borrower and the Administrative Agent.  All such notices
and communications shall, when mailed, telegraphed, telecopied, or cabled or
sent by overnight courier, be effective when deposited in the mails, delivered
to the telegraph company, cable company or overnight courier, as the case may
be, or sent by telecopier, except that notices and communications to the
Administrative Agent and the Borrower shall not be effective until received by
the Administrative Agent or the Borrower, as the case may be.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent (it being agreed
that all such notices and other communications may be sent via email or by way
of posting by the Borrower or by another Person on the Borrower’s behalf on a
relevant website, if any, to which each Lender and the Administrative Agent have
access).  Each of the Administrative Agent and the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

13.04.               Benefit of Agreement; Assignments; Participations.  (a) 
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective permitted successors and

 

42

--------------------------------------------------------------------------------


 

assigns of the parties hereto; provided, however, the Borrower may not assign or
transfer any of its rights, obligations or interest hereunder or under the other
Credit Documents without the prior written consent of the Lenders and; provided,
further, that, although any Lender may grant participations to Loan Participants
in its rights hereunder, such Lender shall remain a “Lender” for all purposes
hereunder (and may not transfer or assign all or any portion of its Commitments
hereunder except as provided in Sections 2.13 and 13.04(c)) and the Loan
Participant shall not constitute a “Lender” hereunder and; provided, further,
that no Lender shall transfer or grant any participation under which the Loan
Participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the final scheduled maturity of any Term Loan or Term
Note in which such Loan Participant is participating, or reduce the rate or
extend the time of payment of interest thereon (except in connection with a
waiver of applicability of any post-default increase in interest rates, which
shall not be considered to be a reduction in the rate of interest or fees) or
reduce the principal amount thereof, or increase the amount of the Loan
Participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment or a mandatory prepayment of the Term Loans shall
not constitute a change in the terms of such participation, and that an increase
in any Commitment (or the available portion thereof) or Term Loan shall be
permitted without the consent of any Loan Participant if the Loan Participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under the Escrow Agreement (except as expressly provided in the Credit
Documents).  In the case of any such participation, the Loan Participant shall
not have any rights under this Agreement or any of the other Credit Documents
(the Loan Participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the Loan Participant relating thereto) and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation.

 

(b)                                 [Reserved]:

 

(c)                                  (i)                                    
Subject to the conditions set forth in paragraph (c)(ii) below, any Lender may
assign to one or more assignees constituting an Eligible Transferee
(“Assignees”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Term Loans) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)                               the Borrower (such consent deemed to have been
made with respect to any assignment if the Borrower has not responded within ten
(10) Business Days after delivery of notice of such assignment to an Authorized
Officer of the Borrower); provided that no consent of the Borrower shall be
required for (i) an assignment of all or a portion of a Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund, or (ii) if a Specified Default has
occurred and is continuing, any Assignee; and

 

(B)                                the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender or an Affiliate of a Lender or an
Approved Fund.

 

Notwithstanding the foregoing or anything to the contrary set forth herein no
assignment of any Term Loans or Commitments may be made to the Borrower.

 

(ii)  Assignments shall be subject to the following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the

 

43

--------------------------------------------------------------------------------


 

assigning Lender’s Commitment or Term Loans, the amount of the Commitment or
Term Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption Agreement with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $1,000,000, and shall be in increments of an amount of $1,000,000 in
excess thereof unless each of the Borrower and the Administrative Agent
otherwise consents; provided that such amounts shall be aggregated in respect of
each Lender and its Affiliates or Approved Funds, if any;

 

(B)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption Agreement,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recordation fee; and

 

(C)                                no such transfer or assignment will be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 13.12.

 

To the extent of any assignment pursuant to this Section 13.04(c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments and outstanding Term Loans.  At the time of each assignment
pursuant to this Section 13.04(c) to a Person which is not already a Lender
hereunder, the respective assignee Lender shall, to the extent legally entitled
to do so, provide to the Borrower the appropriate IRS Forms and documentation
under FATCA described in Section 5.04(f).  To the extent that an assignment of
all or any portion of a Lender’s Commitments and related outstanding Obligations
pursuant to Section 2.13 or this Section 13.04(c) would, at the time of such
assignment, result in increased costs under Section 2.10 from those being
charged by the respective assigning Lender prior to such assignment, or
additional sums pursuant to Section 5.04(a), then the Borrower shall not be
obligated to pay such increased costs (although the Borrower, in accordance with
and pursuant to the other provisions of this Agreement, shall be obligated to
pay any other increased costs of the type described above resulting from changes
after the date of the respective assignment) or such additional sums.

 

(d)                                 Nothing in this Agreement shall prevent or
prohibit any Lender from pledging its Term Loans and Term Notes hereunder to a
Federal Reserve Bank or other central bank having jurisdiction over such Lender
in support of borrowings made by such Lender from such Federal Reserve Bank or
such central bank, any Lender may pledge all or any portion of its Term Loans
and Term Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be.  No
pledge pursuant to this clause (d) shall release the transferor Lender from any
of its obligations hereunder.

 

(e)                                  Any Lender which assigns all of its
Commitments and/or Term Loans hereunder in accordance with
Section 13.04(c) shall cease to constitute a “Lender” hereunder, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 2.10, 2.11, 5.04, 12.06, 13.01 and 13.06), which shall
survive as to such assigning Lender.

 

(f)                                    [Reserved].

 

(g)                                  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Term Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided, that
(i) nothing herein shall constitute a commitment by any SPC to fund any Term
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Term Loan, the Granting Lender shall be
obligated to make such Term Loan pursuant to the

 

44

--------------------------------------------------------------------------------


 

terms hereof.  Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 2.10, 2.11 or 5.04),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Credit Document, remain the lender
of record hereunder.  The making of a Term Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Term Loan were made by such Granting Lender.  Notwithstanding anything to
the contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Term Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Term Loans to any rating agency, commercial paper dealer or
provider of any surety or guarantee or credit or liquidity enhancement to such
SPC.

 

(h)                                 The Borrower agrees that each Loan
Participant shall be entitled to the benefits of Sections 2.10 and 5.04 (subject
to the requirements and limitations therein, including the requirements under
Section 5.04(f) (it being understood that the documentation required under
Section 5.04(f) shall be delivered by the Loan Participant to its participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment; provided that such Loan Participant (A) agrees to be subject to
the provisions of Section 2.13 as if it were an assignee under paragraph (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Section 2.10 or 5.04, with respect to any participation, than its participating
Lender would have been entitled to receive.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Loan Participant and the principal amounts (and stated interest) of each
Loan Participant’s interest in the Term Loans or other obligations under the
Credit Documents (the “Participant Register”); provided, that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Loan Participant or any information relating to a
Loan Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) to any Person, except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(i)                                     The Administrative Agent hereby agrees
that, on the Delta Escrow Release Date, the Administrative Agent shall provide
to the Administrative Agent under and as defined in the Existing Credit
Agreement (i) a list of the Lenders and the outstanding principal amount of, and
interest payable on, the Term Loans owing to each Lender as reflected in the
Register as of the Delta Escrow Release Date and (ii) a list of the Loan
Participants, the outstanding principal amount of, and interest payable on, the
Term Loans owing to each Loan Participant and the Term Loans and Lenders to
which such participation relates, as reflected in the Participant Register as of
the Delta Escrow Release Date.

 

13.05.               No Waiver; Remedies Cumulative.  No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof.  No single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise

 

45

--------------------------------------------------------------------------------


 

of any other right, power or privilege hereunder or thereunder.  The rights,
powers and remedies herein or in any other Credit Document expressly provided
are cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent or any Lender would otherwise have.  No notice to or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent or any Lender to any other or further action
in any circumstances without notice or demand.

 

13.06.               Payments Pro Rata.  (a)  Except as otherwise provided in
this Agreement, the Administrative Agent agrees that promptly after its receipt
of each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.

 

(b)                                 Each of the Lenders agrees that, except as
otherwise provided in this Agreement, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents or otherwise), which is
applicable to the payment of the principal of, or interest on, the Term Loans of
a sum which with respect to the related sum or sums received by other Lenders is
in a greater proportion than the total of such Obligation then owed and due to
such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the Borrower to such Lenders in
such amount as shall result in a proportional participation by all the Lenders
in such amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Lenders, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, the provisions of the preceding Sections 13.06(a) and
(b) shall be subject to the express provisions of this Agreement.

 

13.07.               GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY.  EACH PARTY HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET
FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH

 

46

--------------------------------------------------------------------------------


 

SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF (i) ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR (ii) THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE HOLDER OF ANY TERM NOTE TO COMMENCE LEGAL PROCEEDINGS
OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.

 

(b)                                 EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
(TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

(c)                                  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

13.08.               Counterparts.  This Agreement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.  Delivery of a
counterpart via facsimile or other electronic transmission shall constitute
delivery of an original counterpart.  A set of counterparts executed by all the
parties hereto shall be lodged with the Borrower and the Administrative Agent.

 

13.09.               Headings Descriptive.  The headings of the several sections
and subsections of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.

 

13.10.                Amendment or Waiver; etc.  (a)  Neither this Agreement nor
any other Credit Document nor any terms hereof or thereof may be changed,
waived, discharged or terminated unless such change, waiver, discharge or
termination is in writing signed by the Borrower and the Required Lenders;
provided that no such change, waiver, discharge or termination shall, without
the consent of each directly and adversely affected Lender (but not the Required
Lenders) (i) extend the final scheduled maturity of any Term Loan or Term Note
beyond the applicable Maturity Date of such Lender holding such Term Loan or
Term Note or (ii) reduce the rate or extend the time of payment of interest
thereon (except in connection with the waiver of applicability of any
post-default increase in interest rates), or reduce (or forgive) the principal
amount thereof of such Lender holding such Term Loan or Term Note; provided,
further, that no such change, waiver, discharge or termination shall, without
the consent of each Lender (i) release all or substantially all of the
Collateral (except as expressly provided in the Credit Documents), (ii) amend,
modify or waive any provision of this Section 13.10(a) which would result in the
reduction of the voting thresholds specified herein, or (iii) reduce the
“majority” voting threshold specified in the definition of “Required Lenders” or
“Required Revolving Lenders”; provided, further, that no such change, waiver,

 

47

--------------------------------------------------------------------------------


 

discharge or termination shall (i) increase the Commitments of any Lender over
the amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the Commitment or a
mandatory repayment or commitment reduction of Term Loans shall not constitute
an increase of the Commitment of any Lender, and that an increase in the
available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender) and (ii) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 12 or any
other provision as same relates to the rights or obligations of the
Administrative Agent.

 

(b)                                 Notwithstanding the foregoing, any provision
of this Agreement may be amended by an agreement in writing entered into by the
Borrower, the Required Lenders and the Administrative Agent if (i) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment (including pursuant to an assignment to a
replacement Lender in accordance with Section 13.04) in full of the principal of
and interest accrued on each Term Loan made by it and all other amounts owing to
it or accrued for its account under this Agreement.

 

(c)                                  [Reserved].

 

(d)                                 [Reserved].

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 13.10, the Escrow Agreement and any other related
documents executed in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be amended, modified,
supplemented and waived with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any other Person if such
amendment, modification, supplement or waiver is delivered in order (i) to
comply with local Applicable Law (including any foreign law or regulatory
requirement) or advice of local counsel, (ii) to cure ambiguities,
inconsistency, omissions, mistakes or defects or (iii) to cause such Escrow
Agreement or other document to be consistent with this Agreement and the other
Credit Documents.

 

(f)                                    If following the Closing Date, the
Administrative Agent and the Borrower shall have jointly identified an
inconsistency, obvious error, or mistake or any error, mistake  or omission of a
technical nature, in each case, in any provision of the Credit Documents, then
the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Documents and, in cases not covered
by preceding clause (e), if the same is not objected to in writing by the
Required Lenders within five (5) Business Days following receipt of notice
thereof.

 

13.11.                 Survival.  All indemnities set forth herein including,
without limitation, in Sections 2.10, 2.11, 5.04, 12.06 and 13.01 shall survive
the execution, delivery and termination of this Agreement and the Term Notes and
the making and repayment of the Obligations.

 

13.12.                Register.  The Borrower hereby designates the
Administrative Agent to serve as its agent, solely for purposes of this
Section 13.12, to maintain a register (the “Register”) on which it will record
the Commitments from time to time of each of the Lenders, the Term Loans made by
each of the Lenders and each repayment in respect of the principal amount of, or
stated interest on, the Term Loans of each Lender.  Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations in respect of such Term Loans.  With respect to any Lender, the
transfer of the Commitments of such Lender and the rights to the principal of,
and interest on, any Term Loan made

 

48

--------------------------------------------------------------------------------


 

pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Term Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Term Loans
shall remain owing to the transferor.  The registration of assignment or
transfer of all or part of any Commitments and Term Loans shall be recorded by
the Administrative Agent on the Register upon and only upon the acceptance by
the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b).  Upon such acceptance and
recordation, the assignee specified therein shall be treated as a Lender for all
purposes of this Agreement.  Coincident with the delivery of such an Assignment
and Assumption Agreement to the Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Term Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Term Note (if any) evidencing such Term Loan, and thereupon one or more new
Term Notes in the same aggregate principal amount shall be issued to the
assigning or transferor Lender and/or the new Lender at the request of any such
Lender.  The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice.

 

13.13.                Confidentiality.  Each Lender agrees that it will not
disclose (without the prior written consent of the Borrower) (other than to its
employees, agents, representatives, auditors, advisors or counsel, its
Affiliates involved in the Transaction or the administration of the Credit
Documents on a “need to know” basis or to another Lender if such Lender or such
Lender’s holding or parent company in its reasonable discretion determines that
any such party should have access to such information; provided such Persons
shall be subject to the provisions of this Section 13.13 to the same extent as
such Lender) any information with respect to the Borrower which is now or in the
future furnished pursuant to this Agreement or any other Credit Document;
provided that any Lender may disclose any such information (i) as has become
generally available to the public other than by virtue of a breach of this
Section 13.13, (ii) as may be required in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors (provided that, except with
respect to disclosures to supervisory or regulatory authorities having
jurisdiction over such Lender, the applicable Lender shall give the Borrower
prompt notice of such disclosure to the extent permitted by law, rule or
regulation), (iii) as may be required in respect to any summons or subpoena or
in connection with any litigation (provided that the applicable Lender shall
give the Borrower prompt notice of such disclosure to the extent permitted by
law, rule or regulation), (iv) in order to comply with any law, order,
regulation or ruling applicable to such Lender or as requested by a Governmental
Authority (provided that, except with respect to disclosures to supervisory or
regulatory authorities having jurisdiction over such Lender, the applicable
Lender shall give the Borrower prompt notice of such disclosure to the extent
permitted by law, rule or regulation), (v) to the extent such information is
received by the Administrative Agent or Lender from a third party that is not
known by the Administrative Agent or such Lender to be subject to
confidentiality arrangements to the Borrower, (vi) to the Administrative Agent
(acting in its capacity as such), (vii) to any direct or indirect contractual
counterparty in any swap, hedge or similar agreement or to any such contractual
counterparty’s professional advisor (other than a Disqualified Institution), so
long as such contractual counterparty (or such professional advisor) agrees to
be bound by the provisions of this Section 13.13, (viii) to any prospective or
actual Eligible Transferee in connection with any contemplated transfer or
participation of any of the Term Notes or Commitments or any interest therein by
such Lender otherwise permitted by this Agreement; provided that such
prospective transferee agrees to be bound by the confidentiality provisions
contained in this Section 13.13, (ix) for purposes of establishing a “due
diligence” defense, (x) solely to the extent that such information is
independently developed by the Administrative Agent or such Lender without any
confidential information provided by (or on behalf of) the Borrower and (xi) on
a confidential basis, to any rating agency in connection with rating the
Borrower or the facilities hereunder.

 

49

--------------------------------------------------------------------------------


 

13.14.                No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document), the Borrower acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i)(A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arms-length commercial transactions between the Borrower and its Affiliates,
on the one hand, and the Administrative Agent and the Arrangers, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent and the Arrangers are, and have been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor any Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents or as expressly agreed in writing by the relevant parties the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and none of the Administrative Agent
nor any Arranger has any obligation to disclose any of such interests to the
Borrower or any of its Affiliates.

 

13.15.                PATRIOT ACT.  Each Lender subject to the Act hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.

 

13.16.                [RESERVED]

 

13.17.                Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents shall not exceed the maximum rate of
non-usurious interest permitted by Applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Term Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

13.18.                Lender Action.  Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy pursuant to any of the Credit Documents against the Borrower or any other
obligor in each case under any of the Credit Documents (including the exercise
of any right of setoff, rights on account of any banker’s lien or similar claim
or other rights of self-help (other than any such right afforded by
Section 13.02 hereof)), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of the Borrower as a Lender in connection with any of the Credit
Documents, unless expressly provided for herein (including, without limitation,
pursuant to Section 13.02 hereof) or in any other Credit Document, without the
prior written consent of the Administrative Agent.

 

13.19.                Effectiveness.  This Agreement shall become effective on
the date (the “Effective Date”) on which the Borrower, the Administrative Agent
and each of the Lenders shall have signed a

 

50

--------------------------------------------------------------------------------


 

counterpart hereof (whether the same or different counterparts) and shall have
delivered (by electronic transmission or otherwise) the same to the
Administrative Agent at the Notice Office or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it.  The Administrative Agent will give the Borrower
and each Lender prompt written notice of the occurrence of the Effective Date.

 

13.20.               Domicile of Loans.  Each Lender may transfer and carry its
Term Loans at, to or for the account of any office, Subsidiary or Affiliate of
such Lender (other than to a Disqualified Institution). Notwithstanding anything
to the contrary contained herein, to the extent that a transfer of Term Loans
pursuant to this Section 13.20 would, at the time of such transfer, result in
increased costs under Section 2.10, 2.11(a) or 5.04 from those being charged by
the respective Lender prior to such transfer, then the Borrower shall not be
obligated to pay for or otherwise indemnify such Lender for such increased costs
(although the Borrower shall be obligated to pay for and indemnify such Lender
for any other increased costs of the type described above resulting from changes
after the date of the respective transfer to the extent provided for in Sections
2.10, 2.11(a) or 5.04).

 

*     *     *

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:

 

601 Travis Street, Suite 1400

DYNEGY FINANCE IV, INC.,

Houston, TX 77002

as the Borrower

Attention: General Counsel

 

Telephone No.: (713) 507-6400

 

Telecopier No.: (713) 507-6588

 

 

 

 

 

 

By:

/s/ Siddharth Manjeshwar

 

 

Name: Siddharth Manjeshwar

 

 

Title:   Vice President and Treasurer

 

Signature Page to Atlas Escrow Credit Agreement

 

--------------------------------------------------------------------------------


 

Address:

 

Morgan Stanley Senior Funding, Inc.

MORGAN STANLEY SENIOR FUNDING, INC.,

1585 Broadway

as Administrative Agent, and as a Lender

New York, New York 10036

 

Attention: Morgan Stanley Agency

 

Telephone No.:

 

For the Borrower: (917) 260-0588

 

For Lenders: (917) 260-5335

 

Telecopier No.: (212) 507-6688

By:

/s/ William Graham

Email:

 

Name: William Graham

For the Borrower:

 

Title: Managing Director

AGENCY.BORROWERS@morganstanley.com

 

For Lenders:

 

MSAGENCY@morganstanley.com

 

 

Signature Page to Atlas Escrow Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

 

Lender Addresses

 

Morgan Stanley Senior Funding, Inc.

 

1585 Broadway

New York, New York 10036

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(b)

 

Commitments

 

Lender

 

Term Loan Commitment

Morgan Stanley Senior Funding, Inc.

 

$

2,000,000,000

Total

 

$

2,000,000,000

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF NOTICE OF BORROWING

 

[Date]

 

Morgan Stanley Senior Funding, Inc., as Administrative Agent (the
“Administrative Agent”) for the Lenders party to the Credit Agreement referred
to below

 

1585 Broadway

New York, New York 10036

Attention: Morgan Stanley Agency
Telephone No.:  (917) 260-0588

Telecopier No.: (212) 507-6688
Email: AGENCY.BORROWERS@morganstanley.com

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Credit Agreement, dated as of June 27, 2016
(as amended, restated, amended and restated or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among Dynegy Finance
IV, Inc. (the “Borrower”), a Delaware corporation, the lenders from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”) and you, as
Administrative Agent for such Lenders.  The Borrower hereby gives you notice,
pursuant to Section 2.03(a) of the Credit Agreement, that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.03(a) of the Credit Agreement:

 

(i)            The Business Day of the Proposed Borrowing is June 27, 2016.

 

(ii)           The aggregate principal amount of the Proposed Borrowing is
$2,000,000,000.

 

[(iii)         The Term Loans to be made pursuant to the Proposed Borrowing
shall be initially maintained as [Base Rate Loans] [LIBOR Loans].]

 

[(iv)         The initial Interest Period for the Proposed Borrowing is [one
month] [     days](2).(3)

 

 

Very truly yours,

 

 

 

DYNEGY FINANCE IV, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)              Interest Period of less than 1 month available if agreed by
Administrative Agent in its sole discretion.

 

(3)              To be included for a Proposed Borrowing of LIBOR Loans.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

[Date]

 

Morgan Stanley Senior Funding, Inc., as Administrative Agent (the
“Administrative Agent”) for the Lenders party to the Credit Agreement referred
to below

 

1585 Broadway

New York, New York 10036

Attention: Morgan Stanley Agency
Telephone No.:  (917) 260-0588

Telecopier No.: (212) 507-6688
Email: AGENCY.BORROWERS@morganstanley.com

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Credit Agreement, dated as of June 27, 2016
(as amended, restated, amended and restated or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among Dynegy Finance
IV, Inc. (the “Borrower”), a Delaware corporation, the lenders from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”) and you, as
Administrative Agent for such Lenders.  The Borrower hereby gives you notice
pursuant to Section [2.06][2.09] of the Credit Agreement, that the undersigned
hereby requests to [convert][continue] the Borrowing of Term Loans referred to
below, and in that connection sets forth below the information relating to such
[conversion] [continuation] (the “Proposed [Conversion][Continuation]”) as
required by Section [2.06][2.09] of the Credit Agreement:

 

(i)            The Proposed [Conversion][Continuation] relates to the Borrowing
of Term Loans originally made on              , 20    (the “Outstanding
Borrowing”) in the principal amount of $           and currently maintained as a
Borrowing of [Base Rate Loans][LIBOR Loans with an Interest Period ending on
             ,     ].

 

(ii)           The Business Day of the Proposed [Conversion][Continuation] is
            ,     .(1)

 

(iii)          [The Outstanding Borrowing shall be [continued as a Borrowing of
LIBOR Loans with an Interest Period of       ] [converted into a Borrowing of
[Base Rate Loans] [LIBOR Loans with an Interest Period of       ](2)].(3)

 

--------------------------------------------------------------------------------

(1)         Shall be a Business Day at least three (3) Business Days (or one
(1) Business Day in the case of a conversion into Base Rate Loans) after the
date hereof; provided that such notice shall be deemed to have been given on a
certain day only if given before 2:00 p.m. (New York City time) on such day.

 

(2)              In the case of a Proposed Conversion, the Interest Period shall
be one (1) month if any Event of Default is in existence on the date of the
Proposed Conversion.

 

(3)              In the event that either (x) only a portion of the Outstanding
Borrowing is to be so converted or continued or (y) the Outstanding Borrowing is
to be divided into separate Borrowings with different Interest Periods, the
Borrower should make appropriate modifications to this clause to reflect same.

 

--------------------------------------------------------------------------------


 

[The undersigned hereby certifies that no Event of Default under Section 11.04
of the Credit Agreement will have occurred and be continuing on the date of the
Proposed [Conversion] [Continuation].](4)

 

 

Very truly yours,

 

 

 

DYNEGY FINANCE IV, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(4)         In the case of a Proposed Conversion, insert this sentence only in
the event that the conversion is from a Base Rate Loan to a LIBOR Loan.  Base
Rate Loans may not be converted into LIBOR Loans if the Administrative Agent or
Required Lenders have notified the Borrower that Conversions will not be
permitted during the existence of an Event of Default.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF TERM NOTE

 

$[          ]

New York, New York

 

[         ] [  ], [    ]

 

FOR VALUE RECEIVED, DYNEGY FINANCE IV, INC. (the “Borrower”), a Delaware
corporation, hereby promises to pay to [      ] or its registered permitted
assigns (the “Lender”), in lawful money of the United States of America in
immediately available funds, at the Payment Office (as defined in the Credit
Agreement referred to below) initially located at 1585 Broadway, New York, New
York 10036, on the Maturity Date (as defined in the Credit Agreement) the
principal sum of [          ] DOLLARS ($[          ]) or, if less, the unpaid
principal amount of all Term Loans (as defined in the Credit Agreement) made by
the Lender pursuant to the Credit Agreement, payable at such times and in such
amounts as are specified in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount of
each Term Loan made by the Lender in like money at said office from the date
hereof until paid at the rates and at the times provided in Section 2.08 of the
Credit Agreement.

 

This Term Note is one of the Term Notes referred to in the Term Loan Credit
Agreement, dated as of June 27, 2016 (as amended, restated, amended and restated
or otherwise modified and/or supplemented from time to time, the “Credit
Agreement”, the capitalized terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto
(including the Lender) and Morgan Stanley Senior Funding, Inc., as
Administrative Agent, and is entitled to the benefits thereof and of the other
Credit Documents.  To the extent provided in the Credit Agreement, this Term
Note is subject to voluntary prepayment and mandatory repayment prior to the
Maturity Date, in whole or in part, and Term Loans may be converted from one
Type into another Type to the extent provided in the Credit Agreement.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Term Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

 

The Borrower hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this Term
Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

 

DYNEGY FINANCE IV, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INCREMENTAL AMENDMENT

 

(See Separate Attached Form)

 

3

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”) is entered
into as of June 27, 2016, among Dynegy Inc., a Delaware corporation (the
“Borrower”), the Guarantors party hereto, the Additional Lenders and Lenders
party hereto providing the Revolving Commitment Increase described below (in
such capacity, each, an “Incremental Revolving Lender” and, collectively, the
“Incremental Revolving Lenders”), the Additional Lenders and Lenders party
hereto providing the Incremental Term Loans described below (in such capacity,
each, an “Incremental Term Lender” and, collectively, the “Incremental Term
Lenders” and, together with the Incremental Revolving Lenders, the “Incremental
Lenders”) and Credit Suisse AG, Cayman Islands Branch, as administrative agent
(in such capacity, the “Administrative Agent”). Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

 

RECITALS

 

WHEREAS, the Borrower, the lenders from time to time party thereto (each, a
“Lender” and, collectively, the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement, dated as of April 23, 2013 (as amended
by that certain First Amendment to Credit Agreement, dated as of April 1, 2015,
among the Borrower, the other Credit Parties party thereto, the Administrative
Agent and the Lenders party thereto, and that certain Second Amendment to Credit
Agreement, dated as of April 2, 2015, among the Borrower, the other Credit
Parties party thereto, the Incremental Revolving Lenders thereto and the
Administrative Agent, the “Credit Agreement”);

 

WHEREAS, the Borrower is hereby notifying the Administrative Agent that it is
requesting Incremental Facilities in the form of (i) a Revolving Commitment
Increase and (ii) Incremental Term Loans, pursuant to Section 2.15 of the Credit
Agreement;

 

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrower may
establish Incremental Facilities by, among other things, entering into an
Incremental Amendment pursuant to the terms and conditions of the Credit
Agreement (it being agreed that this Third Amendment constitutes an Incremental
Amendment which meets such requirements) with each Lender and/or Additional
Lender agreeing to provide such Incremental Facilities and the Administrative
Agent;

 

WHEREAS, the Borrower has requested that the Incremental Revolving Lenders
extend credit to the Borrower in the form of a Revolving Commitment Increase to
the Incremental Tranche B Revolving Loan Commitments in an aggregate principal
amount of $75,000,000 (the “Incremental Tranche B Revolver Increase”);

 

WHEREAS, the Borrower has requested that the Incremental Term Lenders extend
credit to the Borrower in the form of the Incremental Tranche C Term Loans
Commitment (as described below) to extend Incremental Term Loans in an aggregate
principal amount of $2,000,000,000 (the “Incremental Tranche C Term Loans”);

 

WHEREAS, each Incremental Revolving Lender has indicated its willingness to
provide the Incremental Tranche B Revolver Increase on the terms and subject to
the conditions contained

 

4

--------------------------------------------------------------------------------


 

herein; and

 

WHEREAS, each Incremental Term Lender has indicated its willingness to provide
its Incremental Tranche C Term Loan Commitment and its Incremental Tranche C
Term Loans on the terms and subject to the conditions contained herein; and

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.  Revolving Commitment Increase and Incremental Term Loans.

 

(a)         This Third Amendment constitutes an Incremental Amendment pursuant
to which (i) the Revolving Commitment Increase shall be established and the
Incremental Tranche B Revolving Loan Commitments shall be increased and (ii) a
new Class of Term Loan Commitments in respect of Incremental Tranche C Term
Loans (the “Incremental Tranche C Term Loan Commitment”) and a new Class of
Incremental Term Loans shall be established, in the case of preceding clauses
(i) and (ii), pursuant to Section 2.15 of the Credit Agreement upon the
occurrence of the Third Amendment Effective Date (as defined below).

 

(b)         Each Incremental Revolving Lender hereby severally commits to
provide a Revolving Commitment Increase to the Incremental Tranche B Revolving
Loan Commitments in the amount set forth opposite its name under the column
entitled “Incremental Tranche B Revolver Increase” on Schedule I attached
hereto, with each such commitment and increase to be effective as of the Third
Amendment Effective Date.  The parties hereby agree that on the Third Amendment
Effective Date (after giving effect to this Third Amendment), (1) the total
Incremental Tranche B Revolving Loan Commitments shall increase in an aggregate
principal amount equal to $75,000,000, (2) the total Revolving Loan Commitments
shall increase by the amount of the Incremental Tranche B Revolver Increase and
(3) as set forth in Section 7 of this Third Amendment, there shall be an
automatic adjustment to the RL Percentage of each Revolving Lender in the
aggregate Letter of Credit Exposure and the aggregate Swingline Loan Exposure to
reflect the new RL Percentage of each Revolving Lender in the aggregate Letter
of Credit Exposure and the aggregate Swingline Loan Exposure resulting from the
Incremental Tranche B Revolver Increase.

 

(c)         Each Incremental Term Lender hereby severally commits to provide a
Term Loan Commitment in the form of Incremental Tranche C Term Loan Commitments
in the amount set forth opposite its name under the column entitled “Incremental
Tranche C Term Loan Commitments” on Schedule I attached hereto, with each such
commitment to be effective as of the Third Amendment Effective Date.  The
parties hereby agree that on the Third Amendment Effective Date (after giving
effect to this Third Amendment), (1) the total Incremental Tranche C Term Loan
Commitments shall be $2,000,000,000, (2) the total Term Loan Commitments shall
increase by the commitments of each Incremental Term Lender in respect of the
Incremental Tranche C Term Loans effected hereby and (3) the amount of the total
Term Loans shall increase by the amount of the Incremental Tranche C Term Loans
provided by the Incremental Term Lenders pursuant to this Third Amendment.

 

5

--------------------------------------------------------------------------------


 

SECTION 2.  Amendments to Credit Agreement.

 

(a)           Effective as of the Third Amendment Effective Date, the Credit
Agreement is hereby amended as follows:

 

(i)            The first paragraph of the definition of “Applicable Margin”
contained in Section 1 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

““Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Initial Tranche B-1 Term Loans maintained as (A) Base Rate Loans, 2.00% and
(B) LIBOR Loans, 3.00%; (ii) in the case of Initial Tranche B-2 Term Loans
maintained as (A) Base Rate Loans, 2.00% and (B) LIBOR Loans, 3.00%; (iii) in
the case of Incremental Tranche C Term Loans maintained as (A) Base Rate Loans,
3.00% and (B) LIBOR Loans, 4.00%; (iv) initially in the case of Initial
Revolving Loans maintained as (A) Base Rate Loans, 1.75% and (B) LIBOR Loans,
2.75%; (v) initially in the case of Incremental Tranche A Revolving Loans
maintained as (A) Base Rate Loans, 1.75% and (B) LIBOR Loans, 2.75%,
(vi) initially in the case of Incremental Tranche B Revolving Loans maintained
as (A) Base Rate Loans, 1.75% and (B) LIBOR Loans, 2.75%, (vii) initially, in
the case of Unutilized Revolving Loan Commitments attributable to Initial
Revolving Loan Commitments, 0.50%, (viii) initially, in the case of Unutilized
Revolving Loan Commitments attributable to Incremental Tranche A Revolving Loan
Commitments, the Applicable Margin in respect of Unutilized Revolving Loans
attributable to Initial Revolving Loan Commitments at the time of the
effectiveness of the Incremental Tranche A Revolving Loan Commitments,
(ix) initially, in the case of Unutilized Revolving Loan Commitments
attributable to Incremental Tranche B Revolving Loan Commitments, the Applicable
Margin in respect of Unutilized Revolving Loans attributable to Initial
Revolving Loan Commitments at the time of the effectiveness of the Incremental
Tranche B Revolving Loan Commitments and (x) in the case of Swingline Loans,
1.75%.  From and after each day of delivery of any certificate delivered in
accordance with the first sentence of the following paragraph indicating an
entitlement to a different margin for Initial Revolving Loans, Incremental
Tranche A Revolving Loans, Incremental Tranche B Revolving Loans, Swingline
Loans, and Unutilized Revolving Loan Commitments, attributable to Initial
Revolving Loan Commitments, Incremental Tranche A Revolving Loan Commitments and
Incremental Tranche B Revolving Loan Commitments, than that described in the
immediately preceding sentence (each, a “Start Date”) to and including the
applicable End Date described below, the Applicable Margins for such Initial
Revolving Loans, Incremental Tranche A Revolving Loans, Incremental Tranche B
Revolving Loans, Swingline Loans and Unutilized Revolving Loan Commitments,
attributable to Initial Revolving Loan Commitments, Incremental Tranche A
Revolving Loan Commitments and Incremental Tranche B Revolving Loan Commitments
(hereinafter, the “Adjustable Applicable Margins”) shall be those set forth
below opposite the Senior Secured Leverage Ratio indicated to have been achieved
in any certificate delivered in accordance with the following sentence:

 

6

--------------------------------------------------------------------------------


 

Senior
Secured
Leverage
Ratio

 

Unutilized
Revolving
Loan
Commitment
Margin

 

Initial
Revolving
Loan
Base Rate
Margin

 

Initial
Revolving
Loan
LIBO
Rate
Margin

 

Incremental
Tranche A
Revolving
Loan
Base Rate
Margin

 

Incremental
Tranche A
Revolving
Loan
LIBO Rate
Margin

 

Incremental
Tranche B
Revolving
Loan
Base Rate
Margin

 

Incremental
Tranche B
Revolving
Loan
LIBO Rate
Margin

 

Swingline
Loan
Base Rate
Margin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to 2.25:1.00

 

0.500

%

1.75

%

2.75

%

1.75

%

2.75

%

1.75

%

2.75

%

1.75

%

Greater than or equal to 1.75:1.00 but less than 2.25:1.00

 

0.375

%

1.50

%

2.50

%

1.50

%

2.50

%

1.50

%

2.50

%

1.50

%

Less than 1.75:1.00

 

0.375

%

1.25

%

2.25

%

1.25

%

2.25

%

1.25

%

2.25

%

1.25

%”

 

(ii)           The definition of “Class” contained in Section 1 of the Credit
Agreement is hereby amended by inserting the text “Incremental Tranche C Term
Loans,” immediately after the text “Initial Tranche B-2 Term Loans,” appearing
therein.

 

(iii)          The definition of “Base Rate” contained in Section 1 of the
Credit Agreement is hereby amended by inserting the text “or Incremental Tranche
C Term Loans” immediately after the text “Initial Term Loans” appearing therein.

 

(iv)          The definition of “Commitment” contained in Section 1 of the
Credit Agreement is hereby amended by inserting the text “an Incremental Tranche
C Term Loan Commitment,” immediately after the text “an Initial Tranche B-2 Term
Loan Commitment,” appearing therein.

 

(v)           The definition of “Credit Agreement Refinancing Indebtedness”
contained in Section 1 of the Credit Agreement is hereby amended by inserting
the text “existing Incremental Tranche C Term Loans,” immediately after the text
“Initial Tranche B-2 Term Loans,” appearing therein.

 

(vi)          The definition of “Latest Maturity Date” contained in Section 1 of
the Credit Agreement is hereby amended by inserting the text “Incremental
Tranche C Term Loans,” immediately after the text “Initial Tranche B-2 Term
Loans,” appearing therein.

 

7

--------------------------------------------------------------------------------


 

(vii)         The definition of “LIBO Rate” contained in Section 1 of the Credit
Agreement is hereby amended by inserting the text “or Incremental Tranche C Term
Loans” immediately after the text “Initial Term Loans” appearing therein.

 

(viii)        The definition of “Maturity Date” contained in Section 1 of the
Credit Agreement is hereby amended by inserting the text “the Incremental
Tranche C Term Loan Maturity Date,” immediately after the text “the Initial
Tranche B-2 Term Loan Maturity Date,” appearing therein.

 

(ix)          The definition of “Repricing Event” contained in Section 1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

““Repricing Event” shall mean (a) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement, whether incurred directly or by way of the conversion of
the Initial Tranche B-1 Term Loans, the Initial Tranche B-2 Term Loans or the
Incremental Tranche C Term Loans into a new tranche of replacement term loans
under this Agreement) that is marketed or syndicated to banks and other
institutional lenders in financings similar to the facilities provided for in
this Agreement, (i) having an Effective Yield that is less than the applicable
Effective Yield for the Initial Tranche B-1 Term Loans, the Initial Tranche B-2
Term Loans or the Incremental Tranche C Term Loans, as the case may be, of the
respective Type and (ii) the proceeds of which are used to prepay (or, in the
case of a conversion, deemed to prepay or replace), in whole, the outstanding
principal of the Initial Tranche B-1 Term Loans, the Initial Tranche B-2 Term
Loans or the Incremental Tranche C Term Loans; provided that in no event shall
any prepayment or repayment of the Initial Tranche B-1 Term Loans, the Initial
Tranche B-2 Term Loans or the Incremental Tranche C Term Loans in connection
with a material acquisition or similar material investment permitted pursuant to
Section 10.03 hereof, a Change of Control or from the proceeds of a Tranche B-1
Debt Offering constitute a Repricing Event or (b) any effective reduction in the
Effective Yield of the Initial Tranche B-1 Term Loans, Initial Tranche B-2 Term
Loans or Incremental Tranche C Term Loans (e.g., by way of amendment or
waiver).”

 

(x)           The definition of “Scheduled Initial Tranche B-2 Term Loan
Repayment” contained in Section 1 of the Credit Agreement is hereby amended by
inserting the text “(x)” immediately after the text “5.02(d)” appearing therein.

 

(xi)          The definition of “Scheduled Initial Tranche B-2 Term Loan
Repayment Date” contained in Section 1 of the Credit Agreement is hereby amended
by inserting the text “(x)” immediately after the text “5.02(d)” appearing
therein.

 

(xii)         The definition of “Term Loans” contained in Section 1 of the
Credit Agreement is hereby amended by inserting the text “Incremental Tranche C
Term Loans, other” immediately after the text “Initial Tranche B-2 Term Loans”
appearing therein.

 

8

--------------------------------------------------------------------------------


 

(xiii)        Section 1 of the Credit Agreement is hereby further amended by
inserting the following definitions in the appropriate alphabetical order:

 

“Incremental Tranche C Term Loan Commitment” shall mean, for each Lender party
to this Agreement on the Third Amendment Effective Date, the amount set forth
opposite such Lender’s name on Schedule 1.01(b) directly below the column
entitled “Incremental Tranche C Term Loan Commitment,” as the same may from time
to time be (x) reduced or terminated pursuant hereto, (y) increased (but only
with the consent of the respective Lender) in accordance with the terms hereof
or (z) adjusted as a result of assignments to or from such Lender pursuant
hereto.

 

“Incremental Tranche C Term Loan Maturity Date” shall mean the date that is
seven years after the Third Amendment Effective Date.

 

“Incremental Tranche C Term Loans” shall have the meaning provided in
Section 2.01(b)(y).

 

“Scheduled Incremental Tranche C Term Loan Repayment” shall have the meaning
provided in Section 5.02(d)(y).

 

“Scheduled Incremental Tranche C Term Loan Repayment Date” shall have the
meaning provided in Section 5.02(d)(y).

 

“Third Amendment” shall mean that certain Third Amendment to Credit Agreement,
dated as of June 27, 2016, among the Borrower, the Guarantors party thereto, the
financial institutions party thereto as Additional Lenders and Lenders, and the
Administrative Agent.

 

“Third Amendment Effective Date” shall mean the first date that all of the
conditions precedent in Section 4 of the Third Amendment are satisfied or waived
in accordance with Section 4 of the Third Amendment.

 

“Tranche C Term Lender” shall mean, at any time, any Lender that has a Tranche C
Term Loan Commitment or an Incremental Tranche C Term Loan at such time.

 

“Tranche C Term Loan Commitment” shall mean, as to each Term Lender, its
Incremental Tranche C Term Loan Commitment.

 

(xiv)        Section 2.01(b) of the Credit Agreement is hereby amended by
inserting the text “(x)” immediately prior to the first word thereof and
inserting the following text immediately prior to the “.” appearing at the end
of the first sentence thereof:

 

“ and (y) subject to and upon the terms and conditions set forth herein, each
Lender with an Incremental Tranche C Term Loan Commitment severally agrees to
make a term loan or term loans (each, an “Incremental Tranche C Term Loan” and,
collectively, the “Incremental Tranche C Term Loans”) to the Borrower, which
Incremental Tranche C Term Loans (i) shall be incurred pursuant to a single
drawing on the Third Amendment Effective Date, (ii) shall be denominated in

 

9

--------------------------------------------------------------------------------


 

Dollars, (iii) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or LIBOR Loans; provided that except as otherwise specifically provided in
Section 2.10(b), all Incremental Tranche C Term Loans comprising the same
Borrowing shall at all times be of the same Type and (iv) shall be made by each
such Lender in that aggregate principal amount which does not exceed the
Incremental Tranche C Term Loan Commitment of such Lender on the Third Amendment
Effective Date.”

 

(xv)         Section 2.01(b) of the Credit Agreement is hereby further amended
by inserting the text “and Incremental Tranche C Term Loans” immediately after
the text “Initial Tranche B-2 Term Loans” in the final sentence appearing
therein.

 

(xvi)        The first sentence of Section 2.03(a) of the Credit Agreement is
hereby amended by (x) inserting the text “Incremental Tranche C Term Loans”
immediately after the text “Initial Tranche B-2 Term Loans,” appearing in clause
(iii) thereof and (y) inserting the text “; provided, further, that the Notice
of Borrowing in respect of the Incremental Tranche C Term Loans and any
Revolving Loans to be borrowed on the Third Amendment Effective Date may be
delivered on the Third Amendment Effective Date” immediately prior to the “.”
appearing at the end thereof.

 

(xvii)       Section 2.07 of the Credit Agreement is hereby amended by
(x) inserting the text “Incremental Tranche C Term Loans,” immediately after the
text “Initial Tranche B-2 Term Loans,” appearing therein and (y) inserting the
text “Incremental Tranche C Term Loan Commitments,” immediately after the text
“Initial Tranche B-2 Term Loan Commitments,” appearing therein.

 

(xviii)      Section 2.15(b) of the Credit Agreement is hereby amended by
amending and restating clause (i)(II) of the proviso to clause (z) thereof as
follows:

 

“(II) the Effective Yield for such new tranche of Incremental Term Loans may
exceed the Effective Yield then applicable to the Initial Tranche B-2 Term Loans
and the Incremental Tranche C Term Loans, provided that, (1) in the case of any
Incremental Amendment providing for such new tranche of Incremental Term Loans
to become effective prior to the date that is 18 months after the Closing Date,
and which new tranche of Incremental Term Loans is pari passu in right of
payment and security to the Initial Tranche B-2 Term Loans, the Effective Yield
for the Initial Tranche B-2 Term Loans shall be increased (to the extent
necessary) such that the Effective Yield thereof is not less than the Effective
Yield of such new tranche of Incremental Term Loans minus 0.50% and (2) in the
case of any Incremental Amendment providing for such new tranche of Incremental
Term Loans following the date of Third Amendment, and which new tranche of
Incremental Term Loans is pari passu in right of payment and security to the
Incremental Tranche C Term Loans, the Effective Yield for the Incremental
Tranche C Term Loans shall be increased (to the extent necessary) such that the
Effective Yield thereof is not less than the Effective Yield of such new tranche
of Incremental Term Loans minus 0.50%,”

 

10

--------------------------------------------------------------------------------


 

(xix)        The final sentence of Section 4.01(f) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“If any Repricing Event in respect of the Incremental Tranche C Term Loans
occurs after the Third Amendment Effective Date but prior to the six month
anniversary of the Third Amendment Effective Date, the Borrower agrees to pay to
the Administrative Agent, for the ratable account of each Lender with
Incremental Tranche C Term Loans that are subject to such Repricing Event
(including any Lender which is replaced pursuant to Section 2.13 as a result of
its refusal to consent to an amendment giving rise to such Repricing Event), a
fee in an amount equal to 1.00% of the aggregate principal amount of the
Incremental Tranche C Term Loans subject to such Repricing Event.  All such fees
payable hereunder shall be earned, due and payable upon the date of the
occurrence of the respective Repricing Event.”

 

(xx)         Section 4.03 of the Credit Agreement is hereby amended by inserting
the following clause (d) at the end thereof:

 

“(d)         The total Incremental Tranche C Term Loan Commitment (and the
Incremental Tranche C Term Loan Commitment of each Lender) shall terminate in
its entirety on the Third Amendment Effective Date (after giving effect to the
incurrence of Incremental Tranche C Term Loans on such date).”

 

(xxi)        Clause (vii) of Section 5.01 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“(vii) each voluntary prepayment of Initial Tranche B-1 Term Loans and Initial
Tranche B-2 Term Loans pursuant to this Section 5.01 in connection with a
Repricing Event made prior to the twelve month anniversary of the Closing Date
and each voluntary prepayment of Incremental Tranche C Term Loans pursuant to
this Section 5.01 in connection with a Repricing Event made after the Third
Amendment Effective Date but prior to the six month anniversary of the Third
Amendment Effective Date shall, in each case, be subject to the payment of a fee
as, and to the extent required by, Section 4.01(f).”

 

(xxii)       Section 5.02(d) of the Credit Agreement is hereby amended by
inserting the text “(x)” immediately prior to the first word thereof and
inserting the following text at the end thereof immediately prior to
Section 5.02(e):

 

“and (y) in addition to any other mandatory repayments pursuant to this
Section 5.02, (i) on the last day of each of the Borrower’s Fiscal Quarters,
commencing with the first full Fiscal Quarter of the Borrower ended after the
Third Amendment Effective Date (each such date, together with the Incremental
Tranche C Term Loan Maturity Date, a “Scheduled Incremental Tranche C Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of Incremental Tranche C Term Loans, to the extent then outstanding, in an
aggregate amount equal to 0.25% of the aggregate principal Dollar amount of all
Incremental Tranche C Term Loans outstanding on the Third Amendment Effective
Date and

 

11

--------------------------------------------------------------------------------


 

(ii) on the Incremental Tranche C Term Loan Maturity Date, the aggregate
principal amount of all Incremental Tranche C Term Loans on such date (each such
repayment, as the same may be reduced as provided herein, a “Scheduled
Incremental Tranche C Term Loan Repayment”).”

 

(xxiii)      Section 5.02(h) of the Credit Agreement is hereby amended by
inserting the following text immediately after the word “Initial Tranche B-2
Term Loans” appearing at the end thereof:

 

“and the Incremental Tranche C Term Loans, on a pro rata basis”.

 

(xxiv)     Section 9.09 of the Credit Agreement is hereby amended by inserting
the following clause (c) at the end thereof:

 

“(c)         All proceeds of the Incremental Tranche C Term Loans will be used
to finance the Delta Transactions (as defined in the Third Amendment) and to pay
fees, premiums and expenses (including any original issue discount or
upfront-fees with respect to the Incremental Tranche C Term Loans and the other
Delta Transactions) incurred in connection with the Delta Transactions; provided
that any proceeds in excess of those used as contemplated above may be retained
by the Borrower and used by it and its Restricted Subsidiaries for the purposes
described in preceding clause (b).”

 

(xxv)      Section 13.10(b) of the Credit Agreement is hereby amended by
inserting the text “Incremental Tranche C Term Loans” immediately following the
text “Initial Tranche B-2 Term Loans,” appearing in clause (A) at the end
thereof.

 

(b)           Effective as of the Third Amendment Effective Date, Schedule
1.01(b) of the Credit Agreement is hereby amended and restated in its entirety
in the form attached hereto as Annex I hereto.

 

SECTION 3.  Reference To And Effect Upon The Credit Agreement.

 

(a)           From and after the Third Amendment Effective Date, (i) the term
“Agreement” in the Credit Agreement, and all references to the Credit Agreement
in any other Credit Document, shall mean the Credit Agreement as modified
hereby, and (ii) this Third Amendment shall constitute a Credit Document for all
purposes of the Credit Agreement and the other Credit Documents.

 

(b)           Each Credit Party, by its signature below, hereby confirms that
(i) its Guaranty and each Security Document to which it is a party remains in
full force and effect and (ii) its Guaranty and each Security Document to which
it is a party covers all Obligations, in each case after giving effect to this
Third Amendment.

 

(c)           This Third Amendment is limited as specified and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Credit Document.

 

12

--------------------------------------------------------------------------------


 

SECTION 4.  Effectiveness.

 

(a)           This Third Amendment shall become effective at such time (the
“Third Amendment Effective Date”) when each of the following conditions shall
have been satisfied (or waived by the Delta Initial Lenders):

 

(i)            this Third Amendment shall have been duly executed and delivered
by the Borrower, the other Credit Parties, the Revolving Commitment Increase
Lenders and the Administrative Agent;

 

(ii)           prior to, or substantially concurrently with the Third Amendment
Effective Date, the Delta Refinancing shall have been (or shall be) consummated;

 

(iii)          subject to the Limited Conditionality Provision (as defined
below), each of the Delta Target Entities, to the extent required to become a
Subsidiary Guarantor pursuant to Section 9.10(d) of the Credit Agreement
(determined without regard to any grace periods contained therein), shall have
executed and delivered to the Delta Lead Arrangers (and/or to the Administrative
Agent or the Collateral Trustee (as appropriate)) an Additional Guarantor
Accession Agreement (as defined in the Intercreditor Agreement) and a supplement
in the form of Exhibit A to the Guarantee and Collateral Agreement and the Delta
Lead Arrangers (and/or the Administrative Agent (as appropriate)) shall have
received (in each case, subject to the Limited Conditionality Provision):

 

A.                  (v) customary closing certificates with respect to the Delta
Target Entities that become Credit Parties on the Third Amendment Effective Date
in form and substance consistent with those delivered on the Second Amendment
Effective Date, (w) a good standing certificate (or local equivalent) from the
jurisdiction of organization of each Delta Target Entity that becomes a Credit
Party on the Third Amendment Effective Date dated as of a recent date, (x) a
Notice of Borrowing with respect to the Incremental Tranche C Term Loans and/or
Revolving Loans, in each case, that are to be made on the Third Amendment
Effective Date (it being agreed that no Notice of Borrowing or notice of
repayment shall be required in connection with the borrowings and adjustments
set forth in Section 7 hereof), (y) a customary (as determined by the Borrower
in consultation with the Delta Lead Arrangers) legal opinion received from
White & Case LLP, New York counsel to the Credit Parties, and addressed to the
Administrative Agent, the Collateral Trustee and the Incremental Lenders and
dated the Third Amendment Effective Date, and (z) the results of UCC, tax and
judgment lien searches with respect to each of the Delta Target Entities that
become Credit Parties on the Third Amendment Effective Date run in the
jurisdiction of formation of each such Delta Target Entity;

 

B.                  a solvency certificate from the chief financial officer (or
other officer with reasonably equivalent responsibilities) of the Borrower
substantially in the form delivered on the Second Amendment Effective Date; and

 

C.                  the other documents and instruments required to be delivered
pursuant to Section 9.10(d) of the Credit Agreement (without giving regard to
the deadlines for delivery set forth therein but subject to the Limited
Conditionality Provision) necessary to establish that the Collateral Trustee
will have perfected security interests

 

13

--------------------------------------------------------------------------------


 

in the Collateral to be acquired on the Third Amendment Effective Date pursuant
to the Delta Transactions;

 

(iv)          substantially concurrently with the effectiveness of the
Incremental Tranche B Revolver Increase and the availability of the Incremental
Tranche C Term Loans on the Third Amendment Effective Date, the Delta
Acquisition shall be consummated in accordance with the terms of the Delta
Acquisition Agreement; but without giving effect to any amendments, waivers or
consents by the Borrower that are materially adverse to the interests of the
Delta Initial Lenders in their respective capacities as such without the consent
of the Delta Initial Lenders, such consent not to be unreasonably withheld,
delayed or conditioned (it being understood that (a) any decrease in the
purchase price shall not be materially adverse to the interests of the Delta
Initial Lenders so long as such decrease is allocated to reduce the Incremental
Tranche C Term Loans and the Equity Financing (as defined in the Delta
Acquisition Agreement) on a dollar-for-dollar basis (it being understood and
agreed that any decrease in the purchase price due to purchase price adjustments
contemplated in the Acquisition Agreement as in effect on February 24, 2016
shall not (i) be materially adverse to the Delta Initial Lenders or (ii) require
any reduction of the Incremental Tranche C Term Loans and the Equity Financing
(as defined in the Delta Acquisition Agreement)), (b) any increase in the
purchase price shall not be materially adverse to the Delta Initial Lenders so
long as such increase is funded by amounts available to the Borrower to fund
such increase (it being understood and agreed that any increase in the purchase
price due to purchase price adjustments contemplated in the Acquisition
Agreement as in effect on February 24, 2016 shall not be materially adverse to
the Delta Initial Lenders), (c) the granting of any consent under the
Acquisition Agreement that is not materially adverse to the interests of the
Delta Initial Lenders shall not otherwise constitute an amendment or waiver) and
(d) any amendment, amendment and restatement of, or other waiver or consent to,
the Delta Acquisition Agreement to (i) reflect the Borrower as the sole
“Sponsor” thereunder and related changes to reflect the Borrower as providing
all of the Equity Financing contemplated (and as defined) therein (with no
reduction to the aggregate amount thereof) and/or (ii) reflect the Incremental
Tranche B Revolver Increase and the Incremental Tranche C Term Loans as the Debt
Financing thereunder, in each case shall not be materially adverse to the Delta
Initial Lenders.

 

(v)           the Delta Acquisition Agreement Representations and the Delta
Specified Representations shall be true and correct in all material respects;

 

(vi)          except as set forth on Schedule 5.7 to the Delta Acquisition
Agreement as in effect on February 24, 2016, since December 31, 2015, there has
not been any event, change, occurrence or circumstance that has had, or would
reasonably be expected to result in, a Delta Acquisition Funding Date Material
Adverse Effect;

 

(vii)                         the Delta Initial Lenders shall have received
(a) the audited consolidated balance sheets of the Delta Target, as of and for
the years ended December 31, 2013, 2014 and 2015 and the audited consolidated
statements of income, cash flows and shareholder’s equity for the twelve-month
periods ended December 31, 2013, 2014 and 2015, (b) unaudited consolidated
balance sheets and related statements of income and cash

 

14

--------------------------------------------------------------------------------


 

flows of the Delta Target for each fiscal quarter (except the fourth fiscal
quarter of any fiscal year) commencing with the fiscal quarter ending March 31,
2016 and ended at least 45 days prior to the Third Amendment Effective Date and
(c) a pro forma consolidated balance sheet and related pro forma statement of
income of the Borrower as of the last day of and for the most recently completed
four fiscal quarter period ended at least 45 days prior to the Third Amendment
Effective Date for which financial statements were required to be delivered
pursuant to preceding clause (b), prepared after giving effect to the Delta
Transactions as if the Delta Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
the statement of income) (it being agreed that the filing by the Borrower with
the SEC of the pro forma financial statements contained in the Form 8K filed by
the Borrower in connection with the Delta Transactions satisfy this clause
(c) for all purposes hereof);

 

(viii)        all fees required to be paid on the Third Amendment Effective Date
and all expenses required to be paid on the Third Amendment Effective Date, in
each case, in connection with the effectiveness of the Incremental Tranche B
Revolver Increase and the incurrence of the Incremental Tranche C Term Loans
and, in the case of expenses, to the extent invoiced at least two Business Days
prior to the Third Amendment Effective Date, shall have been paid;

 

(ix)          the Delta Lead Arrangers (and/or the Administrative Agent (as
applicable)) shall have received at least three business days prior to the Third
Amendment Effective Date all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, that has been reasonably requested by the Delta Initial Lenders at least
ten days in advance of the Third Amendment Effective Date; and

 

(x)           the conditions precedent to the incurrence of the Incremental
Tranche B Revolver Increase and the Incremental Tranche C Term Loans set forth
in Section 2.15(a) (v) of the Credit Agreement shall have been satisfied
(provided that, for the avoidance of doubt, it is understood and agreed by the
parties to this Third Amendment that the conditions applicable to the incurrence
of the Incremental Tranche C Term Loans or the effectiveness of the Incremental
Tranche C Revolver Increase set forth in clauses (ii) and (iv) of
Section 2.15(a) of the Credit Agreement (and clause (v) of such Section as it
relates to such clauses (ii) and (iv)) shall not be conditions to the occurrence
of the Third Amendment Effective Date or to the incurrence of the Incremental
Tranche C Loans or the effectiveness of the Incremental Tranche C Revolver
Increase).

 

(b)           Notwithstanding anything in this Third Amendment or any letter
agreement or other undertaking concerning the financing of the transactions
contemplated by this Third Amendment to the contrary, (i) the terms of the
documentation entered into in connection with the establishment of the
Incremental Tranche B Revolver Increase and the incurrence of the Incremental
Tranche C Term Loans on the Third Amendment Effective Date shall be in a form
such that they do not impair the availability of the Incremental Tranche B
Revolver Increase or the Incremental Tranche C Term Loans on the Third Amendment
Effective Date if the conditions set forth in Section 4(a) hereof are satisfied
or waived by the Delta Initial Lenders (and, if applicable,

 

15

--------------------------------------------------------------------------------


 

waived in accordance with the terms of the Credit Agreement), it being
understood that, (1) to the extent any lien search or Collateral (including the
creation or perfection of any security interest) is not or cannot be provided on
the Third Amendment Effective Date (other than (x) a lien on Collateral that may
be perfected solely by the filing of a financing statement under the UCC and
(y) a pledge of the equity interests in the Delta Target Entities directly
acquired by the Borrower on the Third Amendment Effective Date and constituting
Collateral required to be pledged under the Credit Agreement with respect to
which a lien may be perfected by the delivery of a stock (or equivalent)
certificate) after the Borrower’s use of commercially reasonable efforts to do
so without undue burden or expense, then the provision and/or perfection of such
lien search or Collateral shall not constitute a condition precedent to the
availability of the Incremental Tranche B Revolver Increase or to the
availability and initial funding of the Incremental Tranche C Term Loans on the
Third Amendment Effective Date but may instead be delivered and/or perfected
within 60 days (or, with respect to any Mortgage, 90 days) (or, in each case,
such longer period as the Collateral Trustee may agree in its reasonable
discretion) after the Third Amendment Effective Date pursuant to arrangements
consistent with the requirements of Section 9.10 of the Credit Agreement and
(2) without limitation of clause (1), with respect to guarantees and security to
be provided by the Delta Target Entities as set forth in Section 4(a)(iii) that
are required to become Subsidiary Guarantors, if such guarantees and security
cannot be provided as a condition precedent because the directors or managers of
such entities have not authorized such guarantees and security and the elections
of new directors or managers to authorize such guarantees and security has not
taken place prior to the Third Amendment Effective Date (such guarantees and
security, “Duly Authorized Guarantees and Security” and any such entity subject
to such limitation referenced to in this clause (2), each, a “Deferred Loan
Party”), such elections shall take place, such authorizations shall be provided
and such Duly Authorized Guarantees and Security (and the documentation required
to be delivered by such Deferred Loan Parties pursuant to Section 4(a)(iii))
shall be provided no later than 11:59 p.m. (New York City time) on the Third
Amendment Effective Date, and (ii) the only conditions (express or implied) to
the availability of the Incremental Tranche B Revolver Increase or to the
availability and initial funding of the Incremental Tranche C Term Loans on the
Third Amendment Effective Date are those expressly set forth in
Section 4(a) hereof, and such conditions shall be subject in all respects to the
provisions of this Section 4(b).  This paragraph and the provisions contained
herein are referred to in this Third Amendment as the “Limited Conditionality
Provision”.

 

SECTION 5.  Definitions. As used in this Third Amendment, the following terms
have the meaning specified below:

 

“Delta Acquisition” means the purchase by the Borrower, directly or indirectly,
of one hundred percent (100%) of the voting equity interests of the Delta
Target.

 

“Delta Acquisition Agreement” means the Stock Purchase Agreement, dated
February 24, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the provisions hereof
and thereof, together with all schedules and exhibits thereto), among inter
alia, Atlas Power Finance, LLC, an indirect domestic Subsidiary of the Borrower,
and International Power, S.A., whereby the Borrower, indirectly, will consummate
the Delta Acquisition.

 

“Delta Acquisition Agreement Representations” means such of the representations
made

 

16

--------------------------------------------------------------------------------


 

by or on behalf of the Delta Target Entities in the Delta Acquisition Agreement
as are material to the interests of the Delta Initial Lenders, but only to the
extent that the Borrower or the Borrower’s applicable Affiliate has the right to
terminate its obligations under the Delta Acquisition Agreement or refuse to
consummate the Delta Acquisition as a result of a breach of such representations
in the Delta Acquisition Agreement.

 

“Delta Acquisition Funding Date Material Adverse Effect” a Material Adverse
Effect (as defined in the Delta Acquisition Agreement as in effect on
February 24, 2016).

 

“Delta Initial Lenders” means Morgan Stanley Senior Funding, Inc, BNP Paribas,
Crédit Agricole Corporate and Investment Bank, and SunTrust Bank, in their
capacity as Incremental Lenders on the Third Amendment Effective Date.

 

“Delta Lead Arrangers” means Morgan Stanley Senior Funding, Inc., Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, Royal Bank of Canada and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., BNP Paribas Securities Corp, Crédit Agricole
Corporate and Investment Bank, and SunTrust Robinson Humphrey, Inc., in their
capacities as joint lead arrangers and joint bookrunners for the Incremental
Tranche C Term Loans.

 

“Delta Refinancing” means the repayment, redemption, defeasance, discharged,
refinancing or termination (including by way of provision of the irrevocable
notice for the repayment or redemption thereof) of existing third party debt for
borrowed money of the Target Entities and all security and guarantees in respect
thereof released and discharged except to the extent permitted to remain
outstanding pursuant to the terms of the Delta Acquisition Agreement

 

“Delta Specified Representations” means the representations and warranties set
forth in the Credit Agreement made with respect to the Borrower and the
Guarantors relating to: organizational existence; organizational power and
authority (as it relates to due authorization, execution and delivery of this
Third Amendment); due authorization, execution and delivery of this Third
Amendment, and enforceability, in each case, as it relates to entering into and
performance under this Third Amendment; solvency on the Third Amendment
Effective Date (after giving effect to the Delta Transactions) of the Borrower
and its subsidiaries taken as a whole; no conflicts of this Third Amendment with
charter documents; Federal Reserve margin regulations; the Investment Company
Act; the PATRIOT Act; OFAC; FCPA; and, subject to the Limited Conditionality
Provision, the validity and perfection of security interests with respect to the
Collateral to be acquired on the Third Amendment Effective Date pursuant to the
Delta Transactions (subject to security interests and liens permitted under the
Credit Agreement).

 

“Delta Target” means GDF Suez Energy North America, Inc.

 

“Delta Target Entities” means collectively, GDF Suez Energy North America, Inc.
and its subsidiaries to be acquired pursuant to the Delta Acquisition Agreement.

 

“Delta Transactions” means, collectively: (1) the Delta Acquisition, (2) the
Borrower obtaining the Incremental Tranche B Revolver Increase, (3) the Borrower
obtaining the Incremental Tranche C Term Loans, (4) the Delta Refinancing and
(5) the payment of fees, premiums, expenses and other transaction costs incurred
in connection with the foregoing, including to fund any original issue discount
and upfront fees (the “Transaction Costs”).

 

17

--------------------------------------------------------------------------------


 

“Dynegy Finance IV” means, Dynegy Finance IV, Inc., a Wholly-Owned Domestic
Subsidiary of the Borrower that is an Unrestricted Subsidiary.

 

“Dynegy Finance IV Credit Agreement” means the Term Loan Credit Agreement, dated
as of June 27, 2016, among Dynegy Finance IV, the lenders party thereto from
time to time, and Morgan Stanley Senior Funding, Inc., as administrative agent,
as amended, restated, amended and restated, refinanced and/or replaced from time
to time.

 

“Dynegy Finance IV Credit Documents” means, collectively, the Dynegy Finance IV
Credit Agreement and the Dynegy Finance IV Escrow Agreement.

 

“Dynegy Finance IV Escrow Agreement” means the Escrow Agreement, dated as of
June 27, 2016, among Dynegy Finance IV, the Morgan Stanley Senior Funding, Inc.,
as administrative agent and Wilmington Trust, National Association, as escrow
agent, as amended, restated, amended and restated, refinanced and/or replaced
from time to time.

 

SECTION 6.  Conversion and Deemed Issuance.        It is understood and agreed
by the parties to this Third Amendment that, notwithstanding anything to the
contrary contained herein or in any other Credit Document, upon the Third
Amendment Effective Date, (w) the outstanding principal amount of Term Loans
outstanding pursuant to and as defined in the Dynegy Finance IV Credit Agreement
(i.e., the original principal amount of such Term Loans less all voluntary and
mandatory prepayments previously made with respect thereto pursuant to Sections
5.01 and 5.02 of the Dynegy Finance IV Credit Agreement) that are released from
escrow to or at the direction of the Borrower or Dynegy Finance IV pursuant to
the terms of the Dynegy Finance IV Credit Documents shall be automatically
converted into Incremental Tranche C Term Loans, which shall be deemed issued
under, and outstanding pursuant to, this Third Amendment and the Credit
Agreement (the “Conversion and Deemed Issuance”); such released and converted
loans, the “Converted Loans”), (x) upon the Conversion and Deemed Issuance the
lenders of the Converted Loans shall be deemed to be Incremental Tranche C Term
Lenders for all purposes hereunder and under the Credit Agreement, (y) upon the
Conversion and Deemed Issuance, all accrued but unpaid interest in respect of
the Converted Loans shall continue to accrue and shall become payable, as set
forth in Section 2.08(d) of the Credit Agreement and (z) the Conversion and
Deemed Issuance of the Converted Loans shall satisfy the obligations of the
Tranche C Term Lenders to make Incremental Tranche C Term Loans to the Borrower
on the Third Amendment Effective Date pursuant to the terms hereof in an amount
equal to (but not in excess of) the aggregate principal amount of such Converted
Loans.

 

SECTION 7.  Loan Adjustments.    In accordance with Section 2.15(h) of the
Credit Agreement, upon the incurrence of the Incremental Tranche B Revolver
Increase, (x) each RL Lender immediately prior to such incurrence will
automatically and without further act be deemed to have assigned to each
Incremental Revolving Lender, and each such Incremental Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such RL Lender’s participations hereunder in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swingline Loans held by each RL Lender (including each such
Incremental Revolving Lender) will equal the percentage of the aggregate
Revolving

 

18

--------------------------------------------------------------------------------


 

Loan Commitments of all RL Lenders represented by such RL Lender’s Revolving
Loan Commitment and (y) if, on the Third Amendment Effective Date, there are any
Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of the Incremental Tranche B Revolver Increase be prepaid from the
proceeds of Revolving Loans made under the Credit Agreement (reflecting such
increase in Revolving Loan Commitments pursuant to the Incremental Tranche B
Revolver Increase), which prepayment shall be accompanied by accrued interest on
the Revolving Loans being prepaid and any costs incurred by any Lender pursuant
to such prepayment in accordance with Section 2.11 of the Credit Agreement.

 

SECTION 8.  Waiver.        Except as explicitly set forth in Section 4 of this
Third Amendment, each Additional Lender and Lender party hereto agrees, solely
with respect to the occurrence of the Third Amendment Effective Date and the
Credit Events to occur on the Third Amendment Effective Date (including the
incurrence of the Incremental Tranche C Term Loans and the incurrence of the
Incremental Tranche B Revolver Increase), (x) to waive any conditions precedent
to the incurrence of the Incremental Tranche C Term Loans and the Incremental
Tranche B Revolver Increase set forth in Section 7 of the Credit Agreement,
(y) for the avoidance of doubt, the conditions applicable to the incurrence of
the Incremental Tranche C Term Loans and the effectiveness of the Incremental
Tranche C Revolver Increase set forth in clauses (ii) and (iv) of
Section 2.15(a) of the Credit Agreement (and clause (v) of such Section as it
relates to such clauses (ii) and (iv)) shall not be conditions to the occurrence
of the Third Amendment Effective Date and (z) the funding of the Incremental
Tranche C Term Loans may be effected through the release of escrowed funds
incurred by Dynegy Finance IV (pursuant to the Dynegy Finance IV Credit
Documents) for such purpose and disbursed to, or at the direction of, the
Borrower and/or Dynegy Finance IV, which disbursement may be deemed to be the
funding of the Incremental Tranche C Term Loans (including by way of the
conversion of loans described in Section 6 hereof and in the Dynegy Finance IV
Credit Agreement).

 

SECTION 9.  Counterparts, Etc.     This Third Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any party
hereto may execute and deliver a counterpart of this Third Amendment by
delivering by facsimile or other electronic transmission a signature page of
this Third Amendment signed by such party, and any such facsimile or other
electronic signature shall be treated in all respects as having the same effect
as an original signature.  Section headings in this Third Amendment are included
herein for convenience of reference only and shall not constitute part of this
Third Amendment for any other purpose.

 

SECTION 10.  Termination.            In the event that the Third Amendment
Effective Date does not occur on or before 11:59 p.m., New York City time, on
the earliest of (a) the Termination Date (as defined in the Delta Acquisition
Agreement as in effect on February 24, 2016, without regard to any extensions
provided for therein) if the Delta Acquisition shall not have occurred on or
prior to such date, (b) the date of the termination of the Delta Acquisition
Agreement by the Borrower or its respective Subsidiaries or with the written
consent of the Borrower or its respective Subsidiaries, in each case prior to
the closing of the Delta Acquisition and (c) the date of the closing of the
Delta Acquisition without the use of the Incremental Tranche C Term Loans, then
this Third Amendment shall automatically terminate unless the Borrower and the
initial Incremental Lenders shall, in their sole discretion, agree to an
extension.  Each party

 

19

--------------------------------------------------------------------------------


 

hereto, on behalf of itself and its applicable affiliates, agrees that, in the
event the Atlas Commitment Letter (as defined in the Engagement Letter relating
to this Third Amendment) has not been terminated by the Borrower (or its
applicable affiliate) on or prior to July 31, 2016, this Third Amendment shall
automatically terminate and be of no further force and effect.

 

SECTION 11.  Governing Law. This Third Amendment and the rights and obligations
of the parties under this Third Amendment shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York; provided,
that (a) the interpretation of the definition of “Delta Acquisition Funding Date
Material Adverse Effect” (and whether or not a Delta Acquisition Funding Date
Material Adverse Effect has occurred), (b) the determination of the accuracy of
any Delta Acquisition Agreement Representation and whether as a result of any
inaccuracy thereof the Borrower or its applicable Affiliate has the right to
terminate its obligations under the Delta Acquisition Agreement or refuse to
consummate the Delta Acquisition and (c) the determination of whether the Delta
Acquisition has been consummated in accordance with the terms of the Delta
Acquisition Agreement and, in any case, claims or disputes arising out of any
such interpretation or determination or any aspect thereof, in each case, shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.  Each of the parties hereto
irrevocably agrees to waive all right to trial by jury in any suit, action,
proceeding or counterclaim (whether based upon contract, tort or otherwise)
related to or arising out of this Third Amendment.

 

SECTION 12.  Jurisdiction. Each of the parties hereto irrevocably and
unconditionally (a) submits to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan in the City of New York (or
any appellate court therefrom) over any suit, action or proceeding arising out
of or relating to this Third Amendment, the transactions contemplated hereby or
the performance of services hereunder and agrees that all claims in respect of
any such suit, action or proceeding shall be heard and determined in such New
York state, or to the extent permitted thereby, such federal court sitting in
the Borough of Manhattan in the City of New York (or any appellate court
therefrom) and (b) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit or the judgment or in any other matter provided by law.  You and we agree
that service of any process, summons, notice or document by registered mail
addressed to such person shall be effective service of process against such
person for any suit, action or proceeding brought in any such court.  Each of
the parties hereto hereby irrevocably and unconditionally waives any objection
to the laying of venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding has been
brought in an inconvenient forum.  Upon the Third Amendment Effective Date, the
provisions of this Section 12 shall be replaced with the corresponding
provisions under the Credit Agreement.

 

SECTION 13.  Direction; Administrative Agent. The Incremental Lenders party
hereto hereby direct the Administrative Agent to execute and deliver this Third
Amendment.  Notwithstanding anything herein to the contrary, it is understood
and agreed by the parties hereto that (i) the protections afforded to the
Administrative Agent in Section 12.05 of the Credit Agreement shall extend to
any note, writing, resolution, notice, statement, certificate, telex, teletype
or telecopier message, cablegram, order, electronic mail message, telephone
message or other electronic medium signed, or other document or conversation or
other information sent or

 

20

--------------------------------------------------------------------------------


 

made by Administrative Agent (under and as defined in the Dynegy Finance IV
Credit Document, the “Escrow Loans Administrative Agent”) in connection with any
Conversion and Deemed Issuance of the Converted Loans (including, without
limitation, with respect to the aggregate principal amount of the Converted
Loans (or any portion thereof) outstanding on the Third Amendment Effective
Date, the identity and administrative details of the lenders with respect to the
Converted Loans outstanding on the Third Amendment Effective Date and the amount
of any accrued and unpaid interest, fees or other amounts with respect thereto
on the Third Amendment Effective Date) and (ii) the Administrative Agent may
deem and treat each lender of Converted Loans specified in the register
delivered to it by the Escrow Loans Administrative Agent in connection with the
Converted Loans with respect to any amount owing under the Dynegy Finance IV
Credit Agreement as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with, or
delivered to, the Administrative Agent.  The provisions set forth in this
Section 13 may not be amended, waived or otherwise modified without the written
consent of the Administrative Agent.

 

[Signature Pages to follow]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Third Amendment has been executed by the parties hereto
as of the date first written above.

 

 

DYNEGY INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BLUE RIDGE GENERATION LLC

 

CASCO BAY ENERGY COMPANY, LLC

 

DYNEGY COAL HOLDCO, LLC

 

DYNEGY COAL INVESTMENTS HOLDINGS, LLC

 

DYNEGY COAL TRADING & TRANSPORTATION, L.L.C.

 

DYNEGY ENERGY SERVICES, LLC

 

DYNEGY ENERGY SERVICES (EAST), LLC

 

DYNEGY EQUIPMENT, LLC

 

DYNEGY GAS HOLDCO, LLC

 

DYNEGY GAS IMPORTS, LLC

 

DYNEGY GAS INVESTMENTS, LLC

 

DYNEGY GAS INVESTMENTS HOLDINGS, LLC

 

DYNEGY GASCO HOLDINGS, LLC

 

DYNEGY KENDALL ENERGY, LLC

 

DYNEGY MARKETING AND TRADE, LLC

 

DYNEGY MIDWEST GENERATION, LLC

 

DYNEGY MORRO BAY, LLC

 

DYNEGY MOSS LANDING, LLC

 

DYNEGY OAKLAND, LLC

 

DYNEGY POWER, LLC

 

DYNEGY POWER MARKETING, LLC

 

DYNEGY SOUTH BAY, LLC

 

HAVANA DOCK ENTERPRISES, LLC

 

ONTELAUNEE POWER OPERATING COMPANY, LLC

 

SITHE/INDEPENDENCE LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BLACK MOUNTAIN COGEN, INC.

 

DYNEGY ADMINISTRATIVE SERVICES COMPANY

 

DYNEGY GLOBAL LIQUIDS, INC.

 

DYNEGY OPERATING COMPANY

 

DYNEGY POWER GENERATION INC.

 

ILLINOVA CORPORATION

 

SITHE ENERGIES, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MASSPOWER, a Massachusetts general partnership

 

By: Masspower Partners II, LLC, its Managing

 

Partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

DIGHTON POWER, LLC

 

DYNEGY RESOURCE II, LLC

 

DYNEGY RESOURCE III, LLC

 

DYNEGY RESOURCE HOLDINGS, LLC

 

DYNEGY RESOURCES GENERATING HOLDCO, LLC

 

DYNEGY RESOURCES HOLDCO I, LLC

 

DYNEGY RESOURCES HOLDCO II, LLC

 

DYNEGY RESOURCES MANAGEMENT, LLC

 

ELWOOD ENERGY HOLDINGS, LLC

 

ELWOOD ENERGY HOLDINGS II, LLC

 

ELWOOD EXPANSION HOLDINGS, LLC

 

ELWOOD SERVICES COMPANY, LLC

 

EQUIPOWER RESOURCES CORP.

 

KINCAID ENERGY SERVICES COMPANY, LLC

 

KINCAID GENERATION, L.L.C.

 

KINCAID HOLDINGS, LLC

 

LAKE ROAD GENERATING COMPANY, LLC

 

LIBERTY ELECTRIC POWER, LLC

 

MASSPOWER HOLDCO, LLC

 

MASSPOWER PARTNERS I, LLC

 

MASSPOWER PARTNERS II, LLC

 

MILFORD POWER COMPANY, LLC

 

RICHLAND GENERATION EXPANSION, LLC

 

RICHLAND-STRYKER GENERATION LLC

 

RSG POWER, LLC

 

TOMCAT POWER, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DYNEGY COAL GENERATION, LLC

 

DYNEGY COMMERCIAL ASSET MANAGEMENT, LLC

 

DYNEGY CONESVILLE, LLC

 

DYNEGY DICKS CREEK, LLC

 

DYNEGY FAYETTE II, LLC

 

DYNEGY GAS GENERATION, LLC

 

DYNEGY GENERATION HOLDCO, LLC

 

DYNEGY HANGING ROCK II, LLC

 

DYNEGY KILLEN, LLC

 

DYNEGY LEE II, LLC

 

DYNEGY MIAMI FORT, LLC

 

DYNEGY RESOURCE I, LLC

 

DYNEGY STUART, LLC

 

DYNEGY WASHINGTON II, LLC

 

DYNEGY ZIMMER, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as an Incremental Term Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as an Incremental Revolving Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as an Incremental Revolving
Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as an Incremental Revolving Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Incremental Lenders

 

Incremental Lender

 

Incremental Tranche B Revolver
Increase

 

Incremental Tranche C
Term Loan Commitment

 

Morgan Stanley Senior Funding, Inc.

 

—

 

$

2,000,000,000

 

BNP Paribas

 

$

25,000,000

 

—

 

Credit Agricole Corporate and Investment Bank

 

$

25,000,000

 

—

 

SunTrust Bank

 

$

25,000,000

 

—

 

Total

 

$

75,000,000

 

$

2,000,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Schedule 1.01(b) to Credit Agreement

 

Lender

 

Initial
Revolving
Loan
Commitment

 

Letter of
Credit
Commitment

 

Initial
Tranche
B-1 Term
Loan
Commitment

 

Initial
Tranche
B-2 Term
Loan
Commitment

 

Incremental
Tranche
A
Revolving
Loan
Commitment

 

Incremental
Tranche
B
Revolving
Loan
Commitment

 

Incremental
Tranche
C Term
Loan
Commitment

 

Credit Suisse AG, Cayman Islands Branch

 

$

50,000,000

 

$

261,000,000.00

 

$

500,000,000.00

 

$

800,000,000.00

 

$

33,780,000

 

$

57,890,000

 

—

 

Morgan Stanley Bank, N.A.

 

$

50,000,000

 

$

285,476,500.00

 

—

 

—

 

—

 

—

 

—

 

Morgan Stanley Senior Funding, Inc.

 

—

 

—

 

—

 

—

 

$

33,780,000

 

$

57,890,000

 

$

2,000,000,000

 

Barclays Bank PLC

 

$

50,000,000

 

$

175,000,000.00

 

—

 

—

 

$

33,770,000

 

$

57,890,000

 

—

 

Deutsche Bank AG New York Branch

 

$

50,000,000

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

—

 

Goldman Sachs Bank USA

 

$

50,000,000

 

—

 

—

 

—

 

—

 

—

 

—

 

JPMorgan Chase Bank, N.A.

 

$

50,000,000

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

—

 

 

--------------------------------------------------------------------------------


 

Bank of America, N.A.

 

$

50,000,000

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

—

 

Royal Bank of Canada

 

$

50,000,000

 

$

275,000,000.00

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

—

 

UBS AG, Stamford Branch

 

$

30,000,000

 

$

77,500,000.00

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

—

 

MUFG Union Bank, N.A.

 

$

25,000,000

 

—

 

—

 

—

 

$

27,630,000

 

$

22,370,000

 

—

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

—

 

—

 

—

 

—

 

—

 

$

25,000,000

 

—

 

Wells Fargo Principal Lending

 

$

10,000,000

 

—

 

—

 

—

 

—

 

—

 

—

 

Black Diamond CLO 2006-1 (Cayman) Ltd.

 

$

5,000,000

 

—

 

—

 

—

 

—

 

—

 

—

 

Black Diamond CLO 2012-1 Ltd.

 

$

5,000,000

 

—

 

—

 

—

 

—

 

—

 

—

 

Credit Agricole Corporate and Investment Bank

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

72,370,000

 

—

 

SunTrust Bank

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

72,370,000

 

—

 

 

--------------------------------------------------------------------------------


 

BNP Paribas

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

72,370,000

 

—

 

Total

 

$

475,000,000.00

 

—

 

$

500,000,000.00

 

$

800,000,000.00

 

$

350,000,000

 

$

675,000,000.00

 

$

2,000,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the TERM LOAN CREDIT AGREEMENT dated as of June 27, 2016
(as amended, restated, amended and restated or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among DYNEGY FINANCE
IV, INC. (the “Borrower”), a Delaware corporation, MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent, and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”).

 

Pursuant to Section 5.04(f)(ii)(B)(c) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Term
Loan(s) (as well as any Term Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date: [        ] [  ], 20[  ]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the TERM LOAN CREDIT AGREEMENT dated as of June 27, 2016
(as amended, restated, amended and restated or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among DYNEGY FINANCE
IV, INC. (the “Borrower”), a Delaware corporation, MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent, and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”).

 

Pursuant to Section 5.04(f)(ii)(B)(d) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date: [        ] [  ], 20[  ]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the TERM LOAN CREDIT AGREEMENT dated as of June 27, 2016
(as amended, restated, amended and restated or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among DYNEGY FINANCE
IV, INC. (the “Borrower”), a Delaware corporation, MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent, and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”).

 

Pursuant to Section 5.04(f)(ii)(B)(d) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date: [        ] [  ], 20[  ]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the TERM LOAN CREDIT AGREEMENT dated as of June 27, 2016
(as amended, restated, amended and restated or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among DYNEGY FINANCE
IV, INC. (the “Borrower”), a Delaware corporation, MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent, and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”).

 

Pursuant to Section 5.04(f)(ii)(B)(d) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Term Loan(s) (as
well as any Term Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date: [        ] [  ], 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ESCROW AGREEMENT

 

(See Separate Attached Form)

 

--------------------------------------------------------------------------------


 

ESCROW AGREEMENT

 

ESCROW AGREEMENT (this “Agreement”), dated as of June 27, 2016, among Wilmington
Trust, National Association, as escrow agent and securities intermediary (in
such capacities, the “Escrow Agent”), Morgan Stanley Senior Funding, Inc., in
its capacity as administrative agent under the Credit Agreement (as defined
below) (in such capacity, the “Administrative Agent”), and Dynegy
Finance IV, Inc., a Delaware corporation (the “Borrower”) and a wholly-owned
subsidiary of Dynegy Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, this Agreement is being entered into in connection with the Term Loan
Credit Agreement (as amended, restated, amended and restated, refinanced and/or
replaced from time to time, the “Credit Agreement”) dated as of June 27, 2016,
among the Borrower, the Company, the lenders party thereto from time to time
(the “Lenders”), and Morgan Stanley Senior Funding, Inc., as administrative
agent (for the avoidance of doubt, Wilmington Trust, National Association, in
its capacity as Escrow Agent, is not a party to the Credit Agreement, shall have
no duties or obligations thereunder and shall not be deemed to have knowledge of
its terms);

 

WHEREAS, pursuant to the terms of the Credit Agreement, the Lenders are
extending credit to the Borrower in the form of term loans in an aggregate
principal amount of $2,000,000,000 (the “Term Loans”);

 

WHEREAS, the Borrower will deposit, or will cause to be deposited, into the
Escrow Account (as defined below) the net proceeds from the incurrence of the
Term Loans and other funds in the amounts and at the times set forth below;

 

WHEREAS, such funds will be used upon satisfaction of the escrow conditions set
forth in Section 3(a) for the purposes described in Section 9.02 of the Credit
Agreement;

 

WHEREAS, as security for their obligations under the Credit Agreement, the
Borrower will, pursuant to the terms of this Agreement, grant to the
Administrative Agent, for the sole and exclusive benefit of the Administrative
Agent and the Lenders, a first priority security interest in and lien on the
Escrow Account and the Collateral (as defined below); and

 

WHEREAS, the parties have entered into this Agreement in order to set forth the
conditions upon which, and the manner in which, funds will be held in and
disbursed from the Escrow Account and released from the security interest and
lien described above.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Defined Terms. In addition to any other defined terms used herein, the
following terms shall constitute defined terms for purposes of this Agreement
and shall have the meanings set forth below:

 

“Additional Amount” means an amount of cash equal to or, at the option of the
Borrower in its sole discretion, greater than, the amount of funds, if any may
be required, to increase the amounts deposited in the Escrow Account such that,
after giving effect to any such deposit, the amount of Escrow Funds equals the
outstanding principal amount of Term Loans plus, on each one month anniversary
of the Closing Date, the Borrower’s reasonable estimate of the interest payments
which will accrue with respect to the Term

 

--------------------------------------------------------------------------------


 

Loans during the next one month period (in each case, based upon interest rates
as in effect as such time).  The Escrow Agent shall have no duty or obligation
to calculate any Additional Amount.

 

“Administrative Agent” has the meaning set forth in the preamble of this
Agreement.

 

“Agreement” has the meaning set forth in the preamble of this Agreement.

 

“Borrower” has the meaning set forth in the preamble of this Agreement.

 

“Business Day” means a day other than a Saturday, a Sunday or a day on which
commercial banking institutions are not required to be open in the State of New
York or a place of payment.

 

“Closing Date” means June 27, 2016.

 

“Collateral” has the meaning set forth in Section 6(a).

 

“Company” has the meaning set forth in the preamble of this Agreement.

 

“Credit Agreement” has the meaning set forth in the recitals of this Agreement.

 

“Delta Acquisition” means the acquisition by the Company, directly or indirectly
from International Power, S.A., of one hundred percent (100%) of the equity
interests of GDF Suez Energy North America, Inc.

 

“Delta Acquisition Agreement” means that certain Stock Purchase Agreement, dated
February 24, 2016, among inter alia, Atlas Power Finance, LLC, the indirect
domestic subsidiary of the Company, and International Power, S.A., (as may be
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time in accordance with its terms, together with all schedules and
exhibits thereto) pursuant to which the Company, indirectly, will consummate the
Delta Acquisition.

 

“Delta Acquisition Escrow Conditions” has the meaning set forth in the Credit
Agreement.

 

“Delta Acquisition Deadline” means 11:59 p.m., New York City time, on
February 24, 2017.

 

“Delta Escrow Release Date” has the meaning set forth in Section 3(a).

 

“DTC” means The Depository Trust Company.

 

“Eligible Escrow Investments” means: (i) investments in money market funds
registered under the Federal Investment Company Act of 1940, whose shares are
registered under the Securities Act of 1933, as amended (and the rules and
regulations promulgated thereunder), and rated “AAAm” or “AAAm-G” or better by
S&P and “Aaa,” “Aa1” or “Aa2” by Moody’s, including any such money market fund
for which the Escrow Agent or any of its Affiliates serves as investment
manager, administrator, shareholder servicing agent and/or custodian and
(ii) deposits in a noninterest-bearing account with the Escrow Agent; provided
that such account has full FDIC coverage at least through the Delta Escrow
Release Date.

 

“Escrow Account” has the meaning set forth in Section 2(b)(i).

 

“Escrow Agent” has the meaning set forth in the preamble of this Agreement.

 

“Escrow Funds” means amounts deposited by the Borrower with the Escrow Agent
pursuant to Section 2(b)(ii) and/or 2(b)(iii).

 

4

--------------------------------------------------------------------------------


 

“Escrowed Property” has the meaning set forth in Section 2(b)(iv).

 

“Indemnified Person” has the meaning set forth in Section 5.

 

“Lenders” has the meaning set forth in the recitals of this Agreement.

 

“Release” has the meaning set forth in Section 3(a).

 

“Release Request” has the meaning set forth in Section 3(a).

 

“Representative Officer” means any officer of the Escrow Agent who has direct
responsibility for the administration of this Agreement and shall also mean any
other officer of the Escrow Agent to whom any matter related to this Agreement
is referred because of such person’s knowledge of and familiarity with the
particular subject matter.

 

“Secured Obligations” has the meaning set forth in Section 6(a).

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

2. Escrow Account; Escrow Agent.

 

(a)           Appointment of the Escrow Agent. Each of the Administrative Agent
and the Borrower hereby appoints Wilmington Trust, National Association, as
Escrow Agent in accordance with the terms and conditions set forth herein, and
Wilmington Trust, National Association hereby accepts such appointment subject
to the terms and conditions set forth herein.

 

(b)           Establishment of Escrow Account.

 

(i)           Concurrently with the execution and delivery hereof, the Escrow
Agent shall establish a segregated escrow account in the name of the
Administrative Agent (the “Escrow Account”) as follows:

 

Dynegy Finance IV, Inc. Term Loans Escrow Account:

Wilmington Trust, National Association

Manufacturers & Trader Trust Co.

ABA # 031100092

Acct # 116685-000

Acct Name: Dynegy Finance IV Term Loans Escrow Account

Attn: Global Capital Markets

 

(ii)          On the Closing Date, the Borrower shall deposit, or shall cause to
be deposited, with the Escrow Agent, for credit into the Escrow Account, the
proceeds of the Term Loans.

 

(iii)         On the Closing Date and on each other date as may be required
pursuant to Section 9.03 of the Credit Agreement, the Borrower shall deposit, or
shall cause to be deposited, with the Escrow Agent, for credit into the Escrow
Account, the then applicable Additional Amount.

 

(iv)        The Borrower, the Administrative Agent and the Escrow Agent hereby
agree that the “securities intermediary’s jurisdiction” of the Escrow Agent is
the State of New York for purposes of the UCC, including Section 9-305 and 8-110
thereof.

 

(v)         The Escrow Agent shall accept the Escrow Funds and shall hold such
securities, funds and the proceeds thereof in the Escrow Account. All amounts so
deposited, and the interest

 

5

--------------------------------------------------------------------------------


 

on, and dividends, distributions and other payments or proceeds in respect of,
any such deposits, less any amounts released pursuant to the terms of this
Agreement, shall constitute the “Escrowed Property.” The Escrow Agent shall
invest any portion of the Escrowed Property that is cash in Eligible Escrow
Investments as shall be directed by the Borrower on the date hereof, and as may
be further directed by the Borrower with respect to the Escrow Account in
writing from time to time.  Any investment earnings and income on the Escrowed
Property shall become part of the Escrowed Property, and shall be disbursed in
accordance with this Agreement. All such property shall be held in the Escrow
Account until disbursed in accordance with the terms hereof. The Escrow Account
and all property held therein by the Escrow Agent shall be under the “control”
(within the meaning of Section 9-104 of the UCC) of the Administrative Agent for
the benefit of itself and the Lenders.

 

(vi)        The Escrow Agent shall liquidate any Escrowed Property in the Escrow
Account as directed in writing at any time by the Borrower.

 

(vii)       The obligation and liability of the Escrow Agent to make the
payments and transfers required by this Agreement shall be limited to the
Escrowed Property. The Escrow Agent shall not be liable for any loss resulting
from any investment made pursuant to this Agreement in compliance with the
provisions hereof or any shortfall in the value of the Escrowed Property that
might result therefrom.

 

(c)           Escrow Agent Compensation; Expense Reimbursement.  The Borrower
shall reimburse the Escrow Agent, upon request, for all expenses, disbursements
and advances incurred or made by the Escrow Agent in implementing any of the
provisions of this Agreement, including the reasonable compensation, expenses
and disbursements of its counsel. The Escrow Agent shall be paid any such
expenses owed to it directly by the Borrower and shall not disburse from the
Escrow Account any such amounts, nor shall the Escrow Agent have any interest in
the Escrow Account with respect to such amounts unless the Borrower shall be
unable to pay or cause to be paid to the Escrow Agent such amounts due to a lack
of assets (or access to assets), in which case the Escrow Agent shall be
entitled to a lien on the Escrowed Property to secure such unpaid amounts. The
provisions of this clause shall survive the termination of this Agreement and
survive the resignation or removal of the Escrow Agent.

 

(d)           Substitution of Escrow Agent. The Escrow Agent may resign by
giving no less than 30 Business Days’ prior written notice to the Borrower and
the Administrative Agent. Such resignation shall take effect upon the later to
occur of (i) delivery of all Escrowed Property maintained by the Escrow Agent
hereunder and copies of all books, records and other documents in the Escrow
Agent’s possession relating to the Escrowed Property or this Agreement, in each
case to a successor escrow agent approved by the Borrower (which approvals shall
not be unreasonably withheld or delayed) and to accounts under the control of
the Administrative Agent, provided that the “securities intermediary’s
jurisdiction” of such successor escrow agent shall be the State of New York for
purposes of the UCC, including 9-305 and 8-110 thereof, and (ii) the Borrower,
the Administrative Agent and such successor escrow agent entering into this
Agreement or any written successor agreement no less favorable to the interests
of the Lenders (as reasonably determined by the Borrower) and the Administrative
Agent than this Agreement. The Escrow Agent shall thereupon be discharged of all
obligations under this Agreement and shall have no further duties, obligations
or responsibilities in connection herewith, except to the limited extent set
forth in Section 4. If a successor escrow agent has not been appointed or has
not accepted such appointment within 30 Business Days after notice of
resignation is given to the Borrower and the Administrative Agent, the Escrow
Agent may apply at the expense of the Borrower to a court of competent
jurisdiction for the appointment of a successor escrow agent.

 

3. Release of Escrowed Property.

 

(a)           If at any time on or prior to the Delta Acquisition Deadline, the
Borrower delivers to the

 

6

--------------------------------------------------------------------------------


 

Escrow Agent and the Administrative Agent a written request substantially in the
form set forth in Annex I hereto (a “Release Request”) certifying that, prior to
or concurrently with the release of the Escrowed Property from the Escrow
Account (the “Release”) the Delta Acquisition Escrow Conditions shall have been
satisfied, the Escrow Agent shall release all of the Escrowed Property held by
it in the Escrow Account to or as directed by the Borrower (the date of such
release, the “Delta Escrow Release Date”), by wire transfer of immediately
available funds in accordance with the instructions set forth in the Release
Request no later than 12:00 p.m. (New York City time) on the Business Day
immediately following the date such Release Request is delivered.

 

(b)           If:

 

(i)           at 11:59 p.m. (New York City time) on the Delta Acquisition
Deadline, the Escrow Agent has not received a Release Request certifying that
the Delta Acquisition Escrow Conditions have been satisfied on or prior to the
Delta Acquisition Deadline; or

 

(ii)          the Borrower notifies the Escrow Agent and the Administrative
Agent in writing substantially in the form set forth in Annex II hereto that
(A) the Borrower has determined that the Delta Acquisition will not be
consummated on or before the Delta Acquisition Deadline, (B) the Delta
Acquisition Agreement has been terminated or (C) the Credit Agreement has been
terminated;

 

the Escrow Agent, without the requirement of notice or action by the Borrower,
the Administrative Agent or any other person or entity, shall, within one
Business Day, liquidate all Escrowed Property then held by it in the Escrow
Account and release all amounts to the Administrative Agent by wire transfer or
internal transfer of immediately available funds (in accordance with the
instructions set forth in Schedule A of Annex II hereto) for the benefit of the
Lenders relating to the Escrow Account.

 

(c)           Prior to the release of funds in the Escrow Account pursuant to
Sections 3(a) and 3(b), amounts of the Escrowed Property shall from time to time
be withdrawn from the Escrow Account, upon the written request of the
Administrative Agent (with a copy to the Borrower), for application to interest
then due and payable pursuant to the Credit Agreement. Upon receipt of an a
written request from the Administrative Agent (with a copy to the Borrower)
prior to 2:00 p.m. (New York City time), certifying that an interest payment is
due on the Term Loans, the Escrow Agent shall liquidate (in the manner directed)
an amount of the Escrowed Property from the Escrow Account sufficient to pay the
interest becoming due on the Term Loans (as calculated by the Administrative
Agent in accordance with the terms of the Credit Agreement and set forth in such
written request) and release such cash amount to the Administrative Agent for
payment of such interest on the Term Loans no later than 11:00 a.m. (New York
City time) on the Business Day immediately following receipt of such written
request.

 

(d)           The Administrative Agent undertakes to use its commercially
reasonable efforts to notify the Escrow Agent and the Borrower at least three
Business Days prior thereto of any expected release of Escrowed Property, but
failure to do so shall not have any effect on the obligations of the Escrow
Agent under this Agreement.

 

(e)           Concurrently with the execution of this Agreement, the Borrower
and the Administrative Agent shall deliver to the Escrow Agent authorized
signers’ forms in the form of Exhibit A-1 and Exhibit A-2 to this Escrow
Agreement.  The Escrow Agent is authorized to confirm each funds transfer
instruction received in the name of a party hereto, whether in writing, by
telecopier or otherwise, by confirming via telephone call-back to an authorized
individual of the applicable party as evidenced in Exhibit A-1 and Exhibit A-2,
and the Escrow Agent may rely upon the confirmations of anyone purporting to be
the person or persons so designated.  Once delivered to the Escrow Agent,
Exhibit A-1 or Exhibit A-2 may be revised, supplemented or rescinded only in
writing signed by an authorized representative of the applicable party in the
manner set forth herein or therein.  Such revisions, supplements or rescissions
shall be effective on the

 

7

--------------------------------------------------------------------------------


 

next Business Day after delivery thereof (or, if delivered after 2:00 p.m. (New
York City time) on the second Business Day after delivery thereof) to the Escrow
Agent at its notice address set forth in Section 9(f) (or, if earlier, when
countersigned by the Escrow Agent).  If a revised Exhibit A-1 or Exhibit A-2 or
a rescission of, or supplement to,  an existing Exhibit A-1 or Exhibit A-2 is
delivered to the Escrow Agent by an entity that is a successor-in-interest to
either party, such document shall be accompanied by additional documentation
reasonably requested by the Escrow Agent showing that such entity has succeeded
to the rights and responsibilities of the applicable party (which, for the
avoidance of doubt, shall be deemed to be satisfactory to the Escrow Agent if in
the form of a certificate of merger of the applicable entity).  The Borrower and
Administrative Agent agree that the security procedures set forth in this
Section 3(e) are commercially reasonable.  The Borrower and Administrative Agent
understand that the Escrow Agent’s inability to receive or confirm funds
transfer instructions may result in a delay in accomplishing such funds
transfer, and agree that the Escrow Agent shall not be liable for any loss
caused by any such delay, except to the extent that such loss shall have been
caused by the gross negligence or willful misconduct of the Escrow Agent as
finally determined by a court of competent jurisdiction.

 

4. Limitation of Escrow Agent’s Liability; Responsibilities of Escrow Agent. The
Escrow Agent’s responsibility and liability under this Agreement shall be
limited as follows:

 

(a)         the Escrow Agent does not represent, warrant or guaranty to the
Administrative  Agent or the Lenders from time to time the performance of the
Borrower;

 

(b)         the Escrow Agent shall have no responsibility to the Borrower, the
Administrative Agent or the Lenders from time to time as a consequence of
performance or non-performance by the Escrow Agent hereunder, except for any
gross negligence or willful misconduct of the Escrow Agent;

 

(c)         the Borrower shall remain solely responsible for all aspects of the
Borrower’s business and conduct;

 

(d)         the Escrow Agent shall not be obligated to supervise, inspect or
inform the Borrower or any third party of any matter referred to above; and

 

(e)         the Escrow Agent shall not be required to, and shall not, expend or
risk any of its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder.

 

In no event shall the Escrow Agent be liable (i) for relying upon any judicial
or administrative order or judgment (without any obligation to determine such
court’s jurisdiction), upon any opinion of counsel or upon any certification,
instruction, notice, or other writing delivered to it by the Borrower or the
Administrative Agent in compliance with the provisions of this Agreement,
(ii) for acting in accordance with or relying upon any instruction, notice,
demand, certificate or document believed by it in good faith to be genuine and
to have been signed or presented by the proper person, (iii) for any
consequential, punitive or special damages, (iv) for the acts or omissions of
its nominees, correspondents, designees, subagents or subcustodians; provided,
that such nominees, correspondents, designees, subagents or subcustodians were
chosen with due care by the Escrow Agent, or (v) for an amount in excess of the
value of the Escrowed Property then credited to the Escrow Account.

 

The rights and powers granted to the Escrow Agent hereunder are being granted in
order to preserve and protect the Administrative Agent’s and the Lenders’
security interest in the Collateral granted hereby and shall not be interpreted
to, and shall not, impose any duties (whether express or implied, and including
fiduciary duties) on the Escrow Agent in connection therewith other than those
imposed under applicable law. The Escrow Agent shall exercise the same degree of
care in the custody and preservation of the Escrow Account as it exercises
toward its own similar property and shall not be held to any higher standard of
care under this Agreement, nor be deemed to owe any fiduciary duty to the
Borrower, the

 

8

--------------------------------------------------------------------------------


 

Administrative Agent, the Lenders or any other party.

 

At any time the Escrow Agent may request in writing an instruction in writing
from the Borrower, and may at its own option include in such request the course
of action it proposes to take and the date on which it proposes to act,
regarding any matter arising in connection with its duties and obligations
hereunder; provided, however, that the Escrow Agent shall state in such request
that it believes in good faith that such proposed course of action is not
contrary to another identified provision of this Agreement. The Escrow Agent
shall not be liable to the Borrower for acting without the applicable Borrower’s
consent in accordance with such a proposal on or after the date specified
therein if (i) the specified date is at least five Business Days after the
Borrower receives the Escrow Agent’s request for instructions and its proposed
course of action, and (ii) prior to so acting, the Escrow Agent has not received
the written instructions requested from the Borrower.

 

The Escrow Agent may act pursuant to the advice of counsel chosen by it with
respect to any matter relating to this Agreement, and the reasonable fees and
expenses of such counsel shall be paid by the Borrower, and shall not be liable
for any action taken or omitted in accordance with such advice, except for any
such action taken or omitted in bad faith.

 

In the event of any ambiguity or conflict in the provisions of this Agreement
with respect to any funds, securities or property deposited hereunder, or
instruction, notice or certification delivered hereunder, the Escrow Agent shall
be entitled to refrain from acting with respect to such funds, securities, or
property or such instruction, notice or certification, and the Escrow Agent
shall not be or become liable for its failure or refusal to act. The Escrow
Agent shall be entitled to refuse to act until either any conflicting, ambiguous
or adverse claims or demands shall have been finally determined by a court of
competent jurisdiction or settled by agreement between the conflicting claimants
as evidenced in a writing reasonably satisfactory to the Escrow Agent, or the
Escrow Agent shall have received security or an indemnity satisfactory to the
Escrow Agent sufficient to save the Escrow Agent harmless from and against any
and all loss, liability or expense which the Escrow Agent may incur by reason of
its acting. The Escrow Agent may in addition elect in its sole option to
commence an interpleader action or seek other judicial relief or orders as the
Escrow Agent may deem necessary. The costs and expenses (including reasonable
attorney’s fees and expenses) incurred in connection with such proceedings shall
be paid by, and shall be deemed an obligation of the Borrower.

 

The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God, terrorism or war, the failure or malfunction of
communication or computer systems, or the unavailability of the Federal Reserve
Bank wire or telex or other wire or communication facility).

 

5. Indemnity. The Borrower shall indemnify, hold harmless and defend the Escrow
Agent and its directors, officers, agents, employees and controlling persons
(each, an “Indemnified Person”) from and against any and all claims, actions,
obligations, liabilities and expenses, including reasonable defense costs,
reasonable investigative fees and costs, reasonable legal fees, and claims for
damages (including those between or among the parties to this Agreement),
arising from the Escrow Agent’s performance or non-performance, or in connection
with the Escrow Agent’s acceptance of appointment as the Escrow Agent, under
this Agreement, except to the extent that such liability, expense or claim shall
have been caused by the gross negligence or willful misconduct of any such
Indemnified Person as finally determined by a court of competent jurisdiction.
The provisions of this Section 5 shall survive any termination, satisfaction or
discharge of this Agreement as well as the resignation or removal of the Escrow
Agent.

 

6. Grant of Security Interest; Instructions to Escrow Agent.

 

(a)           The Borrower hereby irrevocably grants a first priority security
interest in and lien on, and

 

9

--------------------------------------------------------------------------------


 

pledges, assigns, transfers and sets over to the Administrative Agent in its
capacity as administrative agent under the Credit Agreement for its own benefit
and the benefit of the Lenders, all of its respective right, title and interest
in, to the extent applicable:

 

(i)           the Escrow Account, and all “financial assets” (as such term is
defined in Section 8-102(a) of the UCC) and other property now or hereafter
placed or deposited in, or delivered to the Escrow Agent for placement or
deposit in, the Escrow Account, including, without limitation, all funds held
therein, and all Eligible Escrow Investments held by (or otherwise maintained in
the name of) the Escrow Agent pursuant to Section 2 with respect thereto;

 

(ii)          all “security entitlements” (as such term is defined in
Section 8-102(a) of the UCC) from time to time credited to the Escrow Account;

 

(iii)         all claims and rights of whatever nature which the Borrower may
now have or hereafter acquire against any third party in respect of any of the
Collateral described in this Section 6 (including any claims or rights in
respect of any security entitlements credited to an account of the Escrow Agent
maintained at DTC or any other clearing corporation) or any other “securities
intermediary” (as such terms are defined in Section 8-102(a) of the UCC);

 

(iv)        all rights which the Borrower has under this Agreement with respect
to the Term Loans and all rights it may now have or hereafter acquire against
the Escrow Agent in respect of its holding and managing all or any part of the
Collateral; and

 

(v)         all “proceeds” (as such term is defined in Section 9-102(a) of the
UCC) of any of the foregoing

 

(collectively, the “Collateral”), in order to secure all obligations and
indebtedness of the Borrower under the Credit Agreement and any other
obligation, now or hereafter arising, of every kind and nature, owed by the
Borrower under the Credit Agreement to the Lenders or to the Administrative
Agent with respect thereto or any predecessor Administrative Agent
(collectively, the “Secured Obligations”). The Escrow Agent hereby acknowledges
the Administrative Agent’s security interest and lien as set forth above. Except
with respect to the Escrow Agent pursuant to this Agreement, the Borrower shall
not grant or cause or permit any other person or entity to obtain a security
interest, encumbrance, lien or other claim, direct or indirect, in the
Borrower’s right, title or interest in the Escrow Account or any Collateral.

 

(b)         The Borrower and the Administrative Agent hereby irrevocably
instruct the Escrow Agent to, and the Escrow Agent shall:

 

(i)           maintain the Escrow Account for the sole and exclusive benefit of
the Administrative Agent on its behalf and on behalf of the Lenders to the
extent specifically required herein; treat all property in the Escrow Account as
“financial assets” (as defined in Section 8-102(a) of the UCC); subject to the
final sentence of Section 6(c), take all steps reasonably specified in writing
by the Administrative Agent or the Borrower with respect to the Escrow Account
pursuant to this Section 6 to cause the Administrative Agent to enjoy continuous
perfected first priority security interest under the UCC, any other applicable
statutory or case law or regulation of the State of New York and any applicable
law or regulation of the United States in the applicable Collateral and except
as otherwise required by law, maintain the Collateral free and clear of all
liens, security interests, safekeeping or other charges, demands and claims of
any nature now or hereafter existing in favor of anyone other than the
Administrative Agent or, if applicable pursuant to this Agreement, the Escrow
Agent;

 

(ii)          promptly notify the Administrative Agent and the Borrower if a
Representative

 

10

--------------------------------------------------------------------------------


 

Officer of the Escrow Agent receives written notice that any person or entity
other than such Trustee or the Escrow Agent has or purports to have a lien or
security interest upon any portion of the Collateral; and

 

(iii)         in addition to requesting disbursement of amounts held in the
Escrow Account pursuant to and in accordance with Section 3, upon an Event of
Default under the Credit Agreement and for so long as such Event of Default
continues, the Administrative Agent may exercise in respect of the Collateral,
in addition to other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party under the UCC or
other applicable law.

 

The liens and security interests provided for in this Section 6 shall
automatically terminate and cease as to, and shall not extend or apply to, and
the Administrative Agent and the Escrow Agent shall have no security interest
in, any funds disbursed by the Escrow Agent pursuant to this Agreement to the
extent not inconsistent with the terms hereof. The Escrow Agent shall not have
any right to receive compensation from the Administrative Agent and shall have
no authority to obligate the Administrative Agent or to compromise or pledge
their security interests hereunder. Accordingly, the Escrow Agent is hereby
directed to cooperate with the Administrative Agent in the exercise of their
respective rights in the Collateral provided for herein.

 

(c)         The Borrower will execute and deliver or cause to be executed and
delivered, or use its reasonable best efforts to procure, all assignments,
instruments and other documents, deliver any instruments to the Administrative
Agent and take any other actions that are necessary and requested by the
Administrative Agent in writing to perfect, continue the perfection of, or
protect the first priority of the Administrative Agent’s security interest in
and to the Collateral, to protect the Collateral against the rights, claims, or
interests of third persons or to effect the purposes of this Agreement. The
Borrower also hereby authorizes the Administrative Agent to file any financing
or continuation statements with respect to the Collateral in such jurisdictions
and filing offices and containing such description of Collateral as are
reasonably necessary in order to perfect the security interest granted herein
without their respective signature (to the extent permitted by applicable law),
and any such filing is hereby authorized to be made by the Administrative Agent
or their counsel on behalf of the Administrative Agent. The Borrower shall pay
all reasonable costs incurred in connection with any of the foregoing in
accordance with the terms of Section 13.01 of the Credit Agreement. The Escrow
Agent shall not have any duty or obligation to file or record any document or
otherwise to see to the grant or perfection of any security interest granted
hereunder.

 

(d)         The Borrower hereby appoints the Administrative Agent as
attorney-in-fact with full power of substitution to do any act that the Borrower
is obligated hereby to do, and the Administrative Agent may, but shall not be
obligated to, exercise such rights as the Borrower might exercise with respect
to the Collateral and take any action in the Borrower’s name that the
Administrative Agent has reasonably determined is necessary to protect the
Administrative Agent’s security interest hereunder.

 

(e)         If at any time the Escrow Agent shall receive any “entitlement
order” (as such term is defined in Section 8-102(a)(8) of the UCC) or any other
instructions issued by the Administrative Agent directing the disposition of
funds in the Escrow Account or otherwise related to the Escrow Account, the
Escrow Agent shall comply with any such entitlement order or instructions
without further consent by the Borrower, the Administrative Agent or any other
person or entity.

 

(f)          The Escrow Agent represents that it is a “securities intermediary”
and that the Escrow Account is a “securities account” (as each such term is
defined in the UCC).

 

(g)         The Borrower hereby confirms that the arrangements established under
this Section 6 constitute “control” by the Administrative Agent of the Escrow
Account (as such term is defined in Article 8

 

11

--------------------------------------------------------------------------------


 

of the UCC).  The Escrow Agent and the Borrower have not entered and will not
enter into any agreement other than this Agreement with respect to control of
the Escrow Account or purporting to limit or condition the obligation of the
Escrow Agent to comply with any orders or instructions of the Administrative
Agent with respect to the Escrow Account as set forth in this Section 6. In the
event of any conflict with respect to control over the Escrow Account between
this Agreement (or any portion hereof) and any other agreement now existing or
hereafter entered into, the terms of this Agreement shall prevail.

 

(h)         The Escrow Agent hereby agrees that any security interest in, lien
on, encumbrance, claim or right of setoff against, the Escrow Account or any
funds therein that it now has or subsequently obtains shall be subordinate to
the security interest of the Administrative Agent in the Escrow Account and the
funds therein or credited thereto. Except as otherwise set forth herein, the
Escrow Agent agrees not to exercise any present or future right of recoupment or
set-off against the Escrow Account or to assert against the Escrow Account any
present or future security interest, banker’s lien or any other lien or claim
(including claim for penalties) that the Escrow Agent may at any time have
against or in the Escrow Account or any funds therein.

 

7. Termination. This Agreement and the security interests in the Escrowed
Property evidenced by this Agreement shall terminate automatically and be of no
further force or effect upon the distribution of all Escrowed Property in
accordance with Section 3 hereof; provided, however, that the obligations of the
Borrower under Section 2(c), Section 5 and Section 9(q)(iii) (and any existing
claims thereunder) shall survive termination of this Agreement and the
resignation or removal of the Escrow Agent. At such time, upon the written
request of the Borrower, the Escrow Agent shall deliver to the Borrower (or its
designee) all of the Escrowed Property hereunder that has not been disbursed or
applied by the Escrow Agent in accordance with the terms of this Agreement. Such
delivery shall be without warranty by or recourse to the Escrow Agent in its
capacity as such, except as to the absence of any liens on the Escrowed Property
created by the Escrow Agent, and shall be at the sole expense of the Borrower.

 

8. Security Interest Absolute. All rights of the Administrative Agent for its
own benefit and the benefit of the Lenders and security interests hereunder, and
all obligations of the Borrower hereunder, shall be absolute and unconditional
irrespective of:

 

(a)           any lack of validity or enforceability of either the Credit
Agreement or any other agreement or instrument relating thereto;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement;

 

(c)           any exchange, surrender, release or non-perfection of any Liens on
any other collateral for all or any of the Secured Obligations; or

 

(d)           to the extent permitted by applicable law, any other circumstance
which might otherwise constitute a defense available to, or a discharge of, the
Borrower in respect of the Secured Obligations or of this Agreement.

 

9. Miscellaneous.

 

(a)           Waiver. Any party hereto may specifically waive any breach of this
Agreement by any other party, but no such waiver shall be deemed to have been
given unless such waiver is in writing, signed by the waiving party, nor shall
any such waiver constitute a continuing waiver of similar or other breaches.

 

(b)           Invalidity. If for any reason whatsoever any one or more of the
provisions of this

 

12

--------------------------------------------------------------------------------


 

Agreement shall be held or deemed to be inoperative, unenforceable or invalid in
a particular case or in all cases, such circumstances shall not have the effect
of rendering any of the other provisions of this Agreement inoperative,
unenforceable or invalid, and the inoperative, unenforceable or invalid
provision shall be construed as if it were written so as to effectuate, to the
maximum extent possible, the parties’ intent.

 

(c)           Assignment. This Agreement is personal to the parties hereto, and
the rights and duties of the Borrower hereunder shall not be assignable except
with the prior written consent of the other parties. Notwithstanding the
foregoing, this Agreement shall inure to and be binding upon the parties and
their successors and permitted assigns.

 

(d)           Benefit. This Agreement shall be binding upon the parties hereto
and their successors and permitted assigns. Nothing in this Agreement, express
or implied, shall give to any person, other than the parties hereto and their
successors hereunder any benefit or any legal or equitable right, remedy or
claim under this Agreement.

 

(e)           Entire Agreement; Amendments. This Agreement and the Credit
Agreement contain the entire agreement among the parties with respect to the
subject matter hereof and supersede any and all prior agreements, understandings
and commitments, whether oral or written. Any amendment or waiver of any
provision of this Agreement and any consent to any departure by the Borrower
from any provision of this Agreement shall be effective only if made or duly
given in compliance with all of the terms and provisions of the Credit
Agreement, and neither the Escrow Agent nor the Administrative Agent shall be
deemed, by any act, delay, indulgence, omission or otherwise, to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof; provided,
for the avoidance of doubt, that the parties hereto may amend or supplement this
Agreement without the consent of any Lender (as defined in the Credit Agreement)
in order to (x) cure any ambiguity, omission, mistake, defect or inconsistency
or (y) to conform the text of this Agreement to the Credit Agreement or any
other any other Credit Document. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Escrow Agent or the Administrative Agent of any right or remedy hereunder on any
one occasion shall not be construed as a bar to any right or remedy that the
Escrow Agent or the Administrative Agent would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any rights or remedies
provided by law.

 

(f)            Notices. All notices and other communications required or
permitted to be given or made under this Agreement shall be in writing and shall
be deemed to have been duly given and received when actually received (i) on the
day of delivery; (ii) three Business Days following the day sent, when sent by
United States certified mail, postage and certification fee prepaid, return
receipt requested, addressed as set forth below; (iii) when transmitted by
telecopy to the telecopy number set forth below with verbal confirmation of
receipt by the telecopy operator; (iv) when transmitted by email or facsimile to
the email address set forth below with confirmation of receipt (either verbally
or electronically) or (v) one Business Day following the day timely delivered to
a next-day air courier addressed as set forth below:

 

To the Escrow Agent:

 

Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19890

Facsimile: 302-636-4149

Email: jfeil@wilmingtontrust.com

 

13

--------------------------------------------------------------------------------


 

Attention: Joe Feil

 

To the Administrative Agent:

 

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036
Facsimile: (212) 507-6688

Email: AGENCY.BORROWERS@morganstanley.com
Attention:  Morgan Stanley Agency

 

To the Borrower:

 

Dynegy Finance IV, Inc.

c/o Dynegy Inc.

601 Travis Street

Suite 1400

Houston, Texas 77002
Facsimile: (713) 507-6588

Email: Catherine.James@dynegy.com
Attention:  General Counsel

 

With a copy to (which shall not constitute notice):

 

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036

Facsimile: (212) 354-7615

Email: rmincemoyer@whitecase.com

Attention: R. Jake Mincemoyer, Esq.

 

or at such other address as the specified entity most recently may have
designated in writing in accordance with this Section 9(f).

 

(g)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

(h)           Captions. Captions in this Agreement are for convenience only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.

 

(i)            Choice of Law; Submission to Jurisdiction. THIS AGREEMENT, AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT,
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE
PARTIES TO THIS AGREEMENT HEREBY AGREE THAT JURISDICTION OVER SUCH PARTIES AND
OVER THE SUBJECT MATTER OF ANY ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT
SHALL BE EXERCISED BY A COMPETENT COURT OF THE CITY AND STATE OF NEW YORK, OR BY
A COMPETENT UNITED STATES COURT, SITTING IN NEW YORK CITY. EACH OF THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE ESCROW AGENT HEREBY SUBMITS TO THE PERSONAL
JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES HERETO WAIVES THE RIGHT TO A
TRIAL BY JURY AND TO ASSERT COUNTERCLAIMS OTHER THAN MANDATORY COUNTERCLAIMS IN
ANY ACTION OR PROCEEDING RELATING TO OR ARISING FROM, DIRECTLY OR INDIRECTLY,
THIS

 

14

--------------------------------------------------------------------------------


 

AGREEMENT. THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENT TO
SERVICE OF PROCESS BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO IT AT THE ADDRESS LAST SPECIFIED FOR NOTICES HEREUNDER, AND SUCH
SERVICE SHALL BE DEEMED COMPLETED TEN CALENDAR DAYS AFTER THE SAME IS SO MAILED.
FOR PURPOSES OF THE UNIFORM COMMERCIAL CODE, NEW YORK SHALL BE THE ESCROW
AGENT’S JURISDICTION.

 

(j)            Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants that this Agreement has been duly authorized,
executed and delivered on its behalf and constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms (except as the
enforcement thereof may be limited by bankruptcy, reorganization, insolvency
(including without limitation, all laws relating to fraudulent transfers),
moratorium or other laws relating to or affecting creditors’ rights and remedies
generally and except as the enforcement thereof is subject to equitable
principles regardless of whether enforcement is considered in a proceeding at
law or in equity). The execution, delivery and performance of this Agreement by
the Borrower does not violate any applicable law or regulation to which the
Borrower is subject and does not require the consent of any governmental or
other regulatory body to which the Borrower is subject, except for such consents
and approvals as have been obtained and are in full force and effect. The
Borrower is, with respect to the Collateral delivered pursuant to this
Agreement, the beneficial owner of such Collateral, free and clear of any Lien
or claim of any person or entity (except for the security interest granted under
this Agreement) and is the only “entitlement holders” (as defined in
Section 8-102(a)(7) of the UCC) of the Escrow Account and the “financial assets”
(as defined in Section 8-102(a) of the UCC).

 

(k)           Representations and Warranties of Escrow Agent and the
Administrative Agent. The Escrow Agent hereby represents and warrants that this
Agreement has been duly authorized, executed and delivered on its behalf and
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms. The Administrative Agent hereby represent and warrant
that the person executing this Agreement is duly authorized to so execute this
Agreement, and that this Agreement has been duly executed and delivered on their
behalf.

 

(l)            No Adverse Interpretation of Other Agreements. This Agreement may
not be used to interpret another pledge, security or debt agreement of the
Borrower or any subsidiary thereof. No such pledge, security or debt agreement
may be used to interpret this Agreement.

 

(m)          Interpretation of Agreement. All terms not defined herein or in the
Credit Agreement shall have the meaning set forth in the UCC, except where the
context otherwise requires. To the extent a term or provision of this Agreement
relating to the Administrative Agent or the Borrower conflicts with the Credit
Agreement, the Credit Agreement shall control with respect to the subject matter
of such term or provision. Acceptance of or acquiescence in a course of
performance rendered under this Agreement shall not be relevant to determine the
meaning of this Agreement even though the accepting or acquiescing party had
knowledge of the nature of the performance and opportunity for objection.

 

(n)           Survival of Provisions. All representations, warranties and
covenants of the Borrower contained herein shall survive the execution and
delivery of this Agreement, and shall terminate only upon the termination of
this Agreement.

 

(o)           Patriot Act. To help the government fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify and record information that identifies each person or entity
who opens an account. For a non-individual person or entity such as a business
entity, a charity, a trust or other legal entity, the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity. The
Escrow Agent may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the

 

15

--------------------------------------------------------------------------------


 

entity or other relevant documentation.

 

(p)           Security Advice. The Borrower acknowledges that regulations of the
Comptroller of the Currency grant the Borrower the right to receive brokerage
confirmations of the security transactions as they occur. The Borrower
specifically waives such notification to the extent permitted by law and will
receive periodic cash transaction statements that will detail all investment
transactions.

 

(q)           Income Tax Reporting.

 

(i)            The parties hereto agree that, for tax reporting purposes, all
interest and other income from investment of the Escrowed Property shall, as of
the end of each calendar year and to the extent required by the Internal Revenue
Service, be reported as having been earned by the Borrower, whether or not such
income was disbursed during such calendar year.  The Escrow Agent shall be
deemed the payor of any interest or other income paid upon investment of the
Escrowed Property for purposes of performing tax reporting.  With respect to any
other payments made under this Agreement, the Escrow Agent shall not be deemed
the payor and shall have no responsibility for performing tax reporting.  The
Escrow Agent’s function of making such payments is solely ministerial and upon
express direction of the parties hereto.

 

(ii)           Prior to the Closing Date, the Borrower and Administrative Agent
shall provide the Escrow Agent with certified tax identification numbers by
furnishing appropriate forms W-9 or W-8 and such other forms and documents that
the Escrow Agent may request.  The Borrower and Administrative Agent understand
that if such tax reporting documentation is not provided and certified to the
Escrow Agent, the Escrow Agent may be required by the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder, to withhold a
portion of any interest or other income earned on the investment of the Escrowed
Property.

 

(iii)          To the extent that the Escrow Agent becomes liable for the
payment of any taxes in respect of income derived from the investment of the
Escrowed Property, the Escrow Agent shall satisfy such liability to the extent
possible from the Escrowed Property.  The Borrower shall indemnify, defend and
hold the Escrow Agent harmless from and against any tax, late payment, interest,
penalty or other cost or expense that may be assessed against the Escrow Agent
on or with respect to the Escrowed Property and the investment thereof unless
such tax, late payment, interest, penalty or other expense was caused by the
gross negligence or willful misconduct of the Escrow Agent.  The indemnification
provided by this paragraph (iii) is in addition to the indemnification provided
in Section 5 and shall survive the resignation or removal of the Escrow Agent
and the termination of this Agreement.

 

[Signature Pages Follow]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day first above written.

 

 

 

DYNEGY FINANCE IV, INC., as the Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Escrow Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Dynegy Finance IV Escrow Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

DYNEGY FINANCE IV, INC.

 

[           ], 201[ ]

 

Wilmington Trust, National Association, as Escrow Agent

1100 North Market Street

Wilmington, Delaware 19890

Attention: Joe Feil

 

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036
Attention:  Morgan Stanley Agency

 

Re:          Dynegy Finance IV, Inc. – Release Request

 

Ladies and Gentlemen:

 

We refer to the Escrow Agreement, dated as of June 27, 2016 (the “Escrow
Agreement”), among you (as Escrow Agent), Morgan Stanley Senior Funding, Inc.
(as Administrative Agent under the Credit Agreement (as defined therein)) and
Dynegy Finance IV, Inc., a Delaware corporation (the “Borrower”). Capitalized
terms used herein shall have the meaning given in the Escrow Agreement.

 

This document constitutes a Release Request under the Escrow Agreement.

 

The Borrower hereby notifies you and certifies to you as follows pursuant to
Section 3(a) of the Escrow Agreement that, prior to or concurrently with the
release of the Escrowed Property from the Escrow Account, the Delta Acquisition
Conditions have been satisfied.

 

[Signature Pages Follow]

 

I-1

--------------------------------------------------------------------------------


 

The Borrower hereby notifies you and certifies to you that the release of the
entire amount of funds from the Escrow Account is currently permitted in
accordance with Section 3(a) of the Escrow Agreement and request that you
release all such amounts as set forth on Schedule A hereto. The Escrow Agent is
entitled to rely on the foregoing in disbursing Escrowed Property as specified
in this Release Request.

 

 

 

DYNEGY FINANCE IV, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

I-2

--------------------------------------------------------------------------------


 

Schedule A

 

WIRE INSTRUCTIONS AND INTERNAL TRANSFER INSTRUCTIONS

 

[To be provided by the Borrower]

 

I-3

--------------------------------------------------------------------------------


 

ANNEX II

 

DYNEGY FINANCE IV, INC.

 

[           ], 201[ ]

 

Wilmington Trust, National Association, as Escrow Agent

1100 North Market Street

Wilmington, Delaware 19890

Attention: Joe Feil

 

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036
Attention:  Morgan Stanley Agency

 

Re:                             Dynegy Finance IV, Inc. – Request to Release
Escrowed Funds

 

Ladies and Gentlemen:

 

We refer to the Escrow Agreement, dated as of June 27, 2016 (the “Escrow
Agreement”), among you (as Escrow Agent), Morgan Stanley Senior Funding, Inc.
(as Administrative Agent under the Credit Agreement (as defined therein)) and
Dynegy Finance IV, Inc., a Delaware corporation (the “Borrower”). Capitalized
terms used herein shall have the meaning given in the Escrow Agreement.

 

The Borrower hereby notifies you and certifies to you pursuant to
Section 3(b) of the Escrow Agreement that it has determined that the Delta
Acquisition will not be consummated on or before the Delta Acquisition
Deadline][the Delta Acquisition Agreement has been terminated][the Credit
Agreement has been terminated].

 

[Signature Pages Follow]

 

II-1

--------------------------------------------------------------------------------


 

The Borrower hereby notifies you and certifies to you that the release of the
entire amount of funds from the Escrow Account is currently permitted in
accordance with Section 3(b) of the Escrow Agreement and request that you
release all such amounts in accordance with the wire instructions set forth on
Schedule A hereto. The Escrow Agent is entitled to rely on the foregoing in
disbursing Escrowed Property as specified in this notice.

 

 

 

DYNEGY FINANCE IV, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

II-2

--------------------------------------------------------------------------------


 

Schedule A

 

WIRE INSTRUCTIONS AND INTERNAL TRANSFER INSTRUCTIONS

 

TO:

 

CITIBANK, N.A.

 

 

NEW YORK, NY 10043

VIA:

 

ABA # 021-000-089

ACCOUNT NAME:

 

MORGAN STANLEY SENIOR FUNDING, INC.

ACCOUNT NUMBER:

 

406-99-776

REF:

 

Dynegy Finance IV, Inc.

ATTN:

 

Loan Servicing

 

II-3

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

CERTIFICATE AS TO AUTHORIZED REPRESENTATIVES

 

OF BORROWER

 

Reference is made to that certain Escrow Agreement, dated as of June 27, 2016
(the “Escrow Agreement”), among Dynegy Finance IV, Inc. (the “Borrower”), Morgan
Stanley Senior Funding, Inc., as Administrative Agent and Wilmington Trust,
National Association, as Escrow Agent.  Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Escrow Agreement.  The
Borrower hereby designates each of the following persons as its authorized
representatives for purposes of the Escrow Agreement, and confirms that the
title, contact information and specimen signature of each such person as set
forth below is true and correct.  Each such authorized representative is
authorized to initiate and approve transactions of all types for the Escrow
Account established under the Escrow Agreement to which this certificate (this
“Exhibit A-1”) is attached, on behalf of the Borrower.

 

Name (print):

 

 

 

 

 

Specimen Signature:

 

 

 

 

 

Title:

 

 

 

 

 

Telephone Number (required):

 

Office:

 

 

 

If more than one, list all applicable telephone numbers.

 

Cell:

 

 

 

E-mail (required):

 

Email 1:

 

 

 

If more than one, list all applicable email addresses.

 

Email 2:

 

A-1-1

--------------------------------------------------------------------------------


 

Name (print):

 

 

 

 

 

Specimen Signature:

 

 

 

 

 

Title:

 

 

 

 

 

Telephone Number (required):

 

Office:

 

 

 

If more than one, list all applicable telephone numbers.

 

Cell:

 

 

 

E-mail (required):

 

Email 1:

 

 

 

If more than one, list all applicable email addresses.

 

Email 2:

 

Name (print):

 

 

 

 

 

Specimen Signature:

 

 

 

 

 

Title:

 

 

 

 

 

Telephone Number (required):

 

Office:

 

 

 

If more than one, list all applicable telephone numbers.

 

Cell:

 

 

 

E-mail (required):

 

Email 1:

 

 

 

If more than one, list all applicable email addresses.

 

Email 2:

 

A-1-2

--------------------------------------------------------------------------------


 

COMPLETE BELOW TO UPDATE EXHIBIT A-1

 

If the Borrower wishes to update this Exhibit A-1, the Borrower must complete,
sign and send to Escrow Agent an updated copy of this Exhibit A-1 with such
changes.  Any updated Exhibit A-1 shall be effective on the next Business Day
after delivery thereof (or, if delivered after 2:00 p.m. (New York City time) on
the second Business Day after delivery thereof) to the Escrow Agent at its
notice address set forth in Section 9(f) of the Escrow Agreement (or, in each
case, if earlier, when countersigned by the Escrow Agent) and shall supplement
or entirely supersede and replace any prior Exhibit A-1 to the Escrow Agreement.

 

DYNEGY FINANCE IV, INC., as Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Escrow Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

A-1-3

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

CERTIFICATE AS TO AUTHORIZED REPRESENTATIVES

OF ADMINISTRATIVE AGENT

 

Reference is made to that certain Escrow Agreement, dated as of June 27, 2016
(the “Escrow Agreement”), among Dynegy Finance IV, Inc., Morgan Stanley Senior
Funding, Inc., as Administrative Agent (the “Administrative Agent”) and
Wilmington Trust, National Association, as Escrow Agent.  Capitalized terms used
but not defined herein shall have the meanings given to such terms in the Escrow
Agreement.  The Administrative Agent designates each of the following persons as
its authorized representatives for purposes of the Escrow Agreement, and
confirms that the title, contact information and specimen signature of each such
person as set forth below is true and correct.  Each such authorized
representative is authorized to initiate and approve transactions of all types
for the Escrow Account established under the Escrow Agreement to which this
certificate (this “Exhibit A-2”) is attached, on behalf of the Administrative
Agent.

 

Name (print):

 

 

 

 

 

Specimen Signature:

 

 

 

 

 

Title:

 

 

 

 

 

Telephone Number (required):

 

Office:

 

 

 

If more than one, list all applicable telephone numbers.

 

Cell:

 

 

 

E-mail (required):

 

Email 1:

 

 

 

If more than one, list all applicable email addresses.

 

Email 2:

 

--------------------------------------------------------------------------------


 

Name (print):

 

 

 

 

 

Specimen Signature:

 

 

 

 

 

Title:

 

 

 

 

 

Telephone Number (required):

 

Office:

 

 

 

If more than one, list all applicable telephone numbers.

 

Cell:

 

 

 

E-mail (required):

 

Email 1:

 

 

 

If more than one, list all applicable email addresses.

 

Email 2:

 

Name (print):

 

 

 

 

 

Specimen Signature:

 

 

 

 

 

Title:

 

 

 

 

 

Telephone Number (required):

 

Office:

 

 

 

If more than one, list all applicable telephone numbers.

 

Cell:

 

 

 

E-mail (required):

 

Email 1:

 

 

 

If more than one, list all applicable email addresses.

 

Email 2:

 

--------------------------------------------------------------------------------


 

COMPLETE BELOW TO UPDATE EXHIBIT A-2

 

If Administrative Agent wishes to update this Exhibit A-2, Administrative Agent
must complete, sign and send to Escrow Agent an updated copy of this Exhibit A-2
with such changes.  Any updated Exhibit A-2 shall be effective on the next
Business Day after delivery thereof (or, if delivered after 2:00 p.m. (New York
City time) on the second Business Day after delivery thereof) to the Escrow
Agent at its notice address set forth in Section 9(f) of the Escrow Agreement
(or, in each case, if earlier, when countersigned by the Escrow Agent) and shall
supplement or entirely supersede and replace any prior Exhibit A-2 to the Escrow
Agreement.

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Escrow Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ASSIGNMENT
AND
ASSUMPTION AGREEMENT(1)

 

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the][each]
Assignor identified in item [1][2] below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of such
[Assignees][and Assignors] hereunder are several and not joint.]  Capitalized
terms used herein but not defined herein shall have the meanings given to them
in the Credit Agreement identified below.  The Standard Terms and Conditions for
Assignment and Assumption Agreement set forth in Annex 1 hereto (the “Standard
Terms and Conditions”) are hereby agreed to and incorporated herein by reference
and made a part of this Assignment as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the][each] Assignee, and [the][each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the][each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the [respective] Assignor’s outstanding rights and obligations under the
respective Classes identified below ([the][each, an] “Assigned Interest”). 
[Each][Such] sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment, without representation or
warranty by [the][any] Assignor.

 

[1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

](2)

 

 

 

 

[1][3].

Term Loan Agreement:

Term Loan Credit Agreement, dated as of June 27, 2016 (as amended, restated,
amended and restated or otherwise modified and/or supplemented from time to
time, the “Credit Agreement”), among DYNEGY FINANCE IV, INC. (the “Borrower”), a
Delaware corporation, the lenders from time to time party thereto and MORGAN
STANLEY SENIOR FUNDING, INC., as Administrative Agent.

 

 

 

 

[2.

Assigned Interest:(3)

 

 

 

--------------------------------------------------------------------------------

(1)              This Form of Assignment and Assumption Agreement should be used
by Lenders for an assignment to a single Assignee or to funds managed by the
same or related investment managers.

 

(2)               If the form is used for a single Assignor and Assignee, items
1 and 2 should list the Assignor and the Assignee, respectively.  In the case of
an assignment to funds managed by the same or related investment managers, or an
assignment by multiple Assignors, the Assignors and the Assignee(s) should be
listed in the table under bracketed item 2 below.

 

(3)               Insert this chart if this Form of Assignment and Assumption
Agreement is being used for assignments to funds managed by the same or related
investment managers or for an assignment by multiple Assignors. Insert
additional rows as needed.

 

--------------------------------------------------------------------------------


 

Assignor

 

Assignee

 

Aggregate Amount of
Commitment/Outstanding
Principal of Term Loans
for all Lenders

 

Amount of Commitment/
Outstanding Principal of
Term Loans Assigned

[Name of Assignor]

 

[Name of Assignee]

 

 

 

 

 

 

 

 

 

 

 

[Name of Assignor]

 

[Name of Assignee]

 

 

 

 

 

--------------------------------------------------------------------------------


 

[4.

Assigned Interest:(4)

 

 

 

Class/Commitment
Assigned

 

Aggregate Amount of Term
Loans/Commitments for all Lenders

 

Amount of Term
Loans/Commitments Assigned

 

Term Loans(5)

 

$

 

 

$

 

 

 

Effective Date                       ,        ,       .

 

Assignor[s] Information

 

Assignee[s] Information

 

 

 

 

 

Payment Instructions:

 

 

Payment Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

Reference:

 

 

 

 

 

Notice Instructions:

 

 

Notice Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

Reference:

 

 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

 

ASSIGNEE

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE](6)

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------

(4)              Insert this chart if this Form of Assignment and Assumption
Agreement is being used by a single Assignor for an assignment to a single
Assignee.

 

(5)              Shall not be less than an amount of $1,000,000 and in
increments in an amount of $1,000,000 in excess thereof unless each of the
Borrower and the Administrative Agent otherwise consents.

 

(6)              Add additional signature blocks, as needed, if this Form of
Assignment and Assumption Agreement is being used by funds managed by the same
or related investment managers.

 

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

MORGAN STANLEY SENIOR FUNDING, INC.,

        as Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DYNEGY FINANCE IV, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX TO EXHIBIT F

 

CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1.             Representations and Warranties.

 

1.1.         Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][its] Assigned Interest,
(ii) [the][its] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment) or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or affiliates
or any other Person of any of their respective obligations under any Credit
Document.

 

1.2.         Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement,
(ii) confirms that it is [an Eligible Transferee under Section 13.04(c) of the
Credit Agreement]; (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement and, to the extent of [the][its] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and to purchase [the][its] Assigned Interest on the
basis of which it has made such analysis and decision and (v) it has attached to
this Assignment any tax documentation (including without limitation the IRS
Forms and any FATCA documentation, and, if applicable, a U.S. Tax Compliance
Certificate as required pursuant to Section 5.04(f)(ii)(B)(c) or (d), duly
completed and executed by it; (b) agrees that it will, independently and without
reliance upon the Administrative Agent, [the][each] Assignor, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (c) appoints and authorizes each of the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Credit Documents as are
delegated to or otherwise conferred upon the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(d) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

2.             Payment.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees, commissions and other amounts)
to [the][each] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][each] Assignee for amounts which have accrued from
and after the Effective Date.

 

3.             Effect of Assignment.  Upon the delivery of a fully executed
original hereof to the Administrative Agent, as of the Effective Date,
(i) [the][each] Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment, have the rights and obligations of a Lender
thereunder and under the other Credit Documents and (ii) [the][each] Assignor
shall, to the extent provided in this Assignment, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Credit
Documents.

 

--------------------------------------------------------------------------------


 

4.             General Provisions.  This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of the Assignment.  THIS ASSIGNMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

 

*              *              *

 

--------------------------------------------------------------------------------